                            UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

                                                                )
    In re:                                                      )        Chapter 11
                                                                )
    MISSION COAL COMPANY, LLC, et al., 1                        )        Case No. 18-04177-TOM11
                                                                )
                                       Debtors.                 )        (Jointly Administered)
                                                                )

     ORDER CONFIRMING THE FOURTH AMENDED JOINT CHAPTER 11 PLAN OF
     MISSION COAL COMPANY, LLC AND CERTAIN OF ITS DEBTOR AFFILIATES


             Upon the filing by the Debtors 2 of the Plan, which is attached hereto as Exhibit A; and the

Court previously having approved the Disclosure Statement and the solicitation procedures related

to the Disclosure Statement and the solicitation of acceptances and rejections of the Plan, in each

case pursuant to the Disclosure Statement Order; and the Debtors having served (a) the Solicitation

Packages (as defined in the Disclosure Statement Order) on the Holders of Claims in the Voting

Classes and (b) the Non-Voting Status Notices (as defined in the Disclosure Statement Order) on

the Holders of Claims and Interests in the Non-Voting Classes, pursuant to the Disclosure

Statement Order, see Amended Certificate of Service [Docket No. 864]; and the Court having

considered the record in these Chapter 11 Cases, the compromises and settlements embodied in



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
      number, include: Mission Coal Company, LLC (8465); Beard Pinnacle, LLC (0637); Oak Grove Land Company,
      LLC (6068); Oak Grove Resources, LLC (0300); Pinnacle Land Company, LLC (6070); Pinnacle Mining
      Company, LLC (7780); Seminole Alabama Mining Complex, LLC (6631); Seminole Coal Resources, LLC
      (1795); Seminole West Virginia Mining Complex, LLC (7858); Seneca Coal Resources, LLC (1816); and Seneca
      North American Coal, LLC (5102). The location of the Debtors' service address is: 7 Sheridan Square, Suite
      300, Kingsport, Tennessee 37660.

2     Capitalized terms not defined herein shall have the meanings ascribed to them in the Fourth Amended Joint
      Chapter 11 Plan of Mission Coal Company, LLC and Certain of Its Debtor Affiliates attached hereto as Exhibit A,
      the "Plan") [Docket No. [1310] or in the Third Amended Disclosure Statement for Joint Chapter 11 Plan of
      Mission Coal Company, LLC and Certain of Its Debtor Affiliates [Docket No. 758] (the "Disclosure Statement")


                                                           1


Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                              Desc
                                    Main Document     Page 1 of 112
and contemplated by the Plan, the briefs and arguments regarding Confirmation of the Plan, the

evidence regarding Confirmation of the Plan, and the Confirmation Hearing having been held on

April 3 to April 5, 2019, and April 9 to 10, 2019; and after due deliberation, the Court hereby

makes and issues the following findings of fact and conclusions of law:

                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

         1.       The findings and conclusions set forth herein and on the record of the Confirmation

Hearing constitute the Court's findings of fact and conclusions of law pursuant to Bankruptcy

Rule 7052, made applicable to this proceeding by Bankruptcy Rule 9014. To the extent any of the

following findings of fact constitute conclusions of law, they are adopted as such. To the extent

any of the following conclusions of law constitute findings of fact, they are adopted as such.

A.       Jurisdiction, Venue, Core Proceeding (28 U.S.C. §§ 157(b)(2) and 1334(a)).

         2.       The Court has jurisdiction over the Chapter 11 Cases pursuant to 28 U.S.C. § 1334

and the District Court’s General Order of Reference Dated July 16, 1984, as Amended July 17,

1984 3 and may enter a final order on this matter. Confirmation of the Plan is a core proceeding

pursuant to 28 U.S.C. § 157(b), and the Court has jurisdiction to enter a Final Order determining

that the Plan, including the Investigation Settlement, the Committee Settlement, the Robindale

Settlement, and all other settlements contained therein, complies with the applicable provisions of

the Bankruptcy Code and should be confirmed and approved. Venue is proper before the Court

pursuant to 28 U.S.C. § 1408.



3    The General Order of Reference Dated July 16, 1984, As Amended July 17, 1984 issued by the United States
      District Court for the Northern District of Alabama provides:

         The general order of reference entered July 16, 1984 is hereby amended to add that there be hereby referred
         to the Bankruptcy Judges for this district all cases, and matters and proceedings in cases, under the
         Bankruptcy Act.



                                                         2


Case 18-04177-TOM11              Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                            Desc
                                  Main Document     Page 2 of 112
B.      Eligibility for Relief.

        3.     The Debtors are Entities eligible for relief under section 109 of the Bankruptcy

Code.

C.      Judicial Notice.

        4.     The Court takes judicial notice of (and deems admitted into evidence for

Confirmation) the docket of the Chapter 11 Cases maintained by the Clerk of the Court and/or

Omni Management Group, the Debtors' duly appointed notice, claims, and solicitation agent,

including all pleadings and other documents filed, all orders entered, all hearing transcripts, and

all evidence and arguments made, proffered or adduced at, the hearings held before the Court

during the pendency of the Chapter 11 Cases, including, without limitation, the hearing to consider

the adequacy of the Disclosure Statement and the Confirmation Hearing. Any resolutions of any

objections explained on the record at the Confirmation Hearing are incorporated herein by

reference.

D.      Notice and Transmittal of Solicitation Materials; Adequacy of Solicitation Notices.

        5.     The Plan, the Disclosure Statement, the Disclosure Statement Order, the ballots for

voting on the Plan (the "Ballots"), the notice of Confirmation Hearing, and the other materials

distributed by the Debtors in connection with Confirmation of the Plan (collectively,

the "Confirmation Materials") were transmitted and served in compliance with the Bankruptcy

Rules, including Bankruptcy Rules 3017 and 3018, with the Local Bankruptcy Rules for the

Northern District of Alabama (the "Local Rules"), and with the procedures set forth in the

Disclosure Statement Order. Notice of the Confirmation Hearing was appropriate and satisfactory

based upon the circumstances of the Chapter 11 Cases. The transmittal and service of the

Confirmation Materials complied with the approved Solicitation Procedures, were appropriate and

satisfactory based upon the circumstances of the Chapter 11 Cases, were conducted in good faith,

                                                3


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                Desc
                              Main Document     Page 3 of 112
and were in compliance with the provisions of this Court's orders, the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules, and any other applicable rules, laws, and regulations. Because

such transmittal and service were adequate and sufficient, no other or further notice is necessary

or shall be required.

E.     Voting.

       6.      On April 2, 2019, the Debtors filed the Declaration of Paul H. Deutch Regarding

the Solicitation of Votes and Analysis of Ballots for Accepting or Rejecting the Second Amended

Joint Chapter 11 Plan of Mission Coal Company, LLC and Certain of its Debtor Affiliates [Docket

No. 1192] (the "Voting Report"). As evidenced by the Voting Report and based upon the record

before the Court, the votes to accept or reject the Plan have been solicited and tabulated fairly, in

good faith, and in a manner consistent with this Court's orders, the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules, the Solicitation Procedures, and any other applicable rules,

laws, and regulations.

       7.      Ballots were transmitted to holders of Claims in Classes 3, 4, and 5 (the "Voting

Classes") in accordance with the Disclosure Statement Order. As evidenced by the Voting Report,

upon receipt and tabulation of the Ballots, 100% of holders and 100% in dollar amount of the

Claims of holders of Class 3 Claims, 100% of holders and 100% in dollar amount of the Claims

of holders of Class 4 Claims, and 22.54% of holders and 0.04% in dollar amount of the Claims of

holders of Class 5 Claims who voted on the Plan accepted the Plan.

F.     Good-Faith Solicitation (11 U.S.C. § 1125(e)).

       8.      Based on the record before the Court in the Chapter 11 Cases, the Debtors, the DIP

Lenders, and each of their respective current and former Affiliates, and such Entity's and its current

and former Affiliates' current and former Interest Holders (regardless of whether such interests are

held directly or indirectly), subsidiaries, officers, directors, managers, principals, members,

                                                  4


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                  Desc
                              Main Document     Page 4 of 112
employees, agents, advisory board members, financial advisors, partners, controlling persons,

attorneys, accountants, investment bankers, consultants, representatives, and other professionals,

each in their capacity as such, together with their respective successors and assigns, have acted in

"good faith" within the meaning of section 1125(e) of the Bankruptcy Code and in compliance

with the applicable provisions the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the

Solicitation Procedures, and any other applicable rules, laws, and regulations in connection with

all of their respective activities relating to the solicitation of acceptances to the Plan, their

participation in the Chapter 11 Cases, and the activities described in section 1125 of the

Bankruptcy Code and therefore are entitled to the protections afforded by section 1125(e) of the

Bankruptcy Code.

G.     Plan Supplement.

       9.      The filing and notice of the Plan Supplement, and any modifications or supplements

thereto, were proper and in accordance with the Plan, the Bankruptcy Code, the Bankruptcy Rules,

the Local Rules, the Disclosure Statement Order, and any other applicable rules, laws, and

regulations, and no other or further notice is or shall be required. The Plan Supplement may be

modified or supplemented prior to the Effective Date in order to update any information or

documents contained therein, without any further order of this Court, but solely to the extent

contemplated by the Plan or with the consent of the applicable parties to such document, and any

and all such modifications or supplements shall be proper and in accordance with the Bankruptcy

Code, the Bankruptcy Rules, the Local Rules, the Disclosure Statement Order, and any other

applicable rules, laws, and regulations, and no other or further notice is or shall be required.

H.     Modifications to the Plan.

       10.     Pursuant to section 1127 of the Bankruptcy Code, any modifications to the Plan

since the commencement of its solicitation described or set forth therein, including the

                                                  5


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                     Desc
                              Main Document     Page 5 of 112
Investigation Settlement, the Committee Settlement, the Robindale Settlement, and all other

settlements contained therein, constitute technical changes or changes with respect to particular

Claims or Interests made pursuant to the agreement of the Holders of such Claims or Interests and

do not materially and adversely affect or change the treatment of any other Claims or Interests.

Pursuant to Bankruptcy Rule 3019, these modifications do not require additional disclosure under

section 1125 of the Bankruptcy Code or the resolicitation of votes under section 1126 of the

Bankruptcy Code, nor do they require that the Holders of Claims or Interests be afforded an

opportunity to change previously cast acceptances or rejections of the Plan.

       11.     In addition, this Confirmation Order contains modifications to the Plan that were

made to address objections and informal comments received from various parties-in-interest.

Modifications to the Plan since the solicitation thereof are consistent with the provisions of the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any other applicable rules, laws,

and regulations. The disclosure of any Plan modifications prior to or on the record at the

Confirmation Hearing constitutes due and sufficient notice of any and all Plan modifications. The

Plan as modified shall constitute the Plan submitted for Confirmation.

I.     Burden of Proof.

       12.     The Debtors, as the proponents of the Plan, have met their burden of proving the

elements of sections 1129(a) and (b) of the Bankruptcy Code by a preponderance of the evidence.

J.     Bankruptcy Rule 3016.

       13.     The Plan is dated and identifies the Debtors as the Plan proponents, thereby

satisfying Bankruptcy Rule 3016(a).        The filing of the Disclosure Statement satisfied

Bankruptcy Rule 3016(b).




                                                6


Case 18-04177-TOM11         Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                Desc
                             Main Document     Page 6 of 112
K.     Plan Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(1)).

       14.    The Plan complies with the applicable provisions of the Bankruptcy Code, thereby

satisfying section 1129(a)(1) of the Bankruptcy Code.

       a.     Proper Classification (11 U.S.C. §§ 1122 and 1123(a)(1)). As required by
              section 1123(a)(1) of the Bankruptcy Code, Article III of the Plan designates
              Classes of Claims and Interests. As required by section 1122(a) of the Bankruptcy
              Code, the Claims and Interests placed in each Class are substantially similar to other
              Claims and Interests, as applicable, in each such Class. Valid business, factual, and
              legal reasons exist for separately classifying the various Classes of Claims and
              Interests created under the Plan, and such Classes do not unfairly discriminate
              between Holders of Claims and Interests. Thus, the Plan satisfies sections 1122
              and 1123(a)(1) of the Bankruptcy Code.

       b.     Specified Unimpaired Classes (11 U.S.C. § 1123(a)(2)). Article III of the Plan
              specifies that Classes 1 and 2 are Unimpaired under the Plan, Class 7 is either
              deemed Unimpaired or Impaired under the Plan, thereby satisfying section
              1123(a)(2) of the Bankruptcy Code.

       c.     Specified Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)). Article III of
              the Plan specifies that Classes 3, 4, 5, 6, 8 and 9 are Impaired under the Plan, and
              that Class 7 is either deemed Unimpaired or Impaired under the Plan, and explains
              the treatment of such Claims and Interests, thereby satisfying section 1123(a)(3) of
              the Bankruptcy Code.

       d.     No Discrimination (11 U.S.C. § 1123(a)(4)). Article III of the Plan provides for
              the same treatment by the Debtors for each Claim or Interest in each respective
              Class except to the extent that a Holder of a particular Claim or Interest has agreed
              to a less favorable treatment of such Claim or Interest, thereby satisfying
              section 1123(a)(4) of the Bankruptcy Code.

       e.     Implementation of the Plan (11 U.S.C. § 1123(a)(5)). The Plan and the various
              documents included in the Plan Supplement provide adequate and proper means for
              implementation of the Plan, including, without limitation: (i) the establishment of
              the Liquidating Trust funded with the Liquidating Trust Assets; (ii) the execution
              and delivery of the Sale Transaction Documentation, as applicable, including those
              agreements or other documents of merger, amalgamation, consolidation,
              contribution, restructuring, conversion, disposition, transfer, arrangement,
              continuance, dissolution, sale, purchase, or liquidation containing terms that are
              consistent with the terms of the Plan; (iii) the execution and delivery of appropriate
              instruments of transfer, assignment, assumption, or delegation of any asset,
              property, right, liability, debt, or obligation on terms consistent with the terms of
              the Sale Transaction Documentation, the Plan, and the Plan Supplement (as may be
              modified pursuant to the terms of the Plan); (iv) the filing of appropriate certificates
              or articles of incorporation, reincorporation, merger, consolidation, contribution,

                                                 7


Case 18-04177-TOM11         Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                   Desc
                             Main Document     Page 7 of 112
           conversion, amalgamation, arrangement, continuance, or dissolution pursuant to
           applicable state or local law; (v) the cancellation of certain existing agreements,
           obligations, instruments, and Interests; (vi) the transfer of certain assets to the
           Successful Bidder(s), (vii) the vesting of certain assets of the Debtors' Estates,;
           (viii) the Debtors' entry into the Clarke/McCoy Notes; (ix) the Debtors' entry into
           the Clarke Note and the Jason McCoy Note, (x) issuance of the Non-Cash
           Consideration, and the grant of the liens by the applicable Successful Bidder for the
           Oak Grove Mining Complex and Maple Eagle Mining Complex securing any such
           Non-Cash Consideration, (xi) the creation of the corporate structure of the
           applicable Successful Bidder for the Oak Grove Mining Complex and Maple Eagle
           Mining Complex, (xii) funding of the Estate Retained Professional Fee Claim
           Escrow Account, (xiii) the distribution of the Settlement Proceeds, (xiv) the
           distribution of the Robindale Settlement proceeds, and (xv) all other actions that
           the Debtors determine, with the consent of the Required Lenders or applicable
           Successful Bidder, as applicable, not to be unreasonably withheld, conditioned, or
           delayed, to be necessary, including making filings or recordings that may be
           required by applicable law in connection with the Plan, thereby satisfying
           section 1123(a)(5) of the Bankruptcy Code.

      f.   Non-Voting Equity Securities (11 U.S.C. §1123(a)(6)).          This section is not
           applicable to the Plan.

      g.   Designation of Directors and Officers (11 U.S.C. § 1123(a)(7)). The Plan satisfies
           the requirements of section 1123(a)(7) of the Bankruptcy Code. The Plan and Plan
           Supplement disclose the process for selecting the Plan Administrator and
           Liquidating Trustee, including that the Plan Administrator and the Liquidating
           Trustee will be named prior to the Effective Date. The selection of the Plan
           Administrator and the Liquidating Trustee is consistent with the interests of the
           creditors and equity security holders and with public policy with respect to the
           manner of selection of the Plan Administrator and the Liquidating Trustee.
           Accordingly, the Debtors have satisfied section 1129(a)(5) of the Bankruptcy Code.

      h.   Additional Plan Provisions (11 U.S.C. § 1123(b)). The additional provisions of the
           Plan are appropriate and consistent with the applicable provisions of the
           Bankruptcy Code and, therefore, are consistent with section 1123(b) of the
           Bankruptcy Code.

           i.     Impairment/Unimpairment of Any Class of Claims or Interests (11 U.S.C.
                  § 1123(b)(1)). As contemplated by section 1123(b)(1) of the Bankruptcy
                  Code, pursuant to the Plan, Classes 1 and 2 are Unimpaired, Classes 3, 4, 5,
                  6, 8 and 9 are Impaired, and Class 7 is either deemed Unimpaired or
                  Impaired.

           ii.    Assumption and Rejection of Executory Contracts and Unexpired Leases
                  (11 U.S.C. § 1123(b)(2)). Article V of the Plan provides that the Debtors
                  shall assume or assign to the applicable Successful Bidder, as part of the
                  Sale Transaction, the Executory Contracts and Unexpired Leases that are

                                             8


Case 18-04177-TOM11     Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                         Main Document     Page 8 of 112
                  required to be assigned to such Successful Bidder pursuant to the Sale
                  Transaction Documentation. Except as otherwise provided in the Plan or
                  the Sale Transaction Documentation, each Executory Contract and
                  Unexpired Lease not previously rejected, assumed, or assumed and/or
                  assigned, including any employee benefit plans, severance plans, and other
                  Executory Contracts under which employee obligations arise, shall be
                  deemed automatically rejected on the Plan Effective Date pursuant to
                  sections 365 and 1123 of the Bankruptcy Code, unless such Executory
                  Contract or Unexpired Lease: (1) is specifically described in the Plan as to
                  be assumed in connection with Confirmation of the Plan, or is specifically
                  scheduled to be assumed or assumed and assigned pursuant to the Plan, the
                  Plan Supplement or the Sale Transaction Documentation; (2) is subject to a
                  pending motion to assume such Unexpired Lease or Executory Contract as
                  of the Plan Effective Date; (3) is to be assumed by the Debtors or assumed
                  by the Debtors and assigned to the applicable Successful Bidder or another
                  third party, as applicable, in connection with the Sale Transaction; (4) is a
                  contract, instrument, release, indenture, or other agreement or document
                  entered into in connection with the Plan; (5) is a D&O Policy; or (6) is the
                  Sale Transaction Documentation.

           iii.   Compromise and Settlement (11 U.S.C. § 1123(b)(3)(A)). In accordance
                  with section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy
                  Rule 9019, and in consideration for the distributions and other benefits
                  provided under the Plan, the provisions of the Plan, including the
                  Investigation Settlement, the Committee Settlement, the Robindale
                  Settlement, and all other settlements contained therein, constitute a good-
                  faith compromise of all Claims, Causes of Action, Interests, and
                  controversies relating to the contractual, legal, and subordination rights that
                  all Holders of Claims or Interests may have with respect to any Allowed
                  Claim or Allowed Interest or any distribution to be made on account of such
                  Allowed Claim or Allowed Interest. The compromise and settlement of
                  such Claims and Interests embodied in the Plan and reinstatement and
                  unimpairment of other Classes identified in the Plan are in the best interests
                  of the Debtors, the Estates, and all Holders of Claims and Interests, and are
                  fair, equitable, and reasonable.

           iv.    Retention of Claims (11 U.S.C. § 1123(b)(3)(B)). In accordance with
                  section 1123(b)(3)(B) of the Bankruptcy Code, Article IV, Section O, of the
                  Plan provides that the Debtors shall assign and transfer to the applicable
                  Successful Bidder all of the applicable Transferred Causes of Action
                  pursuant to the Sale Transaction Documentation on the applicable Closing
                  Date. The Transferred Causes of Action shall be set forth and described in
                  the Plan Supplement, the description of which shall be subject to the consent
                  of such Successful Bidder. Any Causes of Action held by the Debtors on
                  the applicable Closing Date that are not Transferred Causes of Action shall
                  vest in the Debtors on the Plan Effective Date.


                                            9


Case 18-04177-TOM11     Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                  Desc
                         Main Document     Page 9 of 112
              v.      Other Appropriate Provisions (11 U.S.C. § 1123(b)(5)–(6)). The Plan's
                      other provisions are appropriate and consistent with the applicable
                      provisions of the Bankruptcy Code, including, without limitation,
                      provisions for (1) distributions to Holders of Claims and Interests,
                      (2) resolution of Disputed Claims and Interests, (3) allowance of certain
                      Claims, (4) releases by the Debtors of certain parties, (5) releases by certain
                      third parties, (6) exculpation of certain parties, (7) the injunction of certain
                      Claims and causes of action in order to implement the discharge, release
                      and exculpation provisions, and (8) retention of this Court's jurisdiction,
                      thereby satisfying the requirements of sections 1123(b)(5) and (6) of the
                      Bankruptcy Code.

       i.     Cure of Defaults (11 U.S.C. § 1123(d)). Article V, Section C, of the Plan, provides
              for the satisfaction of monetary defaults under each Executory Contract and
              Unexpired Lease to be assumed (or assumed and assigned) pursuant to the Plan or
              the Sale Transaction Documentation. The Debtors have provided or will provide
              notice of such assumption (or assumption and assignment) and proposed cure
              amounts to the applicable third parties. As such, the Plan provides that the Debtors
              or the applicable Successful Bidder, as applicable, will cure, or provide adequate
              assurance that the Debtors or such Successful Bidder, as applicable, will promptly
              cure, defaults with respect to assumed Executory Contracts and Unexpired Leases
              in compliance with section 365(b)(1) of the Bankruptcy Code. Thus, the Plan
              complies with section 1123(d) of the Bankruptcy Code.

L.     The Debtors' Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(2)).

       15.    The Debtors have complied with the applicable provisions of the Bankruptcy Code,

as required by section 1129(a)(2) of the Bankruptcy Code. Specifically:

       a.     the Debtors are eligible debtors under section 109 of the Bankruptcy Code and are
              proper proponents of the Plan under section 1121(a) of the Bankruptcy Code;

       b.     the Debtors have complied with applicable provisions of the Bankruptcy Code,
              except as otherwise provided or permitted by orders of the Court; and

       c.     the Debtors have complied with the applicable provisions of the Bankruptcy Code,
              the Bankruptcy Rules, the Local Rules, the Disclosure Statement Order, this Court's
              orders, and any other applicable rules, laws, and regulations in transmitting the
              Confirmation Materials and related notices and in soliciting and tabulating the votes
              on the Plan.

M.     Good Faith Proposal of the Plan (11 U.S.C. § 1129(a)(3)).

       16.    The Debtors have proposed the Plan in good faith and not by any means forbidden

by law. In determining that the Plan has been proposed in good faith, the Court has examined the

                                                10


Case 18-04177-TOM11         Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                   Desc
                             Main Document    Page 10 of 112
totality of the circumstances surrounding the filing of the Chapter 11 Cases and the formulation of

the Plan. The Debtors' good faith is evident from the facts and record of the Chapter 11 Cases, the

Disclosure Statement, the Confirmation declarations, and the record of the Confirmation Hearing.

The Plan was proposed with the legitimate and honest purpose of maximizing the value of the

Debtors' Estates and to effectuate a successful sale of the Debtors' assets. The Plan was the product

of extensive negotiations conducted at arm's length among the Debtors and their key stakeholders,

including the DIP Lenders, the Second Lien Lenders, the Committee, and the Settling Parties,

among others.      Further, the Plan's classification, indemnification, settlement, discharge,

exculpation, release, and injunction provisions have been negotiated in good faith and at arm's

length, are consistent with sections 105, 1122, 1123(b)(6), 1129, and 1142 of the Bankruptcy Code,

and are each necessary for the Debtors to consummate their value-maximizing Plan. Accordingly,

the requirements of section 1129(a)(3) of the Bankruptcy Code are satisfied.

N.     Payment for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)).

       17.     Payments made or to be made by the Debtors for services or for costs and expenses

in or in connection with the Chapter 11 Cases, or in connection with the Plan and incident to the

Chapter 11 Cases, have been approved by, or are subject to the approval of, the Court as

reasonable, thereby satisfying section 1129(a)(4) of the Bankruptcy Code.

O.     Directors, Officers, and Insiders (11 U.S.C. § 1129(a)(5)).

       18.     The Debtors have disclosed the process for selecting the Plan Administrator at or

prior to the Confirmation Hearing and will file an updated Plan Supplement prior to the Effective

Date identifying the person to serve as the Plan Administrator. The Plan complies with section

1129(a)(5)(A)(ii) of the Bankruptcy Code because the process for the appointment of the Plan

Administrator and the Liquidating Trustee is consistent with the interests of the creditors and with

public policy. Accordingly, the Debtors have satisfied section 1129(a)(5) of the Bankruptcy Code.

                                                 11


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                              Main Document    Page 11 of 112
P.     No Rate Changes (11 U.S.C. § 1129(a)(6)).

       19.     Section 1129(a)(6) of the Bankruptcy Code is not applicable to the Chapter 11

Cases. The Plan proposes no rate change subject to the jurisdiction of any governmental regulatory

commission.

Q.     Best Interests of Holders of Claims and Interests (11 U.S.C. § 1129(a)(7)).

       20.     Each Holder of an Impaired Claim or Interest either has accepted the Plan or will

receive or retain under the Plan, on account of such Claim or Interest, property of a value, as of

the Effective Date, that is not less than the amount that such Holder would receive or retain if the

Debtors were liquidated under chapter 7 of the Bankruptcy Code on such date.

       21.     The evidence in support of the Plan that was proffered or adduced at or prior to the

Confirmation Hearing and in the Nystrom Declaration, including the liquidation analysis: (a) is

reasonable, persuasive, credible, and accurate as of the dates such analyses or evidence was

prepared, presented, or proffered; (b) utilizes reasonable and appropriate methodologies and

assumptions; and (c) establishes that Holders of Allowed Claims and Allowed Interests in every

Class will recover as much or more under the Plan on account of such Claim or Interest, as of the

Effective Date, than the amount such Holder would receive if the Debtors were liquidated under

chapter 7 of the Bankruptcy Code. Accordingly, the Plan satisfies the "best interest of creditors"

test under section 1129(a)(7) of the Bankruptcy Code.

R.     Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)).

       22.     Classes 1 and 2 are Unimpaired by the Plan pursuant to section 1124 of the

Bankruptcy Code and, accordingly, Holders of Claims in such Classes are conclusively presumed

to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. As reflected in the

Voting Certification, Classes 3, 4, 5, 6, 8 and 9 are Impaired by the Plan. Classes 3 and 4 at each

Debtor have voted to accept the Plan. Class 7 is deemed Impaired or Unimpaired by the Plan

                                                12


Case 18-04177-TOM11         Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                             Main Document    Page 12 of 112
pursuant to section 1124 of the Bankruptcy Code and, accordingly, Holders of Claims in Class 7

are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy

Code or are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the

Bankruptcy Code. Holders of Claims in Classes 6, 8, and 9 (if any) will not receive or retain any

property on account of their Claims or Interests and, accordingly, such Claims or Interests are

Impaired and such Holders are conclusively deemed to have rejected the Plan pursuant to

section 1126(g) of the Bankruptcy Code. Holders of Class 5 Claims have voted to reject the Plan.

Accordingly, the Plan satisfies the requirements of section 1129(a)(8) of the Bankruptcy Code with

respect to Classes 3, 4, and 7, and to the extent that the Plan does not satisfy section 1129(a)(8) of

the Bankruptcy with respect to Classes 5, 6, 8, or 9, the Plan otherwise satisfies the requirements

of section 1129(a)(10) of the Bankruptcy Code.

S.      Treatment of Administrative Claims, Estate Retained Professional Fee Claims,
        Priority Tax Claims, Other Secured Claims, and Other Priority Claims (11 U.S.C.
        § 1129(a)(9)).

        23.    The treatment of Administrative Claims, Estate Retained Professional Fee Claims,

Other Secured Claims, and Other Priority Claims pursuant to Articles II and III of the Plan satisfies

the requirements of, and complies in all respects with, section 1129(a)(9) of the Bankruptcy Code.

Accordingly, the Debtors have satisfied the requirements of section 1129(a)(9) of the Bankruptcy

Code.

T.      Priority Tax Claims.

        24.    The treatment of Priority Tax Claims pursuant to Article II of the Plan satisfies the

requirements of, and complies in all respects with, section 1129(a)(9)(C) of the Bankruptcy Code.

Accordingly, the Debtors have satisfied the requirements of section 1129(a)(9)(C) of the

Bankruptcy Code.



                                                 13


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                  Desc
                              Main Document    Page 13 of 112
U.     Acceptance By at Least One Impaired Class of Claims (11 U.S.C. § 1129(a)(10)).

       25.     Claims in Classes 3, 4 and 5 are Impaired and entitled to vote under the Plan.

Classes 3 and 4 at each Debtor have voted to accept the Plan, as established by the Voting Report.

Accordingly, the Plan satisfies section 1129(a)(10) of the Bankruptcy Code.

V.     Feasibility (11 U.S.C. § 1129(a)(11)).

       26.     The Plan satisfies the requirements of section 1129(a)(11) of the Bankruptcy Code.

The evidence supporting the feasibility of the Plan proffered or adduced by the Debtors at or before

the Confirmation Hearing, including the declarations filed by the Debtors in support of

Confirmation: (a) is reasonable, persuasive, credible, and accurate as of the dates such evidence

was prepared, presented, and/or proffered; (b) utilizes reasonable and appropriate methodologies

and assumptions; (c) establishes that the Plan is feasible and Confirmation is not likely to be

followed by the liquidation, or the need for further financial reorganization, of the Debtors; and

(d) establishes the Debtors or the Reorganized Debtors, as applicable, will have sufficient funds to

meet their obligations under the Plan.

W.     Payment of Statutory Fees (11 U.S.C. § 1129(a)(12)).

       27.     As set forth in Article II, Section D of the Plan, the Debtors or the Plan

Administrator, as applicable, shall timely pay all Bankruptcy Administrator Fees for each quarter

under 28 U.S.C. § 1930(a)(6), plus interest due and payable under 31 U.S.C. § 3717 on all

disbursements, including Plan payments and disbursements in and outside the ordinary course of

the Debtors' businesses, until the entry of a Final Order dismissing or closing the Chapter 11 Cases,

or converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code. Following

Confirmation, the Debtors shall file with the Court quarterly operating reports in a form reasonably

acceptable to the Bankruptcy Administrator. Accordingly, the Plan satisfies the requirements of

section 1129(a)(12) of the Bankruptcy Code.

                                                 14


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                              Main Document    Page 14 of 112
X.     Retiree Benefits (11 U.S.C. § 1129(a)(13)).

       28.     The Debtors have satisfied 11 U.S.C. § 1129(a)(13). Certain of the Debtors were

party to collective bargaining agreements, each dated April 27, 2018, between Oak Grove

Resources, LLC, and the United Mine Workers of America (the "UMWA") and between Pinnacle

Mining Company, LLC, and the UMWA, respectively (collectively, the "CBAs"), and were

contributing employers to The United Mine Workers of America 1974 Pension Plan and Trust (the

"1974 Pension Plan"), The United Mine Workers of America 1993 Benefit Plan and Trust (the

"1993 Benefit Plan"), and the Union Savings Plan. In accordance with the Memorandum Opinion

and Order Granting Debtors' Motion for Entry of an Order (I) Authorizing, but Not Directing, the

Debtors to (A) Reject Their Collective Bargaining Agreements, (B) Modify Certain Union-Related

Retiree Benefits, and (C) Implement Terms of Their Section 1113 and Section 1114 Proposal, and

(II) Granting Related Relief [Docket No. 902] (the "1113/1114 Order"), the Debtors have been

authorized to reject their CBAs and to modify all retiree benefits (as defined in 11 U.S.C. § 1114)

as provided in the 1113/1114 Order, and accordingly, on the Plan Effective Date (unless the

Closing Date shall occur prior to the Plan Effective Date, in such case, on the Closing Date), the

Debtors shall be deemed to have rejected the CBAs and to have modified all retiree benefits (as

defined in 11 U.S.C. § 1114) as provided in the 1113/1114 Order, effectuating a complete

withdrawal from the 1974 Pension Plan and the 1993 Benefit Plan, and have no further contribution

obligations to any pension plans or retiree benefits under the CBAs. Any sale of assets shall be

free and clear of any encumbrances, liabilities, including any successor liability or obligations

under or related to the CBAs, pension plans, or retiree benefits. For the avoidance of doubt,

nothing herein or in the 1113/1114 Order shall or shall be deemed to invalidate, validate, or

otherwise affect the rights of the 1974 Pension Plan and the 1993 Benefit Plan with respect to the

prepetition proofs of claim filed in these Chapter 11 Cases by the 1974 Pension Plan or the 1993
                                                15


Case 18-04177-TOM11         Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                             Main Document    Page 15 of 112
Benefit Plan, including with respect to priority, provided, that the withdrawal liability claims to be

incurred as a result of the Debtors' withdrawal from the 1974 Pension Plan (if and to the extent

allowed) shall be treated as general unsecured claims pursuant to this Plan

Y.     Non-Applicability of Certain Sections (Sections 1129(a)(14), (15), and (16)).

       29.     Sections 1129(a)(14), 1129(a)(15), and 1129(a)(16) of the Bankruptcy Code do not

apply to the Chapter 11 Cases. The Debtors owe no domestic support obligations, are not

individuals, and are moneyed, business, or commercial corporations or trusts.

Z.     Confirmation of Plan              Over      Non-Acceptance        of    Impaired      Classes
       (11 U.S.C. § 1129(b)).

       30.     The Plan may be confirmed as to Classes 5, 6, 8, and 9 (collectively, the "Rejecting

Classes") pursuant to section 1129(b) of the Bankruptcy Code, notwithstanding that the

requirements of section 1129(a)(8) have not been met with respect to the Rejecting Classes,

because the Debtors have demonstrated by a preponderance of the evidence that the Plan

(a) satisfies all of the other requirements of section 1129(a) of the Bankruptcy Code and (b) does

not "discriminate unfairly" and is "fair and equitable" with respect to the Holders of Claims and

Interests in the Rejecting Classes.

       31.     The Plan does not "discriminate unfairly" against any Holders of Claims and

Interests in the Rejecting Classes. The treatment of such Holders is proper because all similarly

situated Holders of Claims and Interests will receive substantially similar treatment, and the

Debtors have a valid rationale, including for the rationales articulated in the Confirmation Brief,

for the Plan's classification scheme and the treatment provided for different Classes.

       32.     The Plan is also "fair and equitable" with respect to the Rejecting Classes.

Specifically, no Holder of any Claim or Interest that is junior to the Class 5 General Unsecured

Claims, the Class 6 Intercompany Claims, the Class 7 Intercompany Interests, to the extent not


                                                 16


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                  Desc
                              Main Document    Page 16 of 112
Reinstated under the Plan, the Class 8 510(b) Claims, or the Class 9 Interests is receiving a

distribution under the Plan, and no Holder of any Claims or Interests senior to the Rejecting Classes

is receiving more than full recovery on account of its Claims or Interests.

        33.    The Plan, therefore, satisfies the requirements of section 1129(b) of the Bankruptcy

Code and may be confirmed despite the fact that the Rejecting Classes are deemed to reject the

Plan.

AA.     Only One Plan (11 U.S.C. § 1129(c)).

        34.    The Plan is the only plan filed in the Chapter 11 Cases, and, accordingly, satisfies

section 1129(c) of the Bankruptcy Code.

BB.     Principal Purpose of the Plan (11 U.S.C. § 1129(d)).

        35.    The principal purpose of the Plan is not the avoidance of taxes or the avoidance of

the application of section 5 of the Securities Act of 1933, and there has been no filing by any

Governmental Unit asserting any such attempted avoidance.            The Plan, therefore, satisfies

section 1129(d) of the Bankruptcy Code.

CC.     Not Small Business Cases (11 U.S.C. § 1129(e)).

        36.    None of the Chapter 11 Cases are small business cases, as that term is defined in

the Bankruptcy Code, and accordingly, section 1129(e) of the Bankruptcy Code is inapplicable in

the Chapter 11 Cases.

DD.     Satisfaction of Confirmation Requirements.

        37.    Based on the foregoing and all other pleadings and evidence proffered or adduced

at or prior to the Confirmation Hearing, the Plan and the Debtors, as applicable, satisfy all of the

requirements for Confirmation set forth in section 1129 of the Bankruptcy Code.




                                                 17


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                              Main Document    Page 17 of 112
EE.    Executory Contracts and Unexpired Leases.

       38.     The Debtors have exercised sound business judgment in determining whether to

reject, assume, or assume and assign each of their Executory Contracts and Unexpired Leases

pursuant to sections 365 and 1123(b)(2) of the Bankruptcy Code, Article V of the Plan, and as set

forth in the Plan Supplement or the Sale Transaction Documentation. Except as set forth herein,

the Sale Transaction Documentation, and/or in separate orders entered by the Court relating to

assumption of Executory Contracts or Unexpired Leases, including the applicable Sale Order,

consistent with the Plan Supplement, the Debtors and/or the applicable Successful Bidder have

Cured or provided adequate assurances that the Debtors and/or such Successful Bidder will Cure

defaults (if any) under or relating to each applicable Executory Contract or Unexpired Lease

assumed under the Plan or Sale Transaction Documentation and, for each such Executory Contract

or Unexpired Lease being assumed and assigned under the Plan or the Sale Transaction

Documentation, such Successful Bidder has provided or will provide adequate assurance of future

performance as required under section 365(f)(2)(B).

FF.    Approval of the Investigation Settlement.

       39.     The Debtors' independent directors conducted an extensive, good faith

investigation into potential estate claims and causes of action (the "Potential Claims") arising out

of prepetition transactions involving the Settling Parties. The Debtors' independent directors

completed their investigation in late February 2019 and thereafter began engaging in extensive,

good-faith negotiations with the Settling Parties and the Committee regarding a potential

settlement of the Potential Claims. These negotiations culminated in the Investigation Settlement

as set forth in the Plan. The Investigation Settlement was entered into in good faith, is fair,

reasonable, and clearly and unambiguously in the best interests of the Estates. The releases set

forth in the Plan and granted in connection with the Investigation Settlement are: (a) in exchange

                                                18


Case 18-04177-TOM11         Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                  Desc
                             Main Document    Page 18 of 112
for the good and valuable consideration and reasonably equivalent value provided by the Settling

Released Parties in connection with the Investigation Settlement; (b) a good faith settlement and

compromise of the Claims and/or Causes of Action against the Settling Released Parties; (c) not

subject to avoidance in any manner whatsoever, (d) in the best interests of the Debtors and all

Holders of Claims and Interests; (e) fair, equitable and reasonable; (f) given and made after notice

and opportunity for hearing; and (g) a bar to any Entity from asserting any and all Claims and/or

Causes of Action released herein against any of the Settling Released Parties.

       40.     The Claims asserted in the Cliffs Litigation are hereby determined to be property

of the Estates and pursuant to the Plan injunction, all parties are enjoined from pursuing anything

related to such Claims against the Settling Released Parties; provided, however, that nothing herein

shall or shall be deemed to invalidate or validate or release the general unsecured proofs of claim

filed in these Chapter 11 Cases by Cliff’s Natural Resources, Inc.

       41.     The note (the "Castlelake Bridge Note") to be issued by Ken McCoy and Jason

McCoy (the "Co-Issuers") to MC Southwork LLC (the "McCoy Note Lender"), the guarantee of

such note provided by Iron Management V, LLC and Iron Management, LLC (the "Guarantors")

and all other terms of the McCoy Note, which shall be consistent in all respects with Exhibit C of

the Investigation Settlement Term Sheet, if issued, shall be and is binding and fully enforceable

against the Co-Issuers and Guarantors, on a joint and several basis, without any defense of any

kind. Further, (a) the escrow account to be established to hold the two unpledged shares (i.e.,

physical stock certificates) of Conuma Coal Resources Limited (the "Conuma Stock") held by ERP

Steel Works, LLC, which Conuma Stock shall be placed in such escrow account on the Effective

Date, in a manner satisfactory to the McCoy Note Lender, and any escrow agreements and other

definitive agreements with respect thereto, are binding and fully enforceable by the McCoy Note



                                                19


Case 18-04177-TOM11         Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                  Desc
                             Main Document    Page 19 of 112
Lender, (b) immediately upon the occurrence of any Event of Default (as set forth in the Castlelake

Bridge Note), (i) title to any and all assets (including the Conuma Stock) held in escrow shall pass

to the McCoy Note Lender without any defense or counterclaim of any kind and (ii) upon the

occurrence of any Event of Default, this Order shall serve as a springing default judgment against

the Co-Issuers and the Guarantors, and shall automatically, and without further order of any court,

grant the McCoy Note Lender a judgment lien as of the date of issuance of the Castlelake Bridge

Note on any and all assets of the Co-Issuers and the Guarantors subject to execution (including the

Conuma Stock to be held in escrow); provided that the McCoy Note Lender shall only be entitled

to exercise its rights and remedies in respect of such judgment lien against the assets of the Co-

Issuers and the Guarantors other than the Conuma Stock in the event that the McCoy Note Lender

does not receive the Conuma Stock (or the proceeds thereof in the event of the exercise of the right

of first refusal governing such Conuma Stock (the "ROFR") on the terms and conditions set forth

in the Castlelake Bridge Note. For avoidance of doubt, this paragraph shall only be applicable if

the Castlelake Bridge Note is issued by the McCoy Note Lender in connection with the obligation

of Ken McCoy and Jason McCoy to fund payments on the Plan Effective Date in respect of the

Investigation Settlement. This paragraph shall not be applicable if Ken McCoy and Jason McCoy

fund the Investigation Settlement from other sources and no Castlelake Bridge Note is issued.



GG.    Approval of the Committee Settlement

       42.     The Plan incorporates a settlement between the Debtors, the Committee, the DIP

Lenders, and the Settling Parties with respect to (i) the resolution of the Committee’s objections

to the Plan and the Sale Transactions, (ii) the Committee’s withdrawal of the Standing Motion

with prejudice and (iii) the resolution of any disputes between the DIP Lenders and the Committee

regarding the application of the DIP Lenders and Committee Stipulation.            The Committee

                                                20


Case 18-04177-TOM11         Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                  Desc
                             Main Document    Page 20 of 112
Settlement, the terms of which are set forth in the Plan, and incorporated by reference herein, was

entered into in good faith, is fair, reasonable, and clearly and unambiguously in the best interests

of the Estates.

Vesting of Assets

       43.        Except as otherwise provided in the Plan, or any agreement, instrument, or other

document incorporated therein, or agreed upon in connection therewith, and in accordance with

the Sale Transaction Documentation, on the Plan Effective Date: (a) the Acquired Assets shall be

preserved and shall vest in the applicable Successful Bidder, free and clear of all Liens, Claims,

charges, and other encumbrances (other than the Assumed Liabilities); and (b) the Excluded Assets

and any Sale Transaction Proceeds shall vest in the Debtors or the Reorganized Debtors, as

applicable, and the Plan Administrator solely for the purpose of making distributions under the

Plan and liquidating the Estates, free and clear of all Liens, Claims, charges, and other

encumbrances and (c) the Liquidating Trust Assets shall vest in the Liquidating Trust for the

purpose of distributing the Liquidating Trust Assets. For the avoidance of doubt, all Remaining

Sale Transaction Proceeds shall be distributed by the Debtors, the Plan Administrator or the

Liquidating Trustee, as applicable, to the DIP Lenders (x) on the Effective Date with respect to

any Sale Transaction that closes on or prior to the Effective Date and (y) within one day of closing

of any Sale Transaction that closes after the Effective Date.

Plan Distributions Consistent with the DIP Lenders and Committee Stipulation.

       44.        As part of the Committee Settlement, Holders of General Unsecured Claims shall

not receive any recovery on account of, and the DIP Lenders shall have no liability under, the DIP

Lenders and Committee Stipulation.




                                                 21


Case 18-04177-TOM11           Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                Desc
                               Main Document    Page 21 of 112
HH.    Corporate Structure of the Successful Bidder for the Oak Grove Mining Complex
       and Maple Eagle Mining Complex and Consideration Provided by Such Successful
       Bidder.

       45.     The corporate structure of the Successful Bidder for the Oak Grove Mining

Complex and the Maple Eagle Mining Complex (the “Maple/Oak Grove Buyer”), its two direct

subsidiary holding companies, Murray Alabama Coal, LLC and Murray Eagle Mining, LLC, and

their three direct operating subsidiaries, Murray Oak Grove, LLC, Murray Maple Eagle Coal, LLC

and Murray Alabama Minerals (the "Winning Bidder Corporate Structure") has been structured in

good faith, and the Winning Bidder Corporate Structure and all steps taken by the Maple/Oak

Grove Buyer and the DIP Lenders in furtherance thereof, is in compliance with the Bankruptcy

Code and all applicable law. Upon the closing of the Sale Transaction to the Maple/Oak Grove

Buyer (i) the corporate governance terms of the Winning Bidder Corporate Structure, (ii) the liens

securing the Non-Cash Consideration and (iii) all other steps taken by the Maple/Oak Grove Buyer

and the DIP Lenders in furtherance thereof and the Sale Transaction are valid, binding,

enforceable, and in full force and effect.

       46.     The consideration provided by the Maple/Oak Grove Buyer (including the cash

consideration and the equity interests purchased by such cash consideration, and the Non-Cash

Consideration being issued by the Maple/Oak Grove Buyer), shall be deemed for all purposes to

constitute reasonably equivalent value and fair consideration under the Bankruptcy Code and all

other applicable law, and the Sale Transaction with Maple/Oak Grove Buyer may not be avoided,

or costs or damages imposed or awarded under Bankruptcy Code section 363(n) or any other

provision of the Bankruptcy Code, the Uniform Fraudulent Transfer Act, the Uniform Fraudulent

Conveyance Act or any other similar federal or state laws. The Non-Cash Consideration is valid,

binding and enforceable, and the obligations, guarantees, mortgages, pledges, liens, other security

interests and claims granted pursuant to or in connection with the Non-Cash Consideration are (i)
                                                22


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                Desc
                              Main Document    Page 22 of 112
valid, binding, perfected and enforceable on the collateral as set forth in the documents governing

the Non-Cash Consideration, with the priority set forth in such documents and the holders of the

Non-Cash Consideration and by the Maple/Oak Grove Buyer are hereby authorized to make any

and all filings and recordings necessary or desirable in connection with such liens and security

interests, (ii) granted in good faith, for good and valuable consideration, and for legitimate business

purposes and (iii) shall not be deemed to constitute a fraudulent conveyance, and may not be

avoided under the Bankruptcy Code, the Uniform Fraudulent Transfer Act, the Uniform

Fraudulent Conveyance Act and any other applicable laws

II.    Approval of the Robindale Settlement.

       47.        Robindale is making a payment of $7,500,000 to the Debtors, on the Effective Date,

in full and final satisfaction of the amounts owing by Robindale pursuant to and under the Agency

Agreements (the "Robindale Settlement"), which payment shall be distributed to the DIP Agent

for distribution to the DIP Lenders immediately thereafter on the Effective Date. In addition, and

in order to address (i) any and all Claims and Causes of Action relating to or in any manner arising

from, in whole or in part, the Agency Agreements, and (ii) any and all Claims and Causes of Action

Filed or asserted, or that could have been Filed or asserted, in the Chapter 11 Cases, the Debtors

and Robindale entered into the Robindale Settlement, the terms of which are set forth in the Plan.

The Robindale Settlement is fair, reasonable, and clearly and unambiguously in the best interests

of the Estates.

JJ.    Settlement, Compromise, and Release of Claims and Interests.

       48.        The Court has jurisdiction under sections 1334(a) and (b) of title 28 of the United

States Code to approve the discharge, compromises, settlements, releases, exculpations, and

injunctions set forth in Article IX of the Plan. Sections 105(a) and 1123(b) of the Bankruptcy

Code permit the issuance of the injunctions and approval of the releases, exculpations, and

                                                  23


Case 18-04177-TOM11            Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                                Main Document    Page 23 of 112
injunctions set forth in Article IX of the Plan. Based upon the record of the Chapter 11 Cases and

the evidence proffered or adduced at the Confirmation Hearing, the Court finds that the discharge,

compromises, settlements, releases, exculpations, and injunctions set forth in Article IX of the Plan

are consistent with the Bankruptcy Code and applicable law. Further, the discharge, compromises,

settlements, releases, exculpations, and injunctions contained in Article IX of the Plan are integral

components of the Plan. The discharge, compromises, settlements, releases, exculpations, and

injunctions set forth in Article IX of the Plan are hereby approved and authorized in their entirety.

KK.    Debtor Release.

       49.     The releases of claims and causes of action by the Debtors described in Article IV,

Section S of the Plan and in Article IX, Section D of the Plan, in accordance with section 1123(b)

of the Bankruptcy Code (collectively, the "Debtor Release"), represent a valid exercise of the

Debtors' business judgment under Bankruptcy Rule 9019. The Debtors' pursuit of any such claims

against the Released Parties is not in the best interest of the Estates' various constituencies because

the costs involved would likely outweigh any potential benefit from pursuing such claims. The

Debtor Release is fair and equitable and complies with the absolute priority rule.

       50.     The Debtor Release is furthermore an integral part of the Plan and is in the best

interests of the Debtors' Estates as a component of the comprehensive settlement implemented

under the Plan. The Plan, including the Debtor Release, was negotiated by sophisticated parties

represented by able counsel and financial advisors. The Debtor Release is therefore the result of

an arm's-length negotiation process.

       51.     The Debtor Release appropriately offers protection to parties that participated in

the Debtors' restructuring process.     Specifically, the Released Parties under the Plan made

significant concessions and contributions to the Chapter 11 Cases, including, as applicable,

providing postpetition financing, actively supporting the Plan and the Chapter 11 Cases, and
                                                  24


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                   Desc
                              Main Document    Page 24 of 112
waiving substantial rights and Claims against the Debtors under the Plan. The Debtor Release for

the Debtors' directors and officers is appropriate because the Debtors' directors and officers share

an identity of interest with the Debtors, supported the Plan and the Chapter 11 Cases, actively

participated in meetings, negotiations, and implementation during the Chapter 11 Cases, or have

provided other valuable consideration to the Debtors to facilitate the Plan, including consideration

provided for pursuant to the Investigation Settlement.

       52.     The scope of the Debtor Release is appropriately tailored to the facts and

circumstances of the Chapter 11 Cases. In light of, among other things, the value provided by the

Released Parties to the Debtors' Estates and the critical nature of the Debtor Release to the Plan,

the Debtor Release is appropriate.

LL.    Third Party Release.

       53.     The release by the Holders of Claims and Interests (the "Third Party Release"), set

forth in Article IX Section E of the Plan is an essential provision of the Plan. The Third Party

Release is: (a) consensual; (b) essential to the Plan; (c) given in exchange for the good and

valuable consideration provided by the Released Parties; (d) a good-faith settlement and

compromise of the claims and causes of action released by the Third Party Release; (e) materially

beneficial to, and in the best interests of, the Debtors, their Estates and their stakeholders, and

important to the overall objectives of the Plan; (f) fair, equitable, and reasonable; (g) given and

made after due notice and opportunity for a hearing; (h) a bar to any of the Releasing Parties

asserting any claim or cause of action released pursuant to the Third Party Release against any of

the Released Parties; and (i) consistent with sections 105, 524, 1123, 1129, and 1141 and other

applicable provisions of the Bankruptcy Code.

       54.     The Third Party Release is an integral part of the Plan. Like the Debtor Release,

the Third Party Release facilitated participation in both the Plan and the Debtors' chapter 11
                                                25


Case 18-04177-TOM11         Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                  Desc
                             Main Document    Page 25 of 112
process generally. The Third Party Release was instrumental in developing a Plan that maximizes

value for all of the Debtors' stakeholders, and was critical in incentivizing the parties to support

the Plan and preventing potentially significant and time-consuming litigation regarding the parties'

respective rights and interests. As such, the Third Party Release appropriately offers certain

protections to parties who constructively participated in the Debtors' restructuring process by,

among other things, supporting the Plan. Furthermore, the Third Party Release is consensual under

controlling law.

       55.     The scope of the Third Party Release is appropriately tailored to the facts and

circumstances of the Chapter 11 Cases, and parties in interest received due and adequate notice of

the Third Party Release. Among other things, the Plan provides appropriate and specific disclosure

and notice with respect to the claims and causes of action that are subject to the Third Party

Release, and no other disclosure or notice is necessary. The Third Party Release is specific in

language, integral to the Plan, and given for adequate consideration. In light of, among other

things, the value provided by the Released Parties to the Debtors' Estates and the critical nature of

the Third Party Release to the Plan, the Third Party Release is appropriate.

       56.     The Third Party Release does not provide a release to any party for any action that

occurs after the Confirmation Date, including relating to any actions in connection with

implementing the Plan, implementing the Equity Settlement, enforcing rights related to the Equity

Settlement (including any related agreements), and taking actions in connection with any of the

Plan or the Equity Settlement.

MM. Exculpation.

       57.     The exculpation provisions set forth in Article IX, Section F of the Plan were

proposed in good faith and are essential to the Plan. The record in the Chapter 11 Cases fully

supports the exculpation provisions, and such provisions are appropriately tailored to protect the
                                                 26


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                              Main Document    Page 26 of 112
Exculpated Parties from inappropriate litigation and to exclude actions determined by Final Order

to have constituted actual fraud, gross negligence or willful misconduct.

NN.    Injunction.

       58.     The injunction provisions set forth in Article IX, Section G of the Plan (a) are

essential to the Plan; (b) are necessary to preserve and enforce the discharge and releases set forth

in Article IV, Section S, Article IX, Sections C, D, and E of the Plan, the exculpation provisions

in Section F of the Plan, and the compromises and settlements implemented under the Plan; and

(c) are appropriately tailored to achieve that purpose.

       59.     The injunction provisions set forth in Article IX, Section G of the Plan: (a) are

within the jurisdiction of this Court under 28 U.S.C. §§ 1334(a), 1334(b), and 1334(d); (b) are an

essential means of implementing the Plan pursuant to section 1123(a)(5) of the Bankruptcy Code;

(c) are an integral element of the transactions incorporated into the Plan; (d) confer material

benefits on, and are in the best interests of, the Debtors, the Estates, and their creditors and other

stakeholders; (e) are important to the overall objectives of the Plan, the intent of which is to finally

resolve all claims or causes of action among or against the parties in interest in the Chapter 11

Cases with respect to the Debtors; and (f) are consistent with sections 105, 1123, and 1129 of the

Bankruptcy Code, other provisions of the Bankruptcy Code, and other applicable law. The record

of the Confirmation Hearing and the Chapter 11 Cases is sufficient to support the injunction

provisions set forth in Article IX, Section G of the Plan.

OO.    Retention of Jurisdiction.

       60.     Except as otherwise provided in any of the Plan, the Court shall retain jurisdiction

over the Chapter 11 Cases and all matters arising out of, or related to, the Chapter 11 Cases, the

Plan, and the Sale Transactions, including, but not limited to, (a) the matters set forth in Article XI



                                                  27


Case 18-04177-TOM11           Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                   Desc
                               Main Document    Page 27 of 112
of the Plan, and (b) the enforcement of this Order and all documents and agreements authorized

herein.

                                             ORDER

IT IS HEREBY ORDERED, ADJUDGED, DECREED, AND DETERMINED THAT:

I.        Confirmation of the Plan.

          61.   The Plan is confirmed pursuant to section 1129 of the Bankruptcy Code. Any and

all objections to the Confirmation of the Plan that have not been withdrawn or resolved as of the

entry of this Confirmation Order are hereby overruled on the merits.

          62.   The documents contained in (a) the Plan Supplement (including any documents in

form and substance satisfactory to the Debtors and the DIP Lenders that may be filed prior to the

Effective Date), including for the avoidance of doubt: (i) the Assumed Contracts List; (ii) the

Rejected Contracts List; (iii) the method of selection of the Plan Administrator and the

compensation of the Plan Administrator; (iv) the Wind-Down Budget; (v) the Description of

Restructuring Transaction; (vi) the Sale Transaction Documentation; (vii) those Transferred

Causes of Action that shall be transferred to the Maple/Oak Grove Buyer; (viii) a list of Retained

Causes of Action; (ix) the Plan Administrator Agreement; (x) the Clarke/McCoy Notes; and

(xi) the Investigation Settlement Term Sheet (and all of the Exhibits related thereto, and any

agreements contemplated to be entered into related thereto); (xi) the Clarke Note; (xiii) the Non-

Cash Consideration (xiv) the Jason McCoy Note, the (xv) the Liquidating Trust Agreement, (xvi)

the Castlelake Bridge Note, (xvii) the identity of the Liquidating Trustee, and (xviii) any exhibits

or agreements thereto are incorporated herein by reference (collectively, the "Plan Documents")

are approved. The Debtors, the Plan Administrator, and any other applicable party thereto are

authorized to take any and all actions required or appropriate under the Plan Documents.



                                                28


Case 18-04177-TOM11         Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                             Main Document    Page 28 of 112
       63.     The terms of the Plan Documents are an integral part of this Confirmation Order.

The terms of the Plan Documents shall be effective and binding as of the Plan Effective Date

(unless different date(s) is/are specified in the applicable foregoing documents, in which case the

applicable terms shall be effective and binding on such date(s)). The failure to specifically include

or refer to any particular article, section, or provision of the Plan Documents in this Confirmation

Order does not diminish or impair the effectiveness or enforceability of such article, section, or

provision.

       64.     The compromises and settlements, including the Investigation Settlement, the

Committee Settlement, and the Robindale Settlement, set forth in the Plan (including any exhibits

or agreements related thereto or provided for in the Plan Documents) are approved, and will be

effective immediately and binding on all parties in interest on the Plan Effective Date (unless

different date(s) is/are specified in the applicable foregoing documents, in which case the

applicable terms shall be effective and binding on such date(s)).

II.    Governing Terms.

       65.     In the event of any conflict between this Order or the Plan and any Sale Order, the

applicable Sale Order shall control with respect to the applicable Sale Transaction Documentation

and all agreements related thereto, and the applicable Sale Transaction.

III.   Discharge of the Debtors.

       66.     Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise

specifically provided in the Plan or in a contract, instrument, or other agreement or document

executed pursuant to the Plan, the distributions, rights, and treatment that are provided in the Plan

shall be in complete satisfaction, discharge, and release, effective as of the Plan Effective Date, of

Claims (including any Claims resolved or compromised after the Plan Effective Date by the Plan

Administrator), Interests, and Causes of Action of any nature whatsoever, including any interest

                                                 29


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                  Desc
                              Main Document    Page 29 of 112
accrued on Claims or Interests from and after the Commencement Date, whether known or

unknown, against, liabilities of, Liens on, obligations of, rights against, and Interests in, the

Debtors or any of their assets or properties, regardless of whether any property shall have been

distributed or retained pursuant to the Plan on account of such Claims and Interests, including

demands, liabilities, and Causes of Action that arose before the Plan Effective Date, any contingent

or non-contingent liability on account of representations or warranties issued on or before the Plan

Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the

Bankruptcy Code, in each case whether or not: (1) a Proof of Claim based upon such debt or right

is filed or deemed filed pursuant to section 501 of the Bankruptcy Code; (2) a Claim or Interest

based upon such debt, right, or Interest is allowed pursuant to section 502 of the Bankruptcy Code;

or (3) the Holder of such a Claim or Interest has voted to accept the Plan. Any default or "event

of default" by the Debtors or their Affiliates with respect to any Claim or Interest that existed

immediately before or on account of the filing of the Chapter 11 Cases shall be deemed cured (and

no longer continuing) as of the Plan Effective Date with respect to a Claim that is Unimpaired by

the Plan. This Confirmation Order shall be a judicial determination of the discharge of all Claims

and Interests subject to the Plan Effective Date occurring.

IV.    Releases by Debtors, Releases by Holders of Claims and Interests, Exculpation,
       Injunction, and Related Provisions.

       67.     Article IX of the Plan is approved in its entirety pursuant to section 1123 of the

Bankruptcy Code and Bankruptcy Rule 9019. In addition, the releases set forth in Article IV,

Section S of the Plan are approved in their entirety pursuant to section 1123 of the Bankruptcy

Code and Bankruptcy Rule 9019. For the avoidance of doubt, the releases by the Debtors set forth

in Article IV, Section S of the Plan, Article IX.D of the Plan, the Third Party Release set forth in




                                                30


Case 18-04177-TOM11         Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                  Desc
                             Main Document    Page 30 of 112
Article IX.E of the Plan, the exculpation provision set forth in Article IX.F of the Plan, and the

injunction set forth in Article IX.G of the Plan are approved.

 V.     Debtors' Release of Claims and Causes of Action Subject to the Debtors' Independent
        Investigation.

        68.     Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and

in addition to any other releases granted to the Settling Released Parties under the Plan, any and

all Claims and/or Causes of Action, including any derivative Claims, asserted or which could be

asserted on behalf of the Debtors, whether known or unknown, foreseen or unforeseen, existing or

arising, in tort, contract, law, equity, or otherwise, that the Debtors, their Estates, or their Affiliates

would have been legally entitled to assert against any of the Settling Released Parties, including,

without limitation, (a) any and all Claims and/or Causes of Action related to any and all transfers

of funds by and between the Debtors and any Settling Released Party, including Avoidance

Actions, (b) all "D&O claims," including Claims for breach of fiduciary duty and corporate waste,

(c) any and all Claims and/or Causes of Action related to or arising from allegations of fraud or

any actual, willful misconduct and/or gross negligence, (d) any and all Claims and/or Causes of

Action asserted in the proposed complaint attached to the Motion of the Official Committee of

Unsecured Creditors Seeking the Entry of an Order Granting it Standing and Authorizing it to

Prosecute and Settle Certain Claims and Causes of Action on Behalf of the Debtors' Estates

[Docket No. 964] and (e) all claims asserted against the Settling Released Parties in the Cliffs

Litigation that belong to the Debtors, shall be and hereby are forever released and extinguished

pursuant to the Plan. The Debtors' release of the Settling Released Parties and all consideration

received by the Debtors are deemed to be for reasonably equivalent value and not subject to

avoidance in any manner whatsoever.




                                                    31


Case 18-04177-TOM11           Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                      Desc
                               Main Document    Page 31 of 112
       69.       Notwithstanding the foregoing (and for the avoidance of doubt), nothing in the Plan

or the Confirmation Order (including the releases set forth herein and therein) shall release (a) any

Claims and/or Causes of Action as between or among the Settling Parties and/or the Settling

Released Parties, (b) any rights of the Settling Parties and/or Settling Released Parties under the

Plan or the Investigation Settlement, (c) except as expressly modified by the Investigation

Settlement Term Sheet and the Plan, any rights of CCL or Bay Point under the CCL Lease,

including, without limitation, the right to file UCC-1 financing statements on and after the Plan

Effective Date, (d) except as expressly modified by the Investigation Settlement and the Plan, any

rights of Bay Point under the Loan and Security Agreement between CCL, as borrower, and Bay

Point, as lender, dated as of May 21, 2018, and any other Loan Documents (as defined in such

Loan and Security Agreement), except to the extent any such rights could be asserted at any time

against the Debtors or the Reorganized Debtors, which rights shall be forever released pursuant to

the Plan, Confirmation Order, and Investigation Settlement, and (e) any rights of third parties that

have properly opted out of the releases in the Plan.

       70.       For the avoidance of doubt, notwithstanding anything to the contrary in the Plan,

this Order, the Sale Orders or the Sale Transaction Documentation, no Claim or Causes of Action

released under the Plan (if any), pursuant to the Investigation Settlement or otherwise, shall be a

Transferred Cause of Action.

VI.    Notice.

       71.       The Debtors shall cause to be served a notice of the entry of this Confirmation

Order and occurrence of the Plan Effective Date, substantially in form attached hereto as Exhibit B

(the "Confirmation Notice"), upon (a) all parties listed in the creditor matrix maintained by Omni

Management Group and (b) such additional persons and entities as deemed appropriate by the

Debtors, no later than five (5) business days after the Plan Effective Date. The Debtors shall cause
                                                 32


Case 18-04177-TOM11           Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                Desc
                               Main Document    Page 32 of 112
the Confirmation Notice to be published in the following local and national publications:

Birmingham News, Alabama Messenger, Kingsport Times-News, Charleston Gazette-Mail, and

USA Today (national edition).

VII.   Reservation of Rights for Governmental Units, and Environmental Matters.

       72.     Notwithstanding anything contained in the Plan Documents or this Confirmation

Order to the contrary, with respect to any Entity other than the Successful Bidders and their

Affiliates, nothing in the Plan, Documents or this Confirmation Order shall discharge, release,

impair, enjoin, exculpate or otherwise preclude or diminish or transfer free and clear of: (a) any

liability to any Governmental Unit that is a "claim" within the meaning of section 101(5) of the

Bankruptcy Code, irrespective of whether the claim arose on, after, or before the Confirmation

Date; (b) any liability to any Governmental Unit or under any environmental law, including any

obligation to clean up, remediate, or otherwise address environmental impacts, that is not a "claim"

within the meaning of section 101(5) of the Bankruptcy Code (irrespective of whether the liability

arises on, after, or before the Confirmation Date); (c) any valid right of setoff or recoupment of

any Governmental Unit against any of the Debtors; (d) any liability or obligation to, or any Claim

or Cause of Action by, a Governmental Unit under police or regulatory statutes or regulations or

environmental law to which any entity is subject as the owner, lessor, lessee, permittee, controller,

or operator of real property or a mining operation after the Plan Effective Date (whether or not

such liability, obligation, claim or cause of action is based in whole or in part on acts or omissions

prior to the Plan Effective Date), including, but not limited to, liability for reclamation or water

treatment pursuant to the Surface Mining Control and Reclamation Act of 1977 (the "SMCRA")

or the Clean Water Act (the "CWA") and similar state laws; or (e) any liability to any

Governmental Unit of any entity that is not a Debtor; provided, however that the Third Party

Release does not apply to any pre-existing liabilities of the Successful Bidders and their Affiliates
                                                 33


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                  Desc
                              Main Document    Page 33 of 112
to any Governmental Unit. For the sake of clarity, any matter not released, discharged, or excepted

pursuant to the foregoing can be enforced by either (a) applicable Governmental Units, or (b) any

persons or entities authorized to bring actions under enabling statutes.

        73.     Notwithstanding anything contained in the Plan, the Plan Supplement, the Sale

Transaction Documentation, or this Confirmation Order to the contrary, and in accordance with

the Sale Order, with respect to the Successful Bidders and their Affiliates, nothing shall discharge,

release, impair, enjoin, or otherwise preclude the enforcement of any liability or obligation to, or

any claim or cause of action by, a Governmental Unit under police or regulatory statutes or

regulations to which any entity is subject as the owner, lessor, lessee, permittee, controller, or

operator of real property or a mining operation after the Plan Effective Date (whether or not such

liability, obligation, claim or cause of action is based in whole or in part on acts or omissions prior

to the Plan Effective Date), including, but not limited to, liability for reclamation or water treatment

pursuant to the SMCRA or the CWA and similar state laws; provided, however, that nothing herein

shall subject the Successful Bidders to any liability to a Governmental Unit for penalties for days

of violation prior to the closing of the applicable Sale Transaction, response costs incurred by a

Governmental Unit prior to the such closing, or any liability relating to offsite disposal that

occurred prior to such closing.

        74.     Nor shall anything in this Confirmation Order, the Plan, the Sale Transaction

Documentation, or the Plan Supplement: (a) enjoin or otherwise bar any Governmental Unit or

other entity with standing to do so under an enabling statute from asserting or enforcing, outside

the Court, any liability or obligation described in this section, and for the avoidance of doubt, any

liabilities or obligations related to or arising under environmental laws, to the extent such rights

are reserved pursuant to this section, or (b) divest any court, commission, or tribunal of jurisdiction



                                                  34


Case 18-04177-TOM11           Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                   Desc
                               Main Document    Page 34 of 112
from resolving any matters relating to the liabilities and/or claims set forth in this section related

to or arising under environmental laws, to the extent such rights are reserved pursuant to this

section, or (c) confer in the Court jurisdiction over any matter as to which it would not have

jurisdiction under the Bankruptcy Code, (d) authorize the transfer or assignment of any

governmental or tribal (i) license, (ii) permit, (iii) registration, (iv) authorization, or (v) approval,

or the discontinuation of any obligation thereunder, without compliance with all applicable legal

requirements under non- bankruptcy laws and regulations (including police or regulatory law,

environmental law, or otherwise), or (e) authorize the transfer or assignment of any governmental

contracts, leases, licenses, registrations, authorizations, permits, covenants, operating rights

agreements, rights-of-use, easements, and rights-of-way or other interests or agreements involving

governmental land or minerals without compliance with all applicable legal requirements under

non-bankruptcy laws and regulations.; provided, however, that notwithstanding the foregoing, the

applicable Governmental Units (other than the West Virginia Department of Environmental

Protection ("WVDEP")) have consented to the Successful Bidders exercising any and all of their

rights as the assignee of such interests or agreements (but have not provided such consent for

permits, licenses, registrations or authorizations) solely during (a) ten (10) business days after the

Plan Effective Date, and (b) thereafter, the period that the applicable consent is pending, and the

Successful Bidders shall be prevented from exercising such rights only if the applicable

Governmental Unit expressly provides the Successful Bidders with written notice of disapproval

of an application for approval of an assignment of the interest or agreement,(c) the WVDEP has

consented to the Successful Bidders exercising their rights as the assignee of the relevant permits

(pending final approval of the permit transfers) (i) to apply for operator reassignments from the

Debtors and (ii) to apply for advance approval of permit transfers from the permittee as allowed



                                                   35


Case 18-04177-TOM11           Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                    Desc
                               Main Document    Page 35 of 112
 by applicable law or regulations, in each case subject to the submission of appropriate applications

 and approval in accordance with applicable law and rules. For the avoidance of doubt, the United

 States and the States of West Virginia and Alabama are not Releasing Parties under the Plan.

VIII.   Treatment of Intercompany Interests.

        75.     Each Intercompany Interests shall either be (at the election of the Debtors):

 (a) reinstated; or (b) canceled, released, and extinguished as of the Plan Effective Date, and will

 be of no further force or effect.

 IX.    Treatment of Labor Obligations.

        76.     The treatment of the Debtors' collectively bargained obligations, including their

 obligation to contribute to the 1974 Pension Plan, the 1993 Benefit Plan and the Union Savings

 Plan under the CBAs, shall be in accordance with the 1113/1114 Order. On the Plan Effective

 Date (unless the Closing Date shall occur prior to the Plan Effective Date, in such case, on the

 Closing Date), the Debtors shall be deemed to have rejected the CBAs and to have modified all

 retiree benefits (as defined in 11 U.S.C. § 1114) as provided in the 1113/1114 Order, effectuating

 a complete withdrawal from the 1974 Pension Plan and the 1993 Benefit Plan, and have no further

 contribution obligations to any pension plans or retiree benefits under the CBAs. Any sale of

 assets shall be free and clear of any encumbrances, liabilities, including any successor liability or

 obligations under or related to the CBAs, pension plans, or retiree benefits. For the avoidance of

 doubt, nothing herein or in the 1113/1114 Order shall or shall be deemed to invalidate, validate,

 or otherwise affect the rights of the 1974 Pension Plan and the 1993 Benefit Plan with respect to

 the prepetition proofs of claim filed in these Chapter 11 Cases by the 1974 Pension Plan or the

 1993 Benefit Plan, including with respect to priority, provided, that the withdrawal liability claims

 to be incurred as a result of the Debtors' withdrawal from the 1974 Pension Plan (if and to the

 extent allowed) shall be treated as general unsecured claims pursuant to this Plan.

                                                  36


Case 18-04177-TOM11           Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                               Main Document    Page 36 of 112
       77.     Notwithstanding anything to the contrary in this Order or in the Plan, the Plan

Administrator Agreement, the Plan Supplement, or any related document (in each case, as

amended), including without limitation the release and exculpation clauses set forth in Article IX

of the Plan, nothing shall or shall be deemed to release, discharge or exculpate any of Cleveland-

Cliffs Inc. (f/k/a Cliffs Natural Resources, Inc.), CLF PinnOak LLC, their current and former

Affiliates (including without limitation any member of their "controlled group," as defined in the

Employee Retirement Income Security Act of 1974, as amended), or any of their and their current

and former Affiliates' current and former equity holders, subsidiaries, officers, directors, managers,

principals, members, employees, agents, advisory board members, financial advisors, partners,

attorneys, accountants, investment bankers, consultants, representatives, or other professionals (all

of the foregoing, collectively, "Cliffs"), from any Causes of Action that have or may be asserted

against Cliffs by the United Mine Workers of America 1974 Pension Plan and Trust.

 X.    Treatment of the Jefferson County Department of Health Obligations.

       78.     Any Claims held by the Jefferson County Department of Health (the "JCDH") in

connection with air permit fees for year 2018 and for the period extending to the date of entry of

this Confirmation Order shall be timely paid in full as an administrative expense pursuant to the

Plan and without further orders of the Court.

XI.    Treatment of Surety Bonds and Collateral Escrow.

       79.     Existing Surety Bonds. Indemnity National Insurance Company ("Surety") has

issued commercial surety bonds (collectively the "Existing Surety Bonds") on behalf of the

Debtors in favor of the West Virginia Department of Environmental Protection ("WVDEP"), the

Alabama Surface Mining Commission, and the Alabama Oil & Gas Board (collectively, the

"Regulatory Authorities").



                                                 37


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                  Desc
                              Main Document    Page 37 of 112
         80.     Bond Agreement. Surety issued the Existing Surety Bonds in accordance with the

terms of that certain Agreement for Coal Reclamation Bond and Performance Bonds, entered into

by and among Surety and the Debtors (the "Bond Agreement"), pursuant to which the Debtors

agreed to indemnify Surety for all fees and costs incurred in connection with the Existing Surety

Bonds.

         81.     Collateral Escrow. The Debtors' indemnity obligations to Surety are secured by

$6,770,084.18 deposited in an escrow account titled to and controlled by Surety (the "Collateral

Escrow").      The Collateral Escrow secures all of the Debtors' obligations under the Bond

Agreement and no portion of the Collateral Escrow relates to any particular Existing Surety Bond.

Surety has a perfected security interest in the Collateral Escrow and the Debtors have no current

right of possession of the Collateral Escrow or any funds therein.

         82.     Maple / Oak Grove Replacement Surety Bonds. To the extent that any of the

Existing Surety Bonds relate to assets, obligations, or liabilities of Maple Eagle or Oak Grove or

otherwise relate to any other assets acquired by the Maple/Oak Grove Buyer pursuant to that

certain Asset Purchase Agreement by and between certain of the Debtors and the Maple/Oak Grove

Buyer (the “Maple/Oak Grove APA”), which include, without limitation, mining permits, surface

and coal leases and mine related facilities and other contract obligations (collectively, the "Maple

/ Oak Grove Existing Surety Bonds"), such Maple / Oak Grove Existing Surety Bonds shall be

replaced by Maple/Oak Grove Buyer (collectively, the "Maple / Oak Grove Replacement Surety

Bonds"). Applications for the transfer of permits from the Debtors to Maple/Oak Grove Buyer or

the issuance of new permits to Maple/Oak Grove Buyer as required by applicable law (in either

case, collectively, the "Maple / Oak Grove Replacement Permits") will be made by Maple/Oak

Grove Buyer promptly after the Closing of the Maple / Oak Grove sale transaction, and the Maple



                                                38


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                              Main Document    Page 38 of 112
/ Oak Grove Replacement Surety Bonds shall be timely submitted as required by the permit

transfer and bonding regulations of the applicable Regulatory Authority.

       83.     Pinnacle – Bluestone Replacement Surety Bonds. To the extent that any of the

Existing Surety Bonds relate to assets, obligations, or liabilities of Pinnacle acquired by Bluestone

Resources, Inc. ("Bluestone"), which include, without limitation, mining permits, surface and coal

leases and mine related facilities and other contract obligations (collectively, the "Bluestone

Existing Surety Bonds"), such Bluestone Existing Surety Bonds shall be replaced by Bluestone

(collectively the "Bluestone Replacement Surety Bonds"). Applications for the transfer of permits

from the Debtors to Bluestone or the issuance of new permits to Bluestone as required by either

law (in either case, collectively, the "Bluestone Replacement Permits") will be made by Bluestone

promptly after the closing of the Bluestone sale transaction and the Bluestone Replacement Surety

Bonds shall be timely submitted as required by the permit transfer and bonding regulations of

WVDEP.

       84.     Pinnacle-Contura Replacement Surety Bonds. To the extent that any of the Existing

Surety Bonds relate to assets, obligations, or liabilities of Pinnacle acquired by Contura Energy,

Inc., which include, without limitation, surface and coal leases and mine related facilities and other

contract obligations (such Existing Surety Bonds, collectively with the Bluestone Existing Surety

Bonds, the "Pinnacle Existing Surety Bonds"), such Existing Surety Bonds shall, in accordance

with the terms of the applicable Sale Transaction Documents, become subject to possible release

by WVDEP upon the issuance of the New Contura Permits (as defined below) and the submission

of surety and/or collateral as required by WVDEP in connection with the issuance of the New

Contura Permits (the “Contura Replacement Surety Bonds," and collectively with the Bluestone

Existing Surety Bonds, the "Pinnacle Replacement Surety Bonds"). Subject to the terms and



                                                 39


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                  Desc
                              Main Document    Page 39 of 112
limitations set forth in the applicable Sale Transaction Document, Contura will use commercially

reasonable efforts to obtain, from WVDEP, the issuance of the Closing Required Permits (as that

term is defined in the applicable Sale Transaction Document (collectively, the "New Contura

Permits" and collectively with the Bluestone Replacement Permits, the "Replacement Permits")

and the Contura Replacement Surety Bonds shall be timely submitted in connection therewith as

required by the permit transfer and bonding regulations of WVDEP. It is the responsibility of the

Surety to obtain the release of the Existing Surety Bonds to the extent they relate to Pinnacle from

WVDEP.

       85.     Debtor Bonded Obligations. Except as otherwise provided in paragraph 87 below

regarding the Collateral Escrow Transfer, nothing in the Plan, this Order, the Sale Transaction

Documentation, or the Sale Orders shall release, discharge, preclude or enjoin any obligation of

the Debtors to Surety on account of the Existing Surety Bonds, the Bond Agreement, or obligations

under the common law of suretyship and such obligations to Surety are not being released,

discharged, precluded or enjoined by the Plan, this Order, the Sale Transaction Documentation,

the Sale Orders or agreements with third parties in connection therewith.

       86.     Treatment of Collateral Escrow. Except as otherwise provided in paragraph 87

below regarding the Collateral Escrow Transfer and notwithstanding any other provisions of the

Plan, or this Order, and in accordance with the Sale Transaction Documentation and the Sale

Orders, the Collateral Escrow shall remain in place, and subject to the control of Surety, to secure

all payment and performance obligations under the Existing Surety Bonds, the Bond Agreement

or the common law of suretyship until such time as all of the Existing Surety Bonds are replaced

and all obligations of the Debtors to Surety are satisfied. Nothing in the Plan, this Order, the Sale

Transaction Documentation or the Sale Orders, shall be deemed to limit Surety's right to draw on



                                                 40


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                              Main Document    Page 40 of 112
the Collateral Escrow as authorized by the Bond Agreement and, for the avoidance of doubt, Surety

is hereby expressly authorized to draw on the Collateral Escrow to pay all loss adjustment

expenses, attorneys' fees, bond premiums and bond inspection fees payable pursuant to the Bond

Agreement without prior notice to the Debtors (the "Authorized Draws").

       87.     Collateral Escrow Transfer.

       (a)     The Debtors, pursuant to that certain Asset Purchase Agreement by and between

certain of the Debtors and Maple/Oak Grove Buyer, have transferred certain of their rights and

interests in the Collateral Escrow to the extent relating to the Maple/Oak Grove Existing Surety

Bonds to the Maple/Oak Grove Buyer. Except as otherwise provided below, the transfer of some

or all of the Debtors' right and interest in such Collateral Escrow shall not diminish, alter, or in any

way impair the rights of Surety under the Bond Agreement and the common law of suretyship,

including, but not limited to, Surety's right to retain control of the Collateral Escrow and to draw

upon the Collateral Escrow in accordance with the Bond Agreement. Surety agrees, however, that

upon the issuance of the Maple / Oak Grove Replacement Permits and Maple / Oak Grove

Replacement Surety Bonds and the release to Surety of all of the Maple / Oak Grove Existing

Surety Bonds by the applicable Regulatory Authority, (i) Surety shall release the funds in the

Collateral Escrow less (A) the amount of any actual or intended Authorized Draws and (B) the

face amount of the Pinnacle Existing Surety Bonds to Maple/Oak Grove Buyer. Unless and until

the Pinnacle Existing Surety Bonds are released to Surety, Surety shall be entitled to retain the

remaining funds in the Collateral Escrow (the "Pinnacle Holdback"), and to utilize those funds in

any manner authorized by the Bond Agreement as limited in section (b) below without prior notice

to any party. Notwithstanding the terms of the Bond Agreement, however, Surety shall not be




                                                  41


Case 18-04177-TOM11           Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                   Desc
                               Main Document    Page 41 of 112
entitled to demand additional collateral security from the Debtors to secure the Pinnacle Existing

Surety Bonds.

       (b)      Upon the issuance of the Bluestone Replacement Permits and the Bluestone

Replacement Surety Bonds and the release to Surety of all of the Bluestone Existing Surety Bonds

by WVDEP, the Debtors and Surety agree that the Pinnacle Holdback attributable to the Bluestone

Existing Surety Bonds (the "Additional Security") shall stand as additional security for the Existing

Surety Bonds to the extentsuch Existing Surety Bonds relate to the assets, obligations or liabilities

of Pinnacle to be acquired by Contura. In the event that the New Contura Permits are not issued

and WVDEP obtains a forfeiture of such Existing Surety Bonds or Surety substitutes the Contura

Existing Surety Bonds for cash, Surety shall, in addition to paying the face amount of said forfeited

bonds, distribute the Additional Security, less the amount of any Authorized Draws, which shall

not exceed $37,500.00 to WVDEP or its designee. In the event that the New Contura Permits are

issued and such Existing Surety Bonds are released to Surety by WVDEP, Surety shall distribute

the Pinnacle Holdback, less the amount of any Authorized Draws, to the Plan Administrator for

immediate distribution to the DIP Lenders. For the avoidance of doubt, so long as the Pinnacle

Holdback remains in the Collateral Escrow, Surety shall be entitled to utilize those funds in excess

of the Additional Security in any manner authorized by the Bond Agreement without prior notice

to any party, subject to the $37,500.00 cap on Authorized Draws. At no time, shall Surety's liability

to WVDEP on account of such Existing Surety Bonds exceed the sum of the face amount of such

Existing Surety Bonds and the then current amount of the Additional Security.

       (c)      No party other than Maple/Oak Grove Buyer (solely to the extent set forth above)

has acquired any interest in the Collateral Escrow and no party other than the Debtors, Maple/Oak

Grove Buyer (solely to the extent set forth above), WDEP (solely to the extent set forth above),



                                                 42


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                              Main Document    Page 42 of 112
and Surety shall be entitled to claim any right, interest, or entitlement to the Collateral Escrow or

the funds contained therein, with such claims, rights, interests and entitlements to be dictated by

the terms of the Bond Agreement, as modified by this Order.

       88.     Premiums. Consistent with prior orders of the Bankruptcy Court, the Debtors will

pay premiums on the Existing Surety Bonds until the Existing Surety Bonds are released. The

Debtors' obligation to pay such premiums, whether arising before or after the Plan Effective Date,

shall be entitled to administrative expense treatment under section 503(b) of the Bankruptcy Code.

       89.     Interim Operations at Pinnacle. To the extent that the Debtors and Bluestone and/or

Contura determine that the Closing of the Bluestone sale transaction or the Contura sale transaction

may occur prior to the issuance of the Pinnacle Replacement Permits and release of the Pinnacle

Replacement Surety Bonds by the WVDEP, the Debtor and Bluestone and/or Contura shall consult

with Surety prior to entering into any agreement that would allow Bluestone and/or Contura to

conduct operations at Pinnacle prior to the issuance of the Pinnacle Replacement Permits and the

release of the Pinnacle Replacement Surety Bonds by WVDEP (the "Interim Agreement"). The

Debtors and Contura and Bluestone respectively agree to negotiate in good faith the terms of any

Interim Agreement.

       90.     Third Parties and No Waiver. Nothing in the Plan, this Order, the Sale Transaction

Documentation, or the Sale Orders, except as provided for in paragraph 87(b) herein, shall be

interpreted to alter, diminish or enlarge the rights or obligations of Surety under the Existing Surety

Bonds or the Bond Agreement in regards to any third party, including, but not limited to the

Regulatory Authorities, nor shall any of the foregoing be deemed to enjoin Surety from asserting

any rights, claims or defenses, in regard to or against any state and federal agencies, third parties




                                                  43


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                   Desc
                              Main Document    Page 43 of 112
 or otherwise, including but not limited to the Regulatory Authorities, related to the Existing Surety

 Bonds or the Bond Agreement.

XII.     Treatment of IBNR Claims.

         91.      Notwithstanding anything to the contrary in this Order, the Plan, the Plan

 Supplement, or any other Sale Transaction Documentation, and in addition to any other Claims

 payable under the Maple/Oak Grove APA, the Buyer under the Maple/Oak Grove APA shall

 assume all IBNR Claims 4 (not to exceed, in the aggregate, $3,000,000 net of (i.e., in excess of)

 any collateral posted in respect of IBNR Claims, and with respect to Pinnacle, not to exceed, in

 the aggregate, $2,300,000 net of (i.e., in excess of) any collateral posted in respect of IBNR Claims

 associated with the Pinnacle Business (as defined in the revised proposed Murray/Javelin Sale

 Order [Docket No. 1271, Exhibit A]) without a further purchase price reduction) and any other

 Claims owing under the Self-Funded Health Plans to the extent (i) such claims are due and payable

 pursuant to the terms of the applicable Self-Funded Health Plan, (ii) the proper documentation is

 provided, and (iii) such claims are not otherwise payable by stop loss insurance or Medicaid,

 Medicare, or any other payor. For the avoidance of doubt, the payment of such claims as described

 herein shall take place notwithstanding any limits imposed by the Plan or otherwise.

XIII.    Treatment of Obligations under the First Lien Credit Agreement and First Lien
         Credit Documents.

         92.      Any and all obligations of the Debtors or any other party owing under the First Lien

 Credit Agreement or any First Lien Credit Documents were satisfied entirely and paid in full by




 4   "IBNR Claims" means all incurred but not reported Claims relating to the Debtors' self-funded medical plan,
     vision plan, or dental plan (collectively, the "Self-Funded Health Plan(s)"), to the extent (a) the services giving
     rise to such IBNR Claims were performed (i) on or after the commencement of these Chapter 11 Cases and (ii)
     before the Plan Effective Date, and (b) such IBNR Claims were timely filed under the terms of the applicable
     Self-Funded Health Plan.


                                                          44


Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                   Main Document    Page 44 of 112
 the DIP Facility. No Debtor or any other party owes any further obligation of any kind whatsoever

 relating to the First Lien Credit Agreement or the First Lien Credit Documents.

XIV.    Assumption, Assignment and Rejection of Executory Contracts and Unexpired
        Leases.

        93.    The Debtors are authorized to assume and assign to the applicable Successful

 Bidder, as part of the applicable Sale Transaction, the Executory Contracts and Unexpired Leases

 that are required to be assigned to such Successful Bidder pursuant to the applicable Sale

 Transaction Documentation. Entry of this Confirmation Order shall constitute approval of all

 assumptions, assignments, and rejections provided for under the Plan pursuant to sections 365(a)

 and 1123 of the Bankruptcy Code. Unless otherwise indicated, assumptions, assignments or

 rejections of Executory Contracts and Unexpired Leases pursuant to the Plan or Sale Transaction

 Documentation are effective as of the Plan Effective Date or applicable Closing Date, as

 applicable, without the need for any further action or consents that may otherwise be required

 under applicable non-bankruptcy law. Any motions to assume Executory Contracts or Unexpired

 Leases pending on or filed after the Plan Effective Date shall be subject to approval by a Final

 Order of the Court on or after the Plan Effective Date, the entry of which shall result in such

 assumptions becoming effective without the need for any further action that may otherwise be

 required under applicable non-bankruptcy law.

        94.    Notwithstanding anything set forth in the Debtors' Proposed Settlement Term Sheet

 (the "Settlement Term Sheet") [Docket 1121], the Debtors shall not assume and assign to the

 Maple/Oak Grove Buyer the Master Equipment Lease Agreement, dated as of May 21, 2018, by

 and between Coking Coal Leasing, LLC ("CCL") and Oak Grove Resources, LLC with respect to

 certain shields set forth in the schedules thereto (the "Shields"), which shall be an Excluded

 Contract under the Maple/Oak Grove APA. Subsequent to the filing of the Settlement Term Sheet,


                                                 45


Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00               Desc
                              Main Document    Page 45 of 112
CCL sold all of its right, title and interest in and to the Shields to Bay Point in a true sale. Bay

Point is the sole and exclusive owner of the Shields as stipulated to by CCL and the Debtors. On

or before closing of the Sale, the Buyer shall enter into a new Master Equipment Lease Agreement

with Bay Point Capital Partners, L.P., in form and substance acceptable to the parties in their sole

discretion (the "Bay Point Lease"), provided, that, the economic terms of the Bay Point Lease shall

be the same as set forth in the Settlement Term Sheet.

       95.     In the event of a conflict between the Plan and the Sale Transaction Documentation

with respect to assumption or rejection of Executory Contracts or Unexpired Leases, the Sale

Transaction Documentation shall apply. Entry of this Confirmation Order or the applicable Sale

Order, as applicable, shall constitute approval of such assumptions, assignments, and rejections,

including the assumption and assignment of the Executory Contracts or Unexpired Leases as

provided in the Sale Transaction Documentation and the Plan Supplement, pursuant to sections

365(a) and 1123 of the Bankruptcy Code. Unless otherwise indicated, assumptions or rejections

of Executory Contracts and Unexpired Leases pursuant to the Plan are effective as of the Plan

Effective Date, and assumptions or rejections pursuant to Sale Transaction Documentation are

effective as to the applicable Closing Date pursuant to the terms thereof.

XV.    Exemption from Certain Transfer Taxes.

       96.     Pursuant to section 1146(a) of the Bankruptcy Code, the assignment or surrender

of any lease or sublease, or the delivery of any deed or other instrument of transfer under, in

furtherance of, or in connection with the Plan, including any deeds, bills of sale, or assignments

executed in connection with any disposition of assets contemplated by the Plan, including the sale

of the Transferred Assets to the applicable Successful Bidders under the applicable Sale

Transaction Documentation, shall not be subject to any stamp, real estate transfer, mortgage



                                                46


Case 18-04177-TOM11         Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                             Main Document    Page 46 of 112
 recording, or other similar tax, or any transfer or other tax related filings that might otherwise be

 required under applicable non-bankruptcy law.

XVI.    Implementation of Other Necessary Documents and Agreements.

        97.     The Debtors, the Plan Administrator, the Liquidating Trustee, and each of the

 Successful Bidders, as applicable, are authorized, without further notice to, or action, order or

 approval of this Court or any other Person, to execute and deliver all agreements, documents,

 instruments and certificates relating to such documents and agreements and to perform their

 obligations thereunder, including, without limitation, to pay all fees, costs and expenses thereunder

 in accordance with the Plan and the Plan Documents (but, in the case of the Plan Administrator,

 only out of the Wind Down Amount, Amount, and in the case of the Successful Bidders, only as

 provided in the applicable Sale Transaction Documentation). The Plan Administrator is further

 authorized and directed to take any and all actions to enforce the Plan, the Sale Transaction, and

 the Sale Transaction Documentation, and any and all documents, agreements related thereto and

 entered into in connection therewith. The terms and conditions of such documents and agreements

 are reaffirmed or approved, as applicable, and shall, upon completion of documentation and

 execution, be valid, binding and enforceable.

        98.     On and after the Effective Date, the Plan Administrator shall owe fiduciary duties

 to the DIP Lenders, as the residual interest holders of the Debtors with respect to any Sale

 Transaction Proceeds or other proceeds that may be received by the Plan Administrator on or after

 the Effective Date and the use and distribution of the Wind-Down Amount.

XVII.   Confirmation Order as Springing Default Judgment under Castlelake Bridge Note.

        99.     Upon the occurrence of any Event of Default under the Castlelake Bridge Note, this

 Order shall serve as a springing default judgment against the Co-Issuers and the Guarantors of the

 Castlelake Bridge Note, and shall automatically, and without further order of any court, grant the

                                                  47


 Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                               Main Document    Page 47 of 112
  McCoy Note Lender a judgment lien as of the date of issuance of the Castlelake Bridge Note on

  any and all assets of the Co-Issuers and the Guarantors subject to execution (including the Conuma

  Stock to be held in escrow); provided that the McCoy Note Lender shall only be entitled to exercise

  its rights and remedies in respect of such judgment lien against the assets of the Co-Issuers and the

  Guarantors other than the Conuma Stock in the event that the McCoy Note Lender does not receive

  the Conuma Stock (or the proceeds thereof in the event of the exercise of the ROFR) on the terms

  and conditions set forth in the Castlelake Bridge Note. For avoidance of doubt, this paragraph

  shall only be applicable if the Castlelake Bridge Note is issued by the McCoy Note Lender in

  connection with the obligation of Ken McCoy and Jason McCoy to fund payments on the Plan

  Effective Date in respect of the Investigation Settlement. This paragraph shall not be applicable

  if Ken McCoy and Jason McCoy fund the Investigation Settlement from other sources and no

  Castlelake Bridge Note is issued.

XVIII.   No Action Required.

         100.    Under section 1142(b) of the Bankruptcy Code and applicable non-bankruptcy law,

  no action of the directors or stockholders of the Debtors or the Successful Bidders is required to

  authorize the Debtors and the Successful Bidders to enter into, execute, deliver, file, adopt, amend,

  restate, consummate, or effectuate, as the case may be, the Plan and any contract, instrument, or

  other document to be executed, delivered, adopted, or amended in connection with the

  implementation of the Plan (it being understood that the consent of the Required DIP Lenders shall

  be required as applicable pursuant to the applicable documentation).

 XIX.    Enforceability of Plan Documents.

         101.    Pursuant to Sections 1123(a) and 1142(a) of the Bankruptcy Code and the

  provisions of this Confirmation Order, the Plan and all Plan Documents shall apply and be

  enforceable notwithstanding any otherwise applicable non-bankruptcy law.

                                                   48


  Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                                Main Document    Page 48 of 112
XX.    Miscellaneous.

       102.   Notwithstanding Bankruptcy Rule 3020(e), the terms and conditions of this

Confirmation Order will be effective and enforceable immediately upon its entry.

Dated: April 15, 2019                                     /s/ Tamara O. Mitchell
                                                          TAMARA O. MITCHELL
                                                          United States Bankruptcy Judge




                                              49


Case 18-04177-TOM11        Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00               Desc
                            Main Document    Page 49 of 112
                                  Exhibit A

                 Fourth Amended Joint Plan of Reorganization




Case 18-04177-TOM11   Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00   Desc
                       Main Document    Page 50 of 112
                                              UNITED STATES BANKRUPTCY COURT
                                            FOR THE NORTHERN DISTRICT OF ALABAMA
                                                      SOUTHERN DIVISION

                                                                             )
            In re:                                                           )        Chapter 11
                                                                             )
            MISSION COAL COMPANY, LLC, et al.,1                              )        Case No. 18-04177-TOM11
                                                                             )
                                                  Debtors.                   )        (Jointly Administered)
                                                                             )

                                    FOURTH AMENDED JOINT CHAPTER 11 PLAN OF
                         MISSION COAL COMPANY, LLC AND CERTAIN OF ITS DEBTOR AFFILIATES

Stephen E. Hessler, P.C. (admitted pro hac vice)                            Daniel D. Sparks
Ciara Foster (admitted pro hac vice)                                        Bill D. Bensinger
KIRKLAND & ELLIS LLP                                                        CHRISTIAN & SMALL LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                                          505 North 20th Street, Suite 1800
601 Lexington Avenue                                                        Birmingham, Alabama 35203
New York, New York 10022                                                    Telephone:     (205) 795-6588
Telephone:     (212) 446-4800                                               Facsimile:     (205) 328-7234
Facsimile:     (212) 446-4900                                               Email:         ddsparks@csattorneys.com
Email:         stephen.hessler@kirkland.com                                                bdbensinger@csattorneys.com
                     ciara.foster@kirkland.com

-and-

James H.M. Sprayregen, P.C.
Melissa N. Koss (admitted pro hac vice)
KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP
300 North LaSalle
Chicago, Illinois 60654
Telephone:       (312) 862-2000
Facsimile:       (312) 862-2200
Email:           james.sprayregen@kirkland.com
                 melissa.koss@kirkland.com

Co-Counsel to the Debtors and Debtors in Possession




        1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
               include: Mission Coal Company, LLC (8465); Beard Pinnacle, LLC (0637); Oak Grove Land Company, LLC (6068); Oak
               Grove Resources, LLC (0300); Pinnacle Land Company, LLC (6070); Pinnacle Mining Company, LLC (7780); Seminole
               Alabama Mining Complex, LLC (6631); Seminole Coal Resources, LLC (1795); Seminole West Virginia Mining Complex,
               LLC (7858); Seneca Coal Resources, LLC (1816); and Seneca North American Coal, LLC (5102). The location of the
               Debtors’ service address is: 7 Sheridan Square, Suite 300, Kingsport, Tennessee 37660.




        KE 60753446

    Case 18-04177-TOM11                       Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                   Desc
                                               Main Document    Page 51 of 112
                                                                TABLE OF CONTENTS

INTRODUCTION ..........................................................................................................................................5

ARTICLE I DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME,
      AND GOVERNING LAW...............................................................................................................5
A.    Defined Terms....................................................................................................................................5
B.    Rules of Interpretation......................................................................................................................19
C.    Computation of Time. ......................................................................................................................20
D.    Governing Law.................................................................................................................................20
E.    Reference to Monetary Figures. .......................................................................................................20
F.    Controlling Document......................................................................................................................20

ARTICLE II ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE CLAIMS, DIP FACILITY
      CLAIMS, AND PRIORITY TAX CLAIMS................................................................................20
A.    Administrative Claims......................................................................................................................20
B.    Professional Compensation. .............................................................................................................21
C.    Priority Tax Claims. .........................................................................................................................22
D.    Bankruptcy Administrator................................................................................................................22

ARTICLE III CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS................23
A.    Summary of Classification. ..............................................................................................................23
B.    Treatment of Claims and Interests. ..................................................................................................23
C.    Special Provision Governing Unimpaired Claims. ..........................................................................26
D.    Elimination of Vacant Classes. ........................................................................................................26
E.    Voting Classes; Presumed Acceptance by Non-Voting Classes. .....................................................26
F.    Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code...................26
G.    Subordinated Claims. .......................................................................................................................27

ARTICLE IV MEANS FOR IMPLEMENTATION OF THE PLAN.....................................................27
A.    General Settlement of Claims. .........................................................................................................27
B.    Sources of Plan Consideration. ........................................................................................................27
C.    Sale Transaction and Restructuring Transactions. ...........................................................................27
D.    Vesting of Assets..............................................................................................................................28
E.    The Settlement Proceeds and Clarke Note .......................................................................................28
F.    The Second Clarke Note and the McCoy Note ................................................................................29
G.    The Liquidating Trust.......................................................................................................................29
H.    The General Unsecured Claims Amount .........................................................................................29
I.    Wind-Down. .....................................................................................................................................29
J.    Wind-Down Amount........................................................................................................................30
K.    Plan Administrator. ..........................................................................................................................30
L.    Cancellation of Notes, Instruments, Certificates, and Other Documents.........................................30
M.    Corporate Action. .............................................................................................................................31
N.    Dissolution of the Boards of the Debtors. ........................................................................................31
O.    Release of Liens. ..............................................................................................................................32
P.    Effectuating Documents; Further Transactions................................................................................32
Q.    Exemption from Certain Taxes and Fees. ........................................................................................32
R.    Causes of Action. .............................................................................................................................32
S.    Debtors’ Release of Claims and Causes of Action Subject to the Debtors’ Independent
      Investigation .....................................................................................................................................32
T.    Robindale Settlement. ......................................................................................................................33
U.    Committee Settlement. .....................................................................................................................34
V.    Closing the Chapter 11 Cases...........................................................................................................34

ARTICLE V TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES .........35
A.    Assumption and Rejection of Executory Contracts and Unexpired Leases.....................................35


                                                                                  ii

Case 18-04177-TOM11                             Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                                             Desc
                                                 Main Document    Page 52 of 112
B.          Claims Based on Rejection of Executory Contracts or Unexpired Leases. .....................................35
C.          Cure of Defaults for Assumed Executory Contracts and Unexpired Leases. ..................................36
D.          D&O Policies. ..................................................................................................................................36
E.          Modifications, Amendments, Supplements, Restatements, or Other Agreements. .........................36
F.          Reservation of Rights. ......................................................................................................................37
G.          Nonoccurrence of the Plan Effective Date. ......................................................................................37

ARTICLE VI PROVISIONS GOVERNING DISTRIBUTIONS............................................................37
A.    Timing and Calculation of Amounts to Be Distributed. ..................................................................37
B.    Rights and Powers of the Plan Administrator. .................................................................................37
C.    Delivery of Distributions and Undeliverable or Unclaimed Distributions. .....................................38
D.    Compliance with Tax Requirements/Allocations. ...........................................................................39
E.    Allocation of Plan Distributions Between Principal and Interest. ...................................................39
F.    Setoffs and Recoupment...................................................................................................................40
G.    Claims Paid or Payable by Third Parties..........................................................................................40
H.    Indefeasible Distributions. ...............................................................................................................40

ARTICLE VII THE PLAN ADMINISTRATOR......................................................................................40
A.    The Plan Administrator. ...................................................................................................................40
B.    Wind-Down. .....................................................................................................................................41
C.    Exculpation; Indemnification; Insurance; Liability Limitation. ......................................................42
D.    Tax Returns. .....................................................................................................................................42
E.    Dissolution of the Debtors................................................................................................................42

ARTICLE VIII PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
      DISPUTED CLAIMS.....................................................................................................................43
A.    Allowance of Claims and Interests...................................................................................................43
B.    Claims and Interests Administration Responsibilities. ....................................................................43
C.    Estimation of Claims. .......................................................................................................................43
D.    Adjustment to Claims or Interests without Objection. .....................................................................44
E.    Time to File Objections to Claims. ..................................................................................................44
F.    Disallowance of Claims. ..................................................................................................................44
G.    Amendments to Claims. ...................................................................................................................44
H.    No Distributions Pending Allowance...............................................................................................44
I.    Distributions After Allowance. ........................................................................................................44
J.    Undeliverable Distribution Reserve. ................................................................................................45
K.    Single Satisfaction of Claims. ..........................................................................................................45

ARTICLE IX SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS ...........45
A.    Settlement, Compromise, and Release of Claims and Interests. ......................................................45
B.    Discharge of Claims and Termination of Interests...........................................................................46
C.    Release of Liens. ..............................................................................................................................46
D.    Releases by the Debtors. ..................................................................................................................46
E.    Releases by Holders of Claims and Interests. ..................................................................................47
F.    Exculpation.......................................................................................................................................47
G.    Injunction. ........................................................................................................................................48
H.    Recoupment......................................................................................................................................48
I.    Subordination Rights........................................................................................................................49
J.    Reimbursement or Contribution.......................................................................................................49
K.    Reservation of the United States. .....................................................................................................49
L.    No Successor Liability. ....................................................................................................................50

ARTICLE X CONDITIONS PRECEDENT TO CONFIRMATION AND THE PLAN EFFECTIVE
      DATE...............................................................................................................................................50
A.    Conditions Precedent to Confirmation. ............................................................................................50
B.    Conditions Precedent to the Plan Effective Date. ............................................................................50


                                                                                   iii

Case 18-04177-TOM11                             Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                                                Desc
                                                 Main Document    Page 53 of 112
C.           Waiver of Conditions. ......................................................................................................................51
D.           Substantial Consummation...............................................................................................................51
E.           Effect of Non-Occurrence of Conditions to the Plan Effective Date. ..............................................51

ARTICLE XI MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ................52
A.    Modification and Amendments. .......................................................................................................52
B.    Effect of Confirmation on Modifications.........................................................................................52
C.    Revocation or Withdrawal of the Plan. ............................................................................................52

ARTICLE XII RETENTION OF JURISDICTION .................................................................................52

ARTICLE XIII MISCELLANEOUS PROVISIONS................................................................................55
A.    Immediate Binding Effect. ...............................................................................................................55
B.    Additional Documents......................................................................................................................55
C.    Dissolution of Statutory Committees. ..............................................................................................55
D.    Reservation of Rights. ......................................................................................................................55
E.    Successors and Assigns. ...................................................................................................................55
F.    Service of Documents. .....................................................................................................................55
G.    Enforcement of Confirmation Order. ...............................................................................................56
H.    Term of Injunctions or Stays. ...........................................................................................................56
I.    Entire Agreement. ............................................................................................................................56
J.    Exhibits.............................................................................................................................................56
K.    Nonseverability of Plan Provisions. .................................................................................................57
L.    Waiver. .............................................................................................................................................57




                                                                                   iv

Case 18-04177-TOM11                              Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                                              Desc
                                                  Main Document    Page 54 of 112
                                                 INTRODUCTION

         Capitalized terms used in this chapter 11 plan shall have the meanings set forth in Article IA. Although
proposed jointly for administrative purposes, the Plan constitutes a separate Plan for each Debtor for the resolution of
outstanding Claims and Interests pursuant to the Bankruptcy Code. The Debtors seek to consummate the Restructuring
Transactions commencing on the Plan Effective Date. Each Debtor is a proponent of the Plan within the meaning of
section 1129 of the Bankruptcy Code. The classifications of Claims and Interests set forth in Article III of the Plan
shall be deemed to apply separately with respect to each Debtor, as applicable. The Plan does not contemplate
substantive consolidation of any of the Debtors. Reference is made to the Disclosure Statement, the Notice of
Successful Bids [Docket No. 1120] and the Notice of Filing of Debtors’ Proposed Independent Investigation Settlement
and Amended Plan Summary [Docket No. 1121] for a discussion of the Debtors’ history, business, properties and
operations, projections, risk factors, a summary and analysis of the Plan, the Restructuring Transactions, and certain
related matters.

                                            ARTICLE I
                             DEFINED TERMS, RULES OF INTERPRETATION,
                             COMPUTATION OF TIME, AND GOVERNING LAW

A.       Defined Terms.

         As used in this Plan, capitalized terms have the meanings and effect as set forth below.

          1.      “Acquired Assets” has the meaning set forth in the Sale Transaction Documentation (or such other
similar term as may be used in the Sale Transaction Documentation).

          2.       “Administrative Claim” means a Claim for costs and expenses of administration of the Chapter 11
Cases pursuant to sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual
and necessary costs and expenses incurred on or after the Commencement Date until and including the Plan Effective
Date of preserving the Estates; (b) Allowed Estate Retained Professional Fee Claims; (c) DIP Facility Claims; and
(d) all fees and charges assessed against the Estates pursuant to section 1930 of chapter 123 of title 28 of the United
States Code.

         3.        “Administrative Claims Bar Date” means the deadline for Filing requests for payment of
Administrative Claims, which: (a) with respect to Administrative Claims other than Estate Retained Professional Fee
Claims, shall be the Voting Deadline; and (b) with respect to Estate Retained Professional Fee Claims, shall be 30
days after the Plan Effective Date.

         4.        “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code. With respect to any
Person that is not a Debtor, the term “Affiliate” shall apply to such Person as if the Person were a Debtor.

         5.      “Agency Agreements” means (i) that certain Coal Sales and Agency Agreement between Robindale
Energy Services, Inc. and Seminole Coal Resources, effective as of December 30, 2016, relating to coal sales from
the Maple Mining Complex, (ii) that certain Coal Sales and Agency Agreement between Robindale Energy Services,
Inc. and Seneca Coal Resources, LLC, effective as of December 30, 2016, relating to coal sales from the Oak Grove
Mining Complex, and (iii) that certain Coal Sales and Agency Agreement between Robindale Energy Services, Inc.
and Seneca Coal Resources, LLC, relating to coal sales from the Debtors’ Pinnacle Mining Complex.

         6.       “Allowed” means, with respect to any Claim, except as otherwise provided herein: (a) a Claim that
is evidenced by a Proof of Claim Filed by the Claims Bar Date (or such other date as agreed by the Debtors pursuant
to the Bar Date Order) or a request for payment of an Administrative Claim Filed by the Administrative Claims Bar
Date, as applicable (or for which Claim a Proof of Claim or request for payment of Administrative Claim is not or
shall not be required to be Filed under the Plan, the Bankruptcy Code, the Bar Date Order, or pursuant to a Final
Order); (b) a Claim that is listed in the Schedules as not contingent, not unliquidated, and not Disputed, and for which
no contrary or superseding Proof of Claim, as applicable, has been timely Filed; or (c) a Claim allowed pursuant to
the Plan or a Final Order; provided that with respect to a Claim described in clauses (a) and (b) above, such Claim




Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                              Desc
                                   Main Document    Page 55 of 112
shall be considered Allowed only if and to the extent that, with respect to such Claim, no objection to the allowance
thereof is interposed within the applicable period of time fixed by the Plan, the Bankruptcy Code, the Bankruptcy
Rules, or the Bankruptcy Court. Notwithstanding anything to the contrary herein, no Claim of any Entity subject to
section 502(d) of the Bankruptcy Code shall be deemed Allowed unless and until such Entity pays in full the amount
that it owes the applicable Debtor. For the avoidance of doubt, a Proof of Claim Filed after the Claims Bar Date or a
request for payment of an Administrative Claim Filed after the Administrative Claims Bar Date, as applicable, shall
not be Allowed for any purposes whatsoever absent entry of a Final Order allowing such late-filed Claim. “Allow”
and “Allowing” shall have correlative meanings.

        7.       “Allowed Priority Tax Claims” means the final Allowed Priority Claims for prepetition Federal
Excise Tax, Alabama Severance Tax, Alabama Sales & Use Tax, West Virginia Severance Tax, and West Virginia
Sales & Use Tax.

        8.       “Assumed Contracts” means those Executory Contracts and Unexpired Leases that are to be
assumed and assigned by the Debtors to the Successful Bidder pursuant to the Plan, as set forth in the Plan Supplement.

          9.      “Assumed Contracts List” means the list of those Executory Contracts and Unexpired Leases to be
assumed by the Debtors or assumed and/or assigned by the Debtors to the applicable Successful Bidder (i.e., the
Assumed Contracts) pursuant to the Plan, as set forth in the Plan Supplement, which (with respect to the Assumed
Contracts) shall be in form and substance acceptable to the applicable Successful Bidder, subject to amendment by
the Debtors with the consent of the applicable Successful Bidder (with respect to the Assumed Contracts) from time
to time in accordance with the Sale Transaction Documentation and this Plan.

         10.      “Assumed Liabilities” has the meaning set forth in the Sale Transaction Documentation (or such
other similar term as may be used in the Sale Transaction Documentation).=

         11.      “Auction” has the meaning set forth in the Bidding Procedures Order.

         12.      “Avoidance Actions” means any and all causes of action to avoid a transfer of property or an
obligation incurred by any of the Debtors arising under sections 542, 544, 545, and 547 through and including 553 of
the Bankruptcy Code or other similar or related state or federal statutes and common law.

       13.        “Bankruptcy Administrator” means the Bankruptcy Administrator for the Northern District of
Alabama.

         14.      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532.

         15.     “Bankruptcy Court” means the United States Bankruptcy Court for the Northern District of
Alabama, Southern Division or such other court having jurisdiction over the Chapter 11 Cases, including to the extent
of the withdrawal of reference under 28 U.S.C. § 157, the United States District Court for the Northern District of
Alabama.

         16.       “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as promulgated by the United
States Supreme Court under section 2075 of title 28 of the United States Code, as applicable to the Chapter 11 Cases,
and the general, local, and chambers rules of the Bankruptcy Court.

        17.      “Bar Date Order” means the Order (I) Setting Bar Dates for Filing Proofs of Claim, Including
Requests for Payment under Section 503(B)(9), (II) Establishing Amended Schedules Bar Date and Rejection
Damages Bar Date, (III) Approving the Form of and Manner for Filing Proofs of Claim, Including Section 503(B)(9)
Requests, and (IV) Approving Notice of Bar Dates [Docket No. 482], as such order may be amended, supplemented,
or modified from time to time.

         18.      “Bay Point” means Bay Point Capital Partners, LP.




                                                          6

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                              Desc
                                   Main Document    Page 56 of 112
          19.     “Benefit Plan” has the meaning set forth in the Sale Transaction Documentation (or such other
similar term as may be used in the Sale Transaction Documentation).

        20.      “Bidding Procedures” means the bidding procedures attached as Exhibit 1 to the Bidding
Procedures Order, as such bidding procedures may be amended from time to time in accordance with its terms.

        21.       “Bidding Procedures Order” means the Order (I) Approving Bidding Procedures for the Sale of the
Debtors’ Assets, (II) Scheduling Hearings and Objection Deadlines with Respect to the Sale, (III) Scheduling Bid
Deadlines and an Auction, (IV) Approving the Form and Manner of Notice Thereof, (V) Approving Contract
Assumption and Assignment Procedures, and (VI) Granting Related Relief [Docket No. 490], as such order may be
amended, supplemented, or modified from time to time.

        22.     “Bluestone Obligations” means any obligations to Bluestone as outlined in the settlement terms read
into the record during the Bankruptcy Court’s Confirmation Hearing and reflected in the Sale Transaction
Documentation and Sale Order approving the sale of the Pinnacle Mining Complex.

        23.     “Business Day” means any day, other than a Saturday, Sunday, or a “legal holiday,” as defined in
Bankruptcy Rule 9006(a).

        24.      “Cash” means the legal tender of the United States of America or the equivalent thereof, including
bank deposits and checks.

         25.      “Castlelake Bridge Note” means the loan agreement (and any related documentation), if any, by and
among Castlelake LP, Kenneth McCoy, and Jason McCoy, in the amount of $4 million, the proceeds of which shall
be payable to the Debtors or the Reorganized Debtors on the Plan Effective Date in satisfaction of Kenneth McCoy
and Jason McCoy’s obligations under the McCoy’s Cash Consideration, and pursuant to the terms outlined as Exhibit
C to the Settlement Term Sheet.

         26.        “Causes of Action” means any action, claim, cause of action, controversy, demand, right, action,
Lien, indemnity, interest, guaranty, suit, obligation, liability, damage, judgment, account, defense, offset, power,
privilege, license, and franchise of any kind or character whatsoever, whether known, unknown, contingent or non-
contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated, Disputed or undisputed,
secured or unsecured, assertable directly or derivatively, whether arising before, on, or after the Commencement Date,
in contract or in tort, in law or in equity, or pursuant to any other theory of law. For the avoidance of doubt, “Cause
of Action” includes: (a) any right of setoff, counterclaim, or recoupment and any claim for breach of contract or for
breach of duties imposed by law or in equity; (b) any claim based on or relating to, or in any manner arising from, in
whole or in part, tort, breach of contract, breach of fiduciary duty, violation of state or federal law or breach of any
duty imposed by law or in equity, including securities laws, negligence, and gross negligence; (c) the right to object
to Claims or Interests; (d) any Claim pursuant to section 362 or chapter 5 of the Bankruptcy Code; (e) any claim or
defense including fraud, mistake, duress, and usury; and any other defenses set forth in section 558 of the Bankruptcy
Code; and (f) any state or foreign law fraudulent transfer or similar claim.

         27.      “CCL” means Coking Coal Leasing, LLC.

        28.    “CCL Lease” means the Master Equipment Lease Agreement dated as of May 21, 2018 by and
between CCL and Oak Grove Resources, LLC and all related schedules.

        29.     “Chapter 11 Cases” means the procedurally consolidated chapter 11 cases pending for the Debtors
in the Bankruptcy Court pursuant to the Order (I) Directing Joint Administration of Chapter 11 Cases and (II)
Granting Related Relief [Docket No. 63], as such order may be amended, supplemented, or modified from time to
time.

         30.      “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.




                                                           7

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                              Desc
                                   Main Document    Page 57 of 112
         31.      “Claims Bar Date” means the applicable bar date by which Proofs of Claim must be Filed, as
established by: (a) the Bar Date Order; (b) a Final Order of the Bankruptcy Court; or (c) the Plan.

         32.     “Claims Register” means the official register of Claims against the Debtors maintained by the Clerk
of the Bankruptcy Court.

          33.     “Clarke Note” means a note in the amount of $1 million, to be issued by Thomas Clarke on the Plan
Effective Date, payable to the Reorganized Debtors but conveyed to the Liquidating Trust, in equal quarterly
installments commencing on the last day of the calendar quarter following the Plan Effective Date and terminating on
the third anniversary of the Plan Effective Date. The Clarke Note shall bear a 5% interest rate payable quarterly in
cash.

         34.      “Clarke/McCoy Notes” means collectively the Second Clarke Note and the McCoy Note.

         35.      “Class” means a category of holders of Claims or Interests under section 1122(a) of the Bankruptcy
Code.

          36.      “Cliffs Litigation” means the following matters: (a) the United States District Court for the District
of Delaware matter styled Cliffs Natural Resources Inc., et al. v. Seneca Coal Resources, LLC, et al., Case No. 17-
00567; (b) the Third Circuit appeal styled Cliffs Natural Resources Inc., et al. v. Seneca Coal Resources, LLC, et al.,
Case No. 18-02041; (c) the Delaware Superior Court matter styled Cleveland-Cliffs Inc. f/k/a Cliffs Natural Resources
Inc., et al. v. Seneca Coal Resources, LLC, et al., C.A. No. N18C-05-058-CCLD; and (d) the Delaware Court of
Chancery matter styled Cleveland-Cliffs Inc. f/k/a Cliffs Natural Resources Inc., et al. v. Seneca Coal Resources, LLC,
et al., C.A. No. 2018-0478-SG.

          37.     “Closing Date” means the date and time at which the applicable Closing (as defined in the applicable
Sale Transaction Documentation) actually occurs. The use of the term “Closing Date” herein may be read as “Closing
Dates”. With respect to the Maple Eagle Mining Complex and the Oak Grove Mining Complex, the Closing Date
shall be on the same date as the Plan Effective Date.

        38.      “Collateral” means any property or interest in property of the Estate of any Debtor subject to a Lien,
charge, or other encumbrance to secure the payment or performance of a Claim, which Lien, charge, or other
encumbrance is not subject to a Final Order ordering the remedy of avoidance of any such Lien, charge, or other
encumbrance under the Bankruptcy Code.

      39.       “Collective Bargaining Agreement” has the meaning set forth in the Sale Transaction
Documentation (or such other similar term as may be used in the Sale Transaction Documentation).

      40.         “Commencement Date” means October 14, 2018, the date on which the Chapter 11 Cases were
commenced.

         41.      “Committee” means the official committee of unsecured creditors appointed in the Chapter 11 Cases
pursuant to the Bankruptcy Administrator Report to Court of Appointment of Unsecured Creditors Committee [Docket
No. 147], as may be reconstituted from time to time.

         42.       “Committee Settlement” means the settlement by and among the Debtors, the Committee, the DIP
Lenders, and the Settling Parties and effectuated through the Plan, which provides for, among other things, (i) the
resolution of the Committee’s objections to the Plan and the Sale Transactions, (ii) the Committee’s withdrawal of the
Standing Motion with prejudice and (iii) resolution of any disputes between the DIP Lenders and the Committee
regarding the DIP Lenders and Committee Stipulation, pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and
Bankruptcy Rule 9019, the material terms of which are included in the Plan.

         43.      “Confirmation” means entry of the Confirmation Order on the docket of the Chapter 11 Cases.




                                                           8

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                   Main Document    Page 58 of 112
         44.      “Confirmation Date” means the date on which the Bankruptcy Court enters the Confirmation Order
on the docket of the Chapter 11 Cases within the meaning of Bankruptcy Rules 5003 and 9021.

        45.     “Confirmation Hearing” means the hearing(s) before the Bankruptcy Court under section 1128 of
the Bankruptcy Code at which the Debtors seek entry of the Confirmation Order.

         46.      “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan under
section 1129 of the Bankruptcy Code, which order shall be in form and substance reasonably acceptable to the Debtors,
the Required Lenders, and, with respect to matters relating to the Investigation Settlement, the Settling Parties.

         47.       “Consummation” or “Consummated” means the occurrence of the Plan Effective Date.

        48.      “Contract Counterparties” means the counterparties to any executory contract or unexpired lease to
which a Debtor is a party.

         49.      “Cure Costs” means all monetary liabilities, including pre-petition monetary liabilities, of the
Debtors that must be paid or otherwise satisfied to cure all of the Debtors’ monetary defaults under the Assumed
Contracts pursuant to Section 365 of the Bankruptcy Code at the time of the assumption thereof and assignment to
Successful Bidder as provided hereunder as such amounts are determined by the Bankruptcy Court or approved
pursuant to the assignment and assumption procedures provided for in the Bidding Procedures Order.

         50.      “Cure Notice” means, with respect to each Executory Contract or Unexpired Lease, the notice
submitted by the Sellers to the counterparty or counterparties thereto pursuant to the Bidding Procedures Order setting
forth, among other things, the Cure Cost amount with respect thereto as calculated by the Sellers.

         51.     “D&O Policies” means all insurance policies (including any “tail policy”) of any of the Debtors for
directors, members, trustees, officers, and managers’ liability.

         52.      “Debtors” means, collectively, Mission Coal Company, LLC; Beard Pinnacle, LLC; Oak Grove
Land Company, LLC; Oak Grove Resources, LLC; Pinnacle Land Company, LLC; Pinnacle Mining Company, LLC;
Seminole Alabama Mining Complex, LLC; Seminole Coal Resources, LLC; Seminole West Virginia Mining
Complex, LLC; Seneca Coal Resources, LLC; and Seneca North American Coal, LLC, the debtors and debtors in
possession in the Chapter 11 Cases.

          53.     “Description of Transaction Steps” means the description of the steps to be carried out to effectuate
the Restructuring Transactions in accordance with the Plan and as set forth in the Plan Supplement, which description
shall be in form and substance reasonably acceptable to the Debtors and the Required Lenders.

         54.      “DIP Agent” means Wilmington Savings Fund Society, FSB, in its capacity as administrative agent
under the DIP Facility.

          55.      “DIP Facility Deficiency Claims” means the unsecured portion of any DIP Facility Claim to the
extent that the value of the Collateral securing such DIP Facility Claim is less than the amount of the interest of such
DIP Facility Claim in such Collateral. The Allowed amount of the DIP Facility Deficiency Claims, in the aggregate,
shall be $15,000,000. DIP Facility Deficiency Claims, if any, shall be General Unsecured Claims.

         56.      “DIP Documents” has the meaning set forth in the Final DIP Order.

         57.      “DIP Facility” has the meaning set forth in the Final DIP Order.

         58.      “DIP Facility Claims” means any Claims arising under the DIP Facility or the Final DIP Order,
including Claims for all principal amounts outstanding, interest (including default interest, if applicable), fees,
expenses, costs, and other charges and obligations, which Claims include the full roll up of the Prepetition First Lien
Obligations Amount, including the Prepayment Premium, plus the First Lien Accrued Adequate Protection Payments
(each as defined in the Final DIP Order), and which Claims as of March 31, 2019 were no less than $217,551,093.



                                                           9

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                              Desc
                                   Main Document    Page 59 of 112
         59.      “DIP Lenders” means the lenders from time to time party to the DIP Facility.

         60.     “DIP Lenders and Committee Stipulation” means the Stipulation and Agreed Order Among the
Official Committee of Unsecured Creditors and the DIP Lenders [Docket No. 611].

        61.      “Disclosure Statement” means the Third Amended Disclosure Statement for the Joint Chapter 11
Plan of Mission Coal Company, LLC and Certain of Its Debtor Affiliates, dated as of February 8, 2019 [Docket
No. 758], which was approved pursuant to the Disclosure Statement Order.

        62.       “Disclosure Statement Order” means the order of the Bankruptcy Court approving the Disclosure
Statement and solicitation procedures with respect to the Plan [Docket No. 762], as such order may be amended,
supplemented, or modified from time to time, which Order shall be in form and substance reasonably acceptable to
the Debtors and the Required Lenders.

          63.      “Disputed” means a Claim or an Interest or any portion thereof: (a) that is not Allowed; (b) that is
not disallowed under the Plan, the Bankruptcy Code, or a Final Order, as applicable; and (c) with respect to which a
party in interest has Filed a Proof of Claim or otherwise made a written request to a Debtor for payment, without any
further notice to or action, order, or approval of the Bankruptcy Court.

         64.       “Distribution Record Date” means the record date for purposes of determining which Holders of
Allowed Claims against or Allowed Interests in the Debtors are eligible to receive distributions under the Plan, which
date shall be the Confirmation Date, or such other date as designated in a Final Order.

         65.      “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

        66.    “ERP Federal Mining Sale” means the sale of real property owned by non-Debtor ERP Federal
Mining Complex, LLC.

         67.      “ERP Federal Note” means that certain promissory note dated as of December 31, 2016 issued by
ERP Federal Mining Complex, LLC to Seminole Coal Resources, LLC and Seneca Coal Resources, LLC in an amount
of up to $21,500,000.

        68.     “ERP Mineral Note” means that certain promissory note dated as of June 30, 2017 issued by ERP
Mineral Reserves, LLC to Seminole Coal Resources, LLC and Seneca Coal Resources, LLC in an amount of up to
$11,805,000.

         69.   “Estate” means the estate of any Debtor created under sections 301 and 541 of the Bankruptcy Code
upon the commencement of the applicable Debtor’s Chapter 11 Case.

         70.      “Estate Retained Professional Fee Escrow Account” means an escrow account established pursuant
an escrow agreement in form and substance satisfactory to the Debtors and the Required Lenders, which shall be
funded on the Closing Date, first, with any and all of the Settlement Proceeds until, if necessary, utilized in full, and,
second, and only to the extent the Settlement Proceeds are insufficient to fund in full the Estate Retained Professional
Fee Escrow Account, with the Sale Transaction Proceeds, in an amount equal to the Estate Retained Professional Fee
Escrow Amount.

           71.      “Estate Retained Professional Fee Escrow Amount” means an amount equal to the sum of (i) Estate
Retained Professional Fee Claims and other unpaid fees and expenses the Professionals have incurred in rendering
services to the Debtors or the Committee in the Chapter 11 Cases through and including the Plan Effective Date, and
(ii) the fees and expenses associated with the administration of the Estate Retained Professional Fee Escrow Account;
provided, however, that in each case all contractual fee arrangements will remain in effect and be accounted for in
such negotiated amount, subject to (x) any modifications agreed upon between the Debtors and the Required Lenders
(including any that may be filed with the Bankruptcy Court), and (y) a 5% reduction of any Committee Professional
fees above the cap provided for in the Final DIP Order (other than with respect to the fees and expenses of Baker
Donelson, which shall not be subject to such reduction).



                                                           10

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                    Main Document    Page 60 of 112
         72.       “Estate Retained Professional Fee Claims” means any administrative claim for the compensation
of Professionals and the reimbursement of expenses incurred by such Professionals in connection with the Chapter 11
Cases through and including the Plan Effective Date solely to the extent such fees and expenses have not been paid
pursuant to an order of the Bankruptcy Court, and as reduced per the proviso of the definition of “Estate Retained
Professional Fee Escrow Amount”. To the extent the Bankruptcy Court denies or reduces by a Final Order any amount
of a Professional’s requested fees and expenses, then the amount by which such fees or expenses are reduced or denied
shall reduce the applicable Estate Retained Estate Retained Professional Fee Claim.

          73.     “Excluded Assets” has the meaning set forth in the Sale Transaction Documentation (or such other
similar term as may be used in the Sale Transaction Documentation).

         74.      “Excluded Liabilities” has the meaning set forth in the Sale Transaction Documentation (or such
other similar term as may be used in the Sale Transaction Documentation).

          75.      “Exculpated Party” means, collectively, and in each case in its capacity as such: (a) the Debtors;
(b) the Successful Bidder; (c) the DIP Lenders; (d) the DIP Agent; (e) the First Lien Lenders; (f) the First Lien Agent;
(g) the Committee and its members; (h) the Second Lien Lender; (i) with respect to each of the foregoing, such Entity
and its current and former Affiliates, and such Entity’s and its current and former Affiliates’ current and former equity
holders, subsidiaries, officers, directors, managers, principals, members, employees, agents, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and other
professionals, each in their capacity as such; and (j) with respect to each Debtor, each such Debtor’s current and former
equity holders, subsidiaries, officers, directors, managers, principals, members, employees, agents, advisory board
members, financial advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each in their capacity as such.

        76.       “Executory Contract” means a contract to which one or more of the Debtors is a party that is subject
to assumption, assumption and assignment, or rejection under section 365 or 1123 of the Bankruptcy Code.

         77.      “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11 Cases with the Bankruptcy
Court or, with respect to the filing of a Proof of Claim, the Notice and Claims Agent or the Bankruptcy Court.

        78.    “Filed Priority Tax Claim” means any Proof of Claim asserting a Priority Claim for Federal Excise
Tax, Alabama Severance Tax, Alabama Sales & Use Tax, West Virginia Severance Tax, and West Virginia Sales &
Use Tax.

         79.     “Final DIP Order” means the Final Order (I) Authorizing Postpetition Secured Financing Pursuant
to 11 U.S.C. §§ 105(A), 361 362, 363, 364(C)(1), 364(C)(2), 364(C)(3), 364(D)(1) and 364(E), (II) Authorizing the
Debtors’ Use of Cash Collateral Pursuant to 11 U.S.C. § 363, (III) Granting Adequate Protection Pursuant to 11
U.S.C. §§ 361, 363 and 364 and (IV) Granting Related Relief [Docket No. 300], as such order may be amended,
supplemented, or modified from time to time.

          80.      “Final Order” means a judgment or Order of the Bankruptcy Court (or any other court of competent
jurisdiction) entered by the clerk of the Bankruptcy Court (or such other court) on the docket in the Bankruptcy Cases
(or the docket of such other court), which has not been modified, amended, reversed, vacated or stayed and as to which
(A) the time to appeal, petition for certiorari, or move for a new trial, stay, reargument or rehearing has expired and
as to which no appeal, petition for certiorari or motion for new trial, stay, reargument or rehearing shall then be pending
or (B) if an appeal, writ of certiorari, new trial, stay, reargument or rehearing thereof has been sought, such Order or
judgment of the Bankruptcy Court (or other court of competent jurisdiction) shall have been affirmed by the highest
court to which such order was appealed, or certiorari shall have been denied, or a new trial, stay, reargument or
rehearing shall have expired, as a result of which such Action or Order shall have become final in accordance with
Bankruptcy Rule 8002; provided, that the possibility that a motion under Rule 60 of the Federal Rules of Civil
Procedures, or any analogous rule under the Bankruptcy Rules, may be filed relating to such Order, shall not cause an
Order not to be a Final Order.




                                                            11

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                Desc
                                    Main Document    Page 61 of 112
          81.     “First Lien Agent” means Delaware Trust Company, in its capacity as administrative agent under
the First Lien Credit Agreement, or any of its successors.

         82.       “First Lien Credit Agreement” means that certain Credit Agreement, dated as of January 31, 2018,
by and among Mission Coal Company, LLC, as borrower, the guarantors party thereto, the First Lien Agent, and the
other lender parties thereto, as may be amended, restated, or otherwise supplemented from time to time.

         83.      “First Lien Credit Documents” has the meaning set forth in the Final DIP Order.

          84.       “General Unsecured Claim” means any unsecured Claim against a Debtor that is not: (a) paid in
full prior to the Plan Effective Date pursuant to an order of the Bankruptcy Court; (b) an Administrative Claim; (c) a
DIP Facility Claim other than any DIP Facility Deficiency Claim; (d) a Second Lien Claim; (e) an Intercompany
Claim; (f) a Section 510(b) Claim; (g) an Other Priority Claim; (h) an Other Secured Claim; (i) a Priority Tax Claim;
(j) an Estate Retained Professional Fee Claim; or (k) a Secured Tax Claim.

          85.       “General Unsecured Claims Amount” means (i) any and all proceeds from the Clarke Note and the
Jason McCoy Note to be distributed from the Liquidating Trust to Holders of General Unsecured Claims pursuant to
the Liquidating Trust Agreement, (ii) proceeds from the Clarke/McCoy Notes, to the extent applicable pursuant to the
terms of the Plan, to be distributed from the Liquidating Trust to Holders of General Unsecured Claims pursuant to
the Liquidating Trust Agreement, and (iii) 50% of any and all cash proceeds from the Sale Transaction Proceeds in
excess of $200,000,000 actually received by the DIP Lenders from the sale of the Oak Grove Mining Complex, Maple
Eagle Mining Complex, and Pinnacle Mining Complex. For the avoidance of doubt, cash proceeds from the Sale
Transaction Proceeds only relates to cash proceeds from the Successful Bidder and cash received from the Non-Cash
Consideration, and does not include any cash proceeds or amounts from the Robindale Settlement, return of surety
collateral, or any other disposition or return of the DIP Lenders’ collateral outside of the sale of the Oak Grove Mining
Complex, Maple Eagle Mining Complex, and Pinnacle Mining Complex. Further, the DIP Facility Deficiency Claims
shall not participate or receive any distribution from the (iii) above.

         86.       “Governmental Unit” has the meaning set forth in section 101(27) of the Bankruptcy Code.

         87.      “Holder” means an Entity holding a Claim against or Interest in a Debtor, as applicable.

         88.       “Impaired” means, with respect to a Class of Claims or Interests, a Class of Claims or Interests that
is impaired within the meaning of section 1124 of the Bankruptcy Code.

           89.      “Initial Distribution Date” means the date on which the Debtors or the Plan Administrator make
initial distributions to Holders of Allowed Claims pursuant to the Plan.

         90.      “Intercompany Claim” means any Claim against a Debtor held by another Debtor or an Affiliate of
a Debtor.

         91.      “Intercompany Interest” means any Interest in one Debtor held by another Debtor or an Affiliate of
a Debtor.

         92.     “Interest” means the common stock, preferred stock, limited liability company interests, and any
other equity, ownership, or profits interests of any Debtor, including options, warrants, rights, or other securities or
agreements to acquire the common stock, preferred stock, limited liability company interests, or other equity,
ownership, or profits interests of any Debtor (whether or not arising under or in connection with any employment
agreement).

       93.       “Interim Compensation Order” means the Order Establishing Procedures for Interim
Compensation and Reimbursement of Expenses for Professionals [Docket No. 480], as such order may be amended,
supplemented, or modified from time to time.




                                                           12

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                   Main Document    Page 62 of 112
         94.      “Interests” means the Interests in Mission Coal Company, LLC outstanding immediately prior to
the Plan Effective Date.

          95.      “Investigation Settlement” means the settlement by and among the Debtors and the Settling Parties
effectuated through the Plan, which provides for, among other things, the settlement of all Causes of Action against
the Settling Parties pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019, the material
terms of which are set forth in the Investigation Settlement Term Sheet filed as part of to the Plan Supplement, and
which are included in the Plan.

         96.       “Investigation Settlement Term Sheet” means the executed term sheet setting forth the material
terms of the Investigation Settlement and filed as part of the Plan Supplement [Docket No. 1190].

          97.      “Jason McCoy Note” means a note in the amount of $1.25 million, to be issued by Jason McCoy on
the Plan Effective Date, payable to the Reorganized Debtors but conveyed to the Liquidating Trust, in equal quarterly
installments commencing on the last day of the calendar quarter following the Plan Effective Date and terminating on
the third anniversary of the Plan Effective Date. The Jason McCoy Note shall bear a 5% interest rate payable quarterly
in cash.

         98.       “Law” means any federal, state, local, or foreign law (including common law), statute, code,
ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly adopted, promulgated, issued, or
entered by a governmental authority of competent jurisdiction (including the Bankruptcy Court).

         99.      “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

         100.     “Liquidating Trust” means that certain trust to be created on the Plan Effective Date, solely for the
purposes of receiving and distributing, as applicable, the Liquidating Trust Assets and not for any other purposes, as
described in Article IV.G.

         101.      “Liquidating Trust Agreement” means the agreement to be executed as of the Plan Effective Date,
establishing the Liquidating Trust pursuant to this Plan, substantially in the form Filed with the Plan Supplement. The
Liquidating Trust Agreement shall be in form and substance reasonably satisfactory to the Debtors, the Required
Lenders, and the Committee.

          102.     “Liquidating Trust Assets” means (i) the funds payable to the Reorganized Debtors pursuant to the
Plan, including (A) the Clarke/McCoy Notes to be held in trust by the Liquidating Trustee for payment of certain
Allowed Priority Claims, and to the extent applicable under the Committee Settlement, distributions to Holders of
General Unsecured Claims, and (B) the Jason McCoy Note and the Clarke Note to be held in trust by the Liquidating
Trustee for distributions to Holders of General Unsecured Claims;(ii) 100% of the new equity interests in each of the
Reorganized Debtors to be held in trust by the Liquidating Trustee for the DIP Lenders; and (iii) $125,000 to be held
in trust by the Liquidating Trustee to fund any costs and expenses of the Liquidating Trust.

         103.      “Liquidating Trustee” means the trustee of the Liquidating Trust appointed to administer the
Liquidating Trust pursuant to the Liquidating Trust Agreement. The identity and compensation of the Liquidating
Trustee shall be chosen by the Committee and shall be set forth in the Plan Supplement. The Liquidating Trustee may
be the same person as the Plan Administrator.

         104.      “Maple Eagle Mining Complex” refers to the Maple Eagle mining assets being acquired pursuant
to the applicable Sale Transaction Documentation and the applicable Sale Order.

         105.     “McCoys Cash Consideration” means the $4 million of cash consideration to be funded by Jason
McCoy and Kenneth McCoy pursuant to the Investigation Settlement, for the avoidance of doubt, this amount does
not include the $574,354.76 of cash consideration to be funded by Kenneth McCoy in his sole capacity.

       106.     “McCoy Note” means a note in the amount of $6 million, to be issued by Kenneth McCoy and Jason
McCoy on the Plan Effective Date, payable to the Reorganized Debtors in equal quarterly installments commencing



                                                          13

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                              Desc
                                   Main Document    Page 63 of 112
on the last day of the calendar quarter following the Plan Effective Date and terminating on the fifth anniversary of
the Plan Effective Date. The McCoy Note shall bear interest at five percent (5%) payable in cash.

         107.     “Murray” means Murray Metallurgical Coal Holdings, LLC.

         108.     “Notice and Claims Agent” means Omni Management Group, the notice, claims, and solicitation
agent for the Debtors in the Chapter 11 Cases [Docket No. 66].

        109.      “Non-Cash Consideration” means the $160 million first lien senior secured loan issued by the
Successful Bidder to the DIP Lenders on terms and conditions set forth in the Sale Transaction Documentation
approving the sale of the Oak Grove Mining Complex and Maple Eagle Mining Complex, which shall be in form and
substance satisfactory to the Debtors, the DIP Lender, and Murray.

         110.    “Oak Grove Mining Complex” refers to the Oak Grove and Seminole Alabama mining assets being
acquired pursuant to the applicable Sale Transaction Documentation and the applicable Sale Order.

       111.     “Ordinary Course Professional” means an Entity (other than a Professional) retained and
compensated by the Debtors in accordance with the Ordinary Course Professionals Order.

       112.     “Ordinary Course Professionals Order” means the Order Authorizing the Retention and
Employment of Professionals Utilized in the Ordinary Course of Business [Docket No. 351], as such order may be
amended, supplemented, or modified from time to time.

          113.      “Other Priority Claim” means any Claim other than an Administrative Claim or a Priority Tax Claim
entitled to priority in right of payment under section 507(a) of the Bankruptcy Code.

         114.     “Other Secured Claim” means any Secured Claim against any of the Debtors, other than a DIP
Facility Claim or a Second Lien Secured Claim.

         115.     “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

         116.     “Pinnacle Mining Complex” refers to the Pinnacle mining assets being acquired pursuant to the
applicable Sale Transaction Documentation and the applicable Sale Order.

         117.    “Plan” means this chapter 11 plan, including all exhibits, supplements (including the Plan
Supplement), appendices, and schedules, as may be altered, amended, modified, or supplemented from time to time
in accordance with the terms hereof.

          118.    “Plan Administrator” means an individual that shall be the representative of the Reorganized
Debtors on and after the Plan Effective Date and shall have the rights, powers, and duties set forth in this Plan. The
identity and compensation of the Plan Administrator shall be agreed to by the Debtors and the Required Lenders, in
consultation with the Committee, and shall be set forth in the Plan Supplement. The Plan Administrator may be the
same person as the Liquidating Trustee.

         119.     “Plan Administrator Agreement” means that certain agreement entered into no later than the Plan
Effective Date setting forth, among other things, the Plan Administrator’s rights, powers, obligations, and
compensation, all of which shall be consistent with the applicable provisions of the Plan; and which shall be in form
and substance satisfactory to the Debtors and the Required Lenders.

         120.      “Plan Effective Date” means, with respect to the Plan, the date that is the first Business Day after
the Confirmation Date on which all conditions precedent to the occurrence of the Plan Effective Date set forth in
Article X of the Plan have been satisfied or waived in accordance with Article XC of the Plan, for the avoidance of
doubt, the Plan Effective Date shall be the same date as the Closing Date.




                                                          14

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                              Desc
                                   Main Document    Page 64 of 112
          121.      “Plan Supplement” means the compilation of documents and forms of documents, schedules, and
exhibits to the Plan, as amended, supplemented, or otherwise modified from time to time in accordance with the terms
hereof, each of which shall be in form and substance reasonably acceptable to the Required Lenders (to the extent that
the Required Lenders are not the Successful Bidder, then only to the extent directly related to effectuating a distribution
on account of their Claims) and the Successful Bidder (solely to the extent directly related to the Sale Transaction),
substantially final forms of which shall be Filed at least 7 days prior to the Voting Deadline, or, if related to the Fourth
Amended Plan, prior to the Plan Effective Date or as soon as reasonably practicable thereafter, or such later date as
may be approved by the Bankruptcy Court, including: (a) the Assumed Contracts List; (b) the Rejected Contracts
List; (c) the identity of the Plan Administrator and the compensation of the Plan Administrator; (d) the Wind-Down
Budget; (e) the Description of Restructuring Transaction; (f) the Sale Transaction Documentation; (g) those
Transferred Causes of Action that shall be transferred to the Successful Bidder pursuant to the Sale Transaction; (h) a
list of Retained Causes of Action; (i) the Plan Administrator Agreement; (j) the McCoy Note; (k) the Clarke Note;
(l) the Second Clarke Note; (m) the Jason McCoy Note; (n) the identity of the Liquidating Trustee; (o) the Liquidating
Trust Agreement; (p) the Castlelake Bridge Note; (q) the Investigation Settlement Term Sheet; and (r) the Operating
Agreement (as defined in the Sale Order); provided that, through the Plan Effective Date, the Plan Supplement, and
the exhibits thereto may be amended or modified in accordance with the Plan and the Confirmation Order.

         122.      “Priority Claims” means, collectively, Administrative Claims, Priority Tax Claims, and Other
Priority Claims.

         123.     “Priority Tax Claim” means any Claim of a Governmental Unit of the kind specified in
section 507(a)(8) of the Bankruptcy Code.

          124.    “Pro Rata” means the proportion that an Allowed Claim or an Allowed Interest in a particular Class
bears to the aggregate amount of Allowed Claims or Interests in that Class.

          125.   “Professional” means an Entity: (a) employed in the Chapter 11 Cases pursuant to a Final Order in
accordance with sections 327 and 1103 of the Bankruptcy Code and to be compensated for services rendered prior to
or on the Confirmation Date pursuant to sections 327, 328, 329, 330, and 331 of the Bankruptcy Code; or (b) for which
compensation and reimbursement has been Allowed by the Bankruptcy Court pursuant to section 503(b)(4) of the
Bankruptcy Code.

         126.      “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the Chapter 11 Cases.

        127.     “Reduction Amount” means the difference between (a) $12 million and (b) the final amount of the
Allowed Priority Tax Claims owed to the Internal Revenue Service, the Alabama Department of Revenue, and the
West Virginia State Tax Despartment.

        128.      “Reinstate,” “Reinstated,” or “Reinstatement” means with respect to Claims and Interests, that the
Claim or Interest shall be rendered unimpaired in accordance with section 1124 of the Bankruptcy Code.

        129.     “Rejected Contracts” means those Executory Contracts and Unexpired Leases that are to be rejected
by the Debtors pursuant to the Plan, as set forth in the Plan Supplement.

          130.     “Rejected Contracts List” means the list of those Executory Contracts and Unexpired Leases to be
rejected by the Debtors (i.e., the Rejected Contracts) pursuant to the Plan, as set forth in the Plan Supplement, which
(with respect to the Rejected Contracts) shall be in form and substance acceptable to the Successful Bidder, subject to
amendment by the Debtors with the consent of the Successful Bidder (with respect to the Rejected Contracts) from
time to time in accordance with the Sale Transaction Documentation and this Plan.

         131.     “Released Party” means, collectively, and in each case in its capacity as such: (a) the Successful
Bidder; (b) the DIP Agent; (c) the DIP Lenders; (d) the First Lien Agent; (e) the First Lien Lenders; (f) the Second
Lien Lender; (g) the Settling Released Parties, (h) the Committee and its members, (i) each current and former Affiliate
of each Entity in clause (a) through (h); (j) with respect to each Entity in clause (a) through (h), each such Entity’s
current and former equity holders, subsidiaries, officers, directors, managers, principals, members, employees, agents,



                                                            15

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                 Desc
                                    Main Document    Page 65 of 112
advisory board members, financial advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals, each in their capacity as such; and (i) with respect to each Debtor, each such
Debtor’s current and former equity holders, subsidiaries, officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals, each in their capacity as such.

          132.       “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) the Successful
Bidder; (b) all holders of Claims and Interests that are deemed to accept the Plan; (c) all Holders of Claims and
Interests who vote to accept the Plan; (d) all Holders of Claims or Interests that (i) abstain from voting on the Plan
and who do not opt out of the releases in the Plan, (ii) vote to reject the Plan and who do not opt out of the releases
in the Plan, or (iii) are deemed to reject or presumed to accept the Plan and who do not opt out of the releases in the
Plan; (e) the Settling Parties, (f) each current and former Affiliate of each Entity in clause (a) through (e); (f) with
respect to each Entity in clause (a) through (f) each such Entity’s current and former equity holders, subsidiaries,
officers, directors, managers, principals, members, employees, agents, advisory board members, financial advisors,
partners, attorneys, accountants, investment bankers, consultants, representatives, and other professionals, each in
their capacity as such; and (g) with respect to each Debtor, each such Debtor’s current and former equity holders,
subsidiaries, officers, directors, managers, principals, members, employees, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and other professionals,
each in their capacity as such.

         133.       “Remaining Sale Transaction Proceeds” means any Sale Transaction Proceeds remaining after
funding (i) any amounts included in the Estate Retained Professional Fee Escrow Account not previously funded by
the Settlement Proceeds (which shall be exhausted in full), (ii) any amount other than Sale Transaction Proceeds
required to be funded pursuant to the Sale Transactions and the Sale Transaction Documentation, including the Sale
Orders, and (iii) the Wind-Down Amount.

         134.     “Reorganized Debtors: means on or after the Plan Effective Date, each of the Debtors as reorganized
pursuant to the Plan or any successor thereto.

         135.     “Required Lenders” has the meaning ascribed to it in the DIP Documents; to the extent there is a
reference to the “Required Lenders” after the Plan Effective Date, “Required Lenders” shall mean the Required
Lenders under the Non-Cash Consideration documents.

         136.      “Restructuring Transactions” means the transactions described in Article IV.

          137.     “Retained Causes of Action” means the list of Causes of Action retained in connection with the Plan,
to be included in the Plan Supplement.

         138.  “Robindale” means Robindale Energy Services, Inc., Robindale Coal Sales, LLC, Robindale
Export, LLC, AMCI Group, and each of their Affiliates.

         139.     “Robindale Settlement” means the settlement described in Article IV.T.

         140.     “Sale Order” means one or more orders of the Bankruptcy Court, in form satisfactory to the
Debtors, the Required Lenders and the respective Successful Bidder approving the consummation of the applicable
Sale Transaction.

          141.   “Sale Transaction” means the transfer, in one or more transactions, of the Acquired Assets to the
Successful Bidder and the assumption by the Successful Bidder of the Assumed Liabilities free and clear of all Liens,
Claims, charges, and other encumbrances (other than the Assumed Liabilities) pursuant to section 363 and 1123 of
the Bankruptcy Code on the terms and conditions set forth in the Sale Transaction Documentation. For the avoidance
of doubt, the Sale Transaction is comprised of several sales to separate Successful Bidders on the terms of the
Successful Bidder’s respective Sale Transaction Documentation and respective Sale Order, including the combined
sale of the Oak Grove Mining Complex and the Maple Eagle Mining Complex together, and the sale of the Pinnacle
Mining Complex. The use of the term “Sale Transaction” herein may be read as “Sale Transactions”.



                                                           16

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                    Main Document    Page 66 of 112
          142.     “Sale Transaction Documentation” means one or more other asset purchase agreements or purchase
and sale agreements and related documents (which shall be in form and substance reasonably acceptable to the Debtors
and the Required Lenders), pursuant to which the Debtors will effectuate the Sale Transaction. For the avoidance of
doubt, the Sale Transaction Documentation shall govern the rights and responsibilities of each respective Successful
Bidder under such Successful Bidder’s respective Sale Transaction Documentation, and any Successful Bidder not
party to a specific Sale Transaction Documentation shall have no rights, responsibilities, or liabilities thereunder.

         143.     “Sale Transaction Proceeds” means any Cash or Cash equivalents that are proceeds from the Sale
Transaction.

        144.    “Schedules” means, collectively, the schedules of assets and liabilities, schedules of Executory
Contracts and Unexpired Leases, and statements of financial affairs filed by the Debtors pursuant to section 521 of
the Bankruptcy Code.

          145.    “Second Clarke Note” means a note in the amount of $6 million, to be issued by Thomas Clarke on
the Plan Effective Date, payable to the Reorganized Debtors but conveyed to the Liquidating Trust, in equal quarterly
installments commencing on the last day of the calendar quarter following the Plan Effective Date and terminating on
the fifth anniversary of the Plan Effective Date. The Second Clarke Note shall bear interest at five percent (5%)
payable in cash.

        146.      “Second Lien Credit Agreement” means that certain Amended and Restated Secured Loan
Agreement, dated as of January 31, 2018, by and among Mission Coal Company, LLC, Seminole Coal Resources,
LLC, Seneca Coal Resources, LLC, collectively as borrowers, the guarantors party thereto, and Mission Coal Funding,
LLC, as lender, as may be amended, restated, amended and restated, waived, supplemented, or otherwise modified
from time to time.

         147.    “Second Lien Claim” means any Secured or unsecured Claim on account of the Second Lien Credit
Agreement, including Claims for all principal amounts outstanding, interest, fees, expenses, costs, and other charges
and obligations.

        148.     “Section 510(b) Claims” means any Claim subject to subordination under section 510(b) of
the Bankruptcy Code.

         149.      “Secured” or “Secured Claim” means, when referring to a Claim, a Claim that is: (a) secured by a
Lien on collateral to the extent of the value of such collateral, as determined in accordance with section 506(a) of the
Bankruptcy Code; or (b) subject to a valid right of setoff pursuant to section 553 of the Bankruptcy Code to the extent
of the value of such right of setoff.

         150.      “Secured Tax Claim” means any Secured Claim that, absent its secured status, would be entitled to
priority in right of payment under section 507(a)(8) of the Bankruptcy Code (determined irrespective of time
limitations), including any related Secured Claim for penalties.

         151.     “Securities Act” means the U.S. Securities Act of 1933.

         152.     “Security” has the meaning set forth in section 2(a)(1) of the Securities Act.

         153.     “Settlement Proceeds” means Cash in the amount of $15 million cash consideration payable on the
Plan Effective Date, as set forth in the Investigation Settlement Term Sheet.

        154.    “Settling Parties” means, collectively, Thomas Clarke, Ana Clarke, Kenneth McCoy, Jason McCoy,
Charles Ebetino, David Fortner, Robert McAtee, Michael Zervos, Mark Bartkoski, Bay Point, Mission Coal
Financing, LLC, ENCECo Inc, Iron Management, LLC, Iron Management II, LLC, Iron Management III, LLC, Iron
Management IV, LLC, Iron Management V, LLC, Iron Group, Inc., Lara Natural Resources, LLC, Blue Ridge Natural
Mineral Resources, LLC, Merida Natural Reserves, LLC, CCL, ERP Environmental Fund, Inc., ERP Federal Mining
Complex, LLC, ERP Mineral Reserves, LLC, ERP Compliant Fuels, LLC, ERP Compliant Coke, LLC, ERP Steel



                                                          17

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                              Desc
                                   Main Document    Page 67 of 112
Works, LLC, ERP Aviation, LLC, King Aire, Inc., Cedar Creek Aviation, LLC, Monterey Coal Resources, LLC,
Virginia Conservation Legacy Fund, Inc., and VCLF Land Trust, Inc.

         155.     “Settling Released Parties” means, collectively, Kenneth McCoy, Jason McCoy, Thomas Clarke,
Ana Clarke, Charles Ebetino, Jr., Elisabeth Ebetino, ERP Mineral Reserves, LLC, ERP Federal Mining Complex,
LLC, Mission Coal Funding, LLC, ENCECo Inc., Bay Point, David Fortner, Robert McAtee, Michael Zervos, Mark
Bartkoski, Blue Ridge Natural Mineral Resources, LLC, Iron Management, LLC, Iron Management II, LLC, Iron
Management III, LLC, Iron Management IV, LLC, Iron Management V, LLC, Iron Group, Inc., Lara Natural
Resources LLC, ERP Compliant Fuels, LLC, ERP Steel Works LLC, ERP Coking Coal LLC, ERP Compliant Coke
LLC, ERP Settlement, LLC, CCL, Coking Coal Financing, LLC, ERP Aviation, LLC, ERP Steel Funding, LLC,
Virginia Conservation Legacy Fund, Inc., VCLF Land Trust, Inc., Merida Natural Resources, LLC, Monterey Coal
Resources, LLC, ERP Environmental Fund, Inc., VCLF Holdings, LLC, King Aire, Inc., Cedar Creek Aviation, LLC,
and each such Entity’s current and former equity holders, subsidiaries, affiliates and other related entities, officers,
directors, managers, principals, members, employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and other professionals, each in their capacity
as such.

         156.      “Standing Motion” means the Motion of the Official Committee of Unsecured Creditors Seeking
the Entry of an Order Granting it Standing and Authorizing it to Prosecute and Settle Certain Claims and Causes of
Action on Behalf of the Debtors’ Estates [Docket No. 964].

        157.      “Subsequent Distribution Date” means a date following the Initial Distribution Date on which the
Plan Administrator or Liquidating Trustee, as applicable, in its reasonable discretion elects to make distributions to
Holders of certain Allowed Claims pursuant to the Plan.

         158.     “Successful Bidder” means the Entity or Entities whose bid for some or all of the Debtors’ assets is
selected by the Debtors and approved by the Bankruptcy Court as the highest and otherwise best bid pursuant to the
Bidding Procedures. For the avoidance of doubt the Successful Bidder may be more than one Entity, comprised of
one or more bids, and, if applicable, use of the term “Successful Bidder” herein may be read as “Successful Bidders”.
Where a Successful Bidder has consent rights (or is referenced) under the Plan, such consent rights (or reference) only
apply to the extent such consent right (or reference) relates to the respective Successful Bidder’s Sale Transaction.

          159.      “Taxing Authorities” means the Internal Revenue Service and/or applicable state tax agencies owed
priority taxes including West Virginia State Tax Department and the Alabama Department of Revenue.

         160.   “Transferred Causes of Action” means any and all non-Insider claims arising under chapter 5 of the
Bankruptcy Code not otherwise released pursuant to the Plan to be transferred to Murray pursuant to the Sale
Transaction Documentation.

         161.     “Undeliverable Distribution” means any distribution under the Plan on account of an Allowed Claim
or Allowed Interest to a Holder that has not: (a) accepted a particular distribution or, in the case of distributions made
by check, negotiated such check; (b) given notice to the Debtors of an intent to accept a particular distribution; (c)
responded to the Debtors’ requests for information necessary to facilitate a particular distribution; or (d) taken any
other action necessary to facilitate such distribution.

        162.      “Undeliverable Distribution Reserve” means a segregated account established by the Plan
Administrator established in accordance with Article VIIIJ.

          163.      “Unexpired Lease” means a lease of nonresidential real property to which one or more of the Debtors
is a party that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

         164.     “Unimpaired” means a Class of Claims or Interests that is unimpaired within the meaning of
section 1124 of the Bankruptcy Code.

         165.      “Voting Deadline” means 12:00 p.m. (prevailing Central Time) on April 1, 2019.



                                                           18

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                    Main Document    Page 68 of 112
         166.     “Voting Report” means the report certifying the methodology for the tabulation of votes and results
of voting under the Plan, prepared and filed by the Notice and Claims Agent.

         167.    “Wages Order” means the Final Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages,
Salaries, Other Compensation, and Reimbursable Expenses, and (B) Continue Employee Benefits Programs, and (II)
Granting Related Relief [Docket No. 315], as such order may be amended, supplemented, or modified from time to
time.

         168.     “Wind Down” means the wind down and dissolution of the Debtors’ Estates as set forth in Article
VIIB.

         169.     “Wind-Down Amount” means an amount agreed upon between the Required Lenders and the
Debtors to fund (a) the payment of Allowed Priority and Administrative Claims to the extent not otherwise assumed
under the Sale Transaction Documentation as Assumed Liabilities, and (b) the costs to wind-down the Bankruptcy
Cases in accordance with the Wind-Down Budget. The Wind-Down Amount shall be funded first from Settlement
Proceeds, but solely in the event any Settlement Proceeds remain after payment of the Estate Retained Professional
Fees Escrow Amount, and second from the Sale Transaction Proceeds, in an amount to be agreed upon by the Debtors
and the Required Lenders.

        170.      “Wind-Down Budget” means a budget for the reasonable activities and expenses to be incurred in
winding down the Chapter 11 Cases, which budget, activities, and reasonable expenses shall be in form and substance
reasonably acceptable to the Debtors and the Required Lenders.

B.       Rules of Interpretation.

          For purposes of the Plan: (1) in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender
shall include the masculine, feminine, and the neuter gender; (2) unless otherwise specified, any reference herein to a
contract, lease, instrument, release, indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that such document shall be substantially in such form or substantially on such
terms and conditions; (3) unless otherwise specified, any reference herein to an existing document, schedule, or
exhibit, shall mean such document, schedule, or exhibit, as it may have been or may be amended, modified, or
supplemented; (4) unless otherwise specified, all references herein to “Articles” and “Sections” are references to
Articles and Sections, respectively, hereof or hereto; (5) the words “herein,” “hereof,” and “hereto” refer to the Plan
in its entirety rather than to any particular portion of the Plan; (6) captions and headings to Articles and Sections are
inserted for convenience of reference only and are not intended to be a part of or to affect the interpretation of the
Plan; (7) unless otherwise specified herein, the rules of construction set forth in section 102 of the Bankruptcy Code
shall apply; (8) any term used in capitalized form herein that is not otherwise defined but that is used in the Bankruptcy
Code or the Bankruptcy Rules shall have the meaning assigned to such term in the Bankruptcy Code or the Bankruptcy
Rules, as applicable; (9) references to docket numbers of documents Filed in the Chapter 11 Cases are references to
the docket numbers under the Bankruptcy Court’s CM/ECF system; (10) all references to statutes, regulations, orders,
rules of courts, and the like shall mean as amended from time to time, and as applicable to the Chapter 11 Cases,
unless otherwise stated; and (11) any immaterial effectuating provisions may be interpreted by the Debtors or the Plan
Administrator in such a manner that is consistent with the overall purpose and intent of the Plan all without further
notice to or action, order, or approval of the Bankruptcy Court or any other Entity, and such interpretation shall control;
provided that no effectuating provision shall be immaterial or deemed immaterial if it has any substantive legal or
economic effect on any party.

C.       Computation of Time.

          Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply in
computing any period of time prescribed or allowed herein. If the date on which a transaction may occur pursuant to
the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next succeeding
Business Day. Any action to be taken on the Plan Effective Date may be taken on or as soon as reasonably practicable
after the Plan Effective Date.



                                                            19

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                Desc
                                    Main Document    Page 69 of 112
D.       Governing Law.

         Except to the extent the Bankruptcy Code or Bankruptcy Rules apply, and subject to the provisions of any
contract, lease, instrument, release, indenture, or other agreement or document entered into expressly in connection
herewith, the rights and obligations arising hereunder shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without giving effect to conflict of laws principles.

E.       Reference to Monetary Figures.

        All references in the Plan to monetary figures shall refer to the legal tender of the United States, unless
otherwise expressly provided.

F.       Controlling Document.

         In the event of an inconsistency between the Plan and the Disclosure Statement, the terms of the Plan shall
control in all respects. In the event of an inconsistency between the Plan, the Disclosure Statement, the Plan
Supplement, and the Sale Transaction Documentation, the Sale Transaction Documentation shall control. In the event
of any inconsistency between the Plan and the Confirmation Order, the Confirmation Order shall control.

                                          ARTICLE II
                         ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE
                    CLAIMS, DIP FACILITY CLAIMS, AND PRIORITY TAX CLAIMS

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, Estate Retained
Professional Fee Claims, and Priority Tax Claims have not been classified and thus are excluded from the Classes of
Claims set forth in Article III of the Plan.

A.       Administrative Claims.

         Except with respect to Estate Retained Professional Fee Claims, or as otherwise set forth herein, and except
to the extent that a Holder of an Allowed Administrative Claim and, as applicable, the Debtors or the Plan
Administrator, agree to less favorable treatment, such Allowed Administrative Claim is an Assumed Liability, or such
Holder has been paid by any applicable Debtor prior to the Plan Effective Date, the Debtors or the Plan Administrator
shall pay each Holder of an Allowed Administrative Claim the full unpaid amount of such Allowed Administrative
Claim in Cash, which payment shall be made (x) in the ordinary course of business; or (y) on the later of (i) the Plan
Effective Date and (ii) the date on which such Administrative Claim becomes an Allowed Claim or as soon as
reasonably practicable thereafter (or, if not then due, when such Allowed Administrative Claim is due or as soon as
reasonably practicable thereafter) with a Cash distribution; provided that any Allowed Administrative Claim that has
been expressly assumed by the Successful Bidder under the Sale Transaction Documentation shall not be an obligation
of the Debtors.

         Except as otherwise provided by Article IIA or by a Final Order entered by the Bankruptcy Court (including
the Bar Date Order) on or prior to the Administrative Claims Bar Date, unless previously Filed, requests for payment
of Administrative Claims, other than requests for payment of Estate Retained Professional Fee Claims, must be Filed
and served on the Debtors no later than the Administrative Claims Bar Date pursuant to the procedures specified in
the motion seeking approval of the Disclosure Statement and the notice of entry of the Disclosure Statement Order.
Holders of Administrative Claims that are required to File and serve a request for payment of such Administrative
Claims that do not File and serve such a request by the Administrative Claims Bar Date shall be forever barred,
estopped, and enjoined from asserting such Administrative Claims against the Debtors, their Estates, the Successful
Bidder, or the Plan Administrator, and such Administrative Claims shall be deemed compromised, settled, and
released as of the Plan Effective Date.




                                                         20

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                             Desc
                                   Main Document    Page 70 of 112
B.       Professional Compensation.

         1.   Final Fee Applications and Payment of Estate Retained Professional Fee Claims.

         All final requests for payment of Estate Retained Professional Fee Claims incurred during the period from
the Commencement Date through the Plan Effective Date shall be Filed no later than 30 days after the Plan Effective
Date. All such final requests will be subject to approval by the Bankruptcy Court after notice and a hearing in
accordance with the procedures established by the Bankruptcy Code, Bankruptcy Rules, and prior orders of the
Bankruptcy Court, including the Interim Compensation Order, and once approved by the Bankruptcy Court, shall be
promptly paid from the Estate Retained Professional Fee Escrow Account up to the full Allowed amount. To the
extent that funds held in the Estate Retained Professional Fee Escrow Account are insufficient to satisfy the amount
of Estate Retained Professional Fee Claims owing to the Professionals, such Professionals shall have an Allowed
Administrative Claim for any such deficiency, which shall be satisfied in accordance with Article IIA of the Plan.

         2.   Estate Retained Professional Fee Escrow Amount.

          As soon as possible after Confirmation and not later than the Plan Effective Date, the Debtors shall establish
and fund the Estate Retained Professional Fee Escrow Account with Cash equal to the Estate Retained Professional
Fee Escrow Amount. On the Plan Effective Date, the Estate Retained Professional Fee Escrow Account will be funded
first from the Settlement Proceeds and second, but only after exhaustion of all Settlement Proceeds (which, for the
avoidance of doubt, must be used to fund the Estate Retained Professional Fee Escrow Account first, and second, must
be used to fund other Allowed Administrative Claims and Priority Claims) from the Sale Transaction Proceeds. The
Estate Retained Professional Fee Escrow Account shall be maintained in trust for the Professionals. Such funds shall
not be considered property of the Debtors’ Estates. The amount of Estate Retained Professional Fee Claims owing to
the Professionals shall be paid in Cash to such Professionals from funds held in the Estate Retained Professional Fee
Escrow Account as soon as reasonably practicable after such Claims are Allowed by a Final Order. When all such
Allowed amounts owing to Professionals have been paid in full, any remaining amount in the Estate Retained
Professional Fee Escrow Account shall promptly be transferred to the Debtors and used in accordance with the Wind-
Down Budget. To the extent there are any proceeds remaining after payment of all Allowed Administrative Claims
and Priority Claims in the Wind-Down Budget, such proceeds will be distributed to the DIP Lenders. For the
avoidance of doubt, such proceeds shall not constitute the Sale Transaction Proceeds.

         3.   Estimation of Fees and Expenses.

         Professionals shall reasonably estimate their unpaid Estate Retained Professional Fee Claims and other
unpaid fees and expenses incurred before and as of the Plan Effective Date and shall deliver such estimate to the
Debtors and the Required Lenders five (5) days before the Plan Effective Date. If a Professional does not provide an
estimate, the Debtors, in consultation with the Required Lenders may estimate the unbilled fees and expenses of such
Professional.

         4.   Post-Plan Effective Date Fees and Expenses.

           Except as otherwise specifically provided in the Plan, from and after the Plan Effective Date, the Debtors
will, in the ordinary course of business and without any further notice to or action, order, or approval of the Bankruptcy
Court, pay in Cash the reasonable and documented legal, professional, or other fees and expenses related to
implementation and Consummation of the Plan incurred by the Plan Administrator, subject to, and from the proceeds
of, the Wind-Down Budget. Upon the Plan Effective Date, any requirement that Professionals and Ordinary Course
Professionals comply with sections 327 through 331 and 1103 of the Bankruptcy Code, the Interim Compensation
Order, or the Ordinary Course Professionals Order, in seeking retention or compensation for services rendered after
such date shall terminate, and the Plan Administrator may employ and pay any Professional or Ordinary Course
Professional in the ordinary course of business without any further notice to or action, order, or approval of the
Bankruptcy Court; provided, that such amounts shall only be paid from the Wind-Down Amount in accordance with
the Wind-Down Budget.




                                                           21

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                    Main Document    Page 71 of 112
         5.   Substantial Contribution.

        Except as otherwise specifically provided in the Plan, any Entity that requests compensation or expense
reimbursement for making a substantial contribution in the Chapter 11 Cases pursuant to sections 503(b)(3), (4), or (5)
of the Bankruptcy Code must File an application and serve such application on counsel for the Debtors and as
otherwise required by the Bankruptcy Court, the Bankruptcy Code, and the Bankruptcy Rules, on or before the Voting
Deadline. The Debtors and the Required Lenders will object to any and all requests for substantial contribution.

C.       Priority Tax Claims.

          Except to the extent that a Holder of an Allowed Priority Tax Claim and, as applicable, the Debtors, the Plan
Administrator, or the Liquidating Trustee, agree to a less favorable treatment, such Allowed Priority Tax Claim, in
full and final satisfaction, settlement, and release of and in exchange for each Allowed Priority Tax Claim, pursuant
to section 1129(a)(9)(C) of the Bankruptcy Code, each Holder of such Allowed Priority Tax Claim shall receive, at
the option of the Debtors, the Plan Administrator, or the Liquidating Trustee, as applicable, either (a) the full unpaid
amount of such Allowed Priority Tax Claim in Cash on the later of the Plan Effective Date and the date on which such
Priority Tax Claim becomes an Allowed Claim or as soon as reasonably practicable thereafter (or, if not then due,
when such Allowed Priority Tax Claim is due or as soon as reasonably practicable thereafter), or (b) equal semi-annual
installment payments in Cash, of a total value equal to the Allowed amount of such Priority Tax Claim, over a period
ending not later than five (5) years after the Effective Date with interest paid at a rate of 5 percent (5%); provided that
any Allowed Priority Tax Claim that has been expressly assumed by the Successful Bidder under the Sale Transaction
Documentation, shall not be an obligation of the Debtors. In the event an Allowed Priority Tax Claim is also a Secured
Tax Claim, such Claim shall, to the extent it is Allowed, be treated as an Other Secured Claim if such Claim is not
otherwise paid in full. On the Plan Effective Date, any Liens securing any Allowed Priority Tax Claims shall be
deemed released, terminated, and extinguished, in each case without further notice to or order of the Bankruptcy Court,
act, or action under applicable law, regulation, order or rule, or the vote, consent, authorization, or approval of any
Person.

         Notwithstanding the forgoing, the Reorganized Debtors, the Liquidating Trustee, and the Plan Administrator
reserve all rights to object to and settle any Filed Priority Tax Claim, and Jason McCoy and Kenneth McCoy shall
each have standing and the right to object to all Filed Priority Tax Claims. The Reorganized Debtors, the Liquidating
Trustee, the Plan Administrator, Jason McCoy and Kenneth McCoy shall each have the right to settle any Priority Tax
Claims, but shall only do so after consulting with each of the other parties identified in this paragraph and approval of
the Court.

         It shall be the responsibility of the Liquidating Trustee to make payments of all Priority Tax Claims.

D.       Bankruptcy Administrator.

         The Debtors or the Plan Administrator, as applicable, shall timely pay all Bankruptcy Administrator Fees for
each quarter under 28 U.S.C. § 1930(a)(6), plus interest due and payable under 31 U.S.C. § 3717 on all disbursements,
including Plan payments and disbursements in and outside the ordinary course of the Debtors’ businesses, until the
entry of a Final Order dismissing or closing the Chapter 11 Cases, or converting the Chapter 11 Cases to cases under
chapter 7 of the Bankruptcy Code. Following Confirmation, the Debtors shall file with the Bankruptcy Court quarterly
operating reports in a form reasonably acceptable to the Bankruptcy Administrator.

                                        ARTICLE III
                   CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.       Summary of Classification.

          This Plan constitutes a separate chapter 11 plan for each Debtor. Except for the Claims addressed in Article
II (or as otherwise set forth herein), all Claims against and Interests in a particular Debtor are placed in Classes for
each of the Debtors. In accordance with section 1123(a)(1) of the Bankruptcy Code, the Debtors have not classified
Administrative Claims, Priority Tax Claims, and Estate Retained Professional Fee Claims as described in Article II.



                                                            22

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                Desc
                                    Main Document    Page 72 of 112
          The categories of Claims and Interests listed below classify Claims and Interests for all purposes, including
voting, Confirmation, and distribution pursuant hereto and pursuant to sections 1122 and 1123(a) of the Bankruptcy
Code. The Plan deems a Claim or Interest to be classified in a particular Class only to the extent that the Claim or
Interest qualifies within the description of that Class and shall be deemed classified in a different Class to the extent
that any remainder of such Claim or Interest qualifies within the description of such different Class. A Claim or an
Interest is in a particular Class only to the extent that any such Claim or Interest is Allowed in that Class and has not
been paid or otherwise settled prior to the Plan Effective Date.

     Class                   Claims and Interests                       Status                  Voting Rights
                                                                                              Not Entitled to Vote
 Class 1         Other Priority Claims                               Unimpaired
                                                                                              (Deemed to Accept)
                                                                                              Not Entitled to Vote
 Class 2         Other Secured Claims                                Unimpaired
                                                                                              (Deemed to Accept)
 Class 3         DIP Facility Claims                                  Impaired                  Entitled to Vote

 Class 4         Second Lien Claims                                   Impaired                  Entitled to Vote

 Class 5         General Unsecured Claims                             Impaired                  Entitled to Vote
                                                                     Impaired /            Not Entitled to Vote
 Class 6         Intercompany Claims
                                                                     Unimpaired        (Deemed to Accept or Reject)
                                                                     Impaired /            Not Entitled to Vote
 Class 7         Intercompany Interests
                                                                     Unimpaired        (Deemed to Accept or Reject)
                                                                                           Not Entitled to Vote
 Class 8         Section 510(b) Claims                                Impaired
                                                                                           (Deemed to Reject)
                                                                                           Not Entitled to Vote
 Class 9         Interests                                            Impaired
                                                                                           (Deemed to Reject)

B.         Treatment of Claims and Interests.

          Except to the extent that the Debtors and a Holder of an Allowed Claim or Interest, as applicable, agrees to
a less favorable treatment, such Holder shall receive under the Plan the treatment described below in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange for such Holder’s Allowed Claim or
Interest. Unless otherwise indicated, each Holder of an Allowed Claim or Interest, as applicable, shall receive such
treatment on the Plan Effective Date (or, if payment is not then due, in accordance with its terms in the ordinary
course) or as soon as reasonably practicable thereafter, the timing of which shall be subject to the reasonable discretion
of the Debtors.

           1.   Class 1—Other Priority Claims.

                    (a)      Classification: Class 1 consists of all Other Priority Claims.

                    (b)      Treatment: Each Holder of an Allowed Other Priority Claim shall receive payment in full
                             in Cash or other treatment rendering such Claim Unimpaired.

                    (c)      Voting: Class 1 is Unimpaired under the Plan. Each Holder of an Allowed Other Priority
                             Claim is conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
                             the Bankruptcy Code. Therefore, each Holder of an Allowed Other Priority Claim is not
                             entitled to vote to accept or reject the Plan.




                                                            23

Case 18-04177-TOM11                 Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                Desc
                                     Main Document    Page 73 of 112
      2.   Class 2—Other Secured Claims.

              (a)     Classification: Class 2 consists of all Other Secured Claims, including all Secured Tax
                      Claims.

              (b)     Treatment: Each Holder of an Allowed Other Secured Claim shall receive, at the election
                      of the Debtors:

                      (i)      payment in full in Cash of such Allowed Other Secured Claim;

                      (ii)     the Collateral securing such Allowed Other Secured Claim;

                      (iii)    Reinstatement of such Allowed Other Secured Claim, notwithstanding any
                               contractual provision or applicable non-bankruptcy law that entitles the holder of
                               such claim to demand or to receive payment prior to the stated maturity of such
                               Allowed Other Secured Claim from and after the occurrence of default; or

                      (iv)     such other treatment rendering such Allowed Other Secured Claim Unimpaired.

              (c)     Voting: Class 2 is Unimpaired under the Plan. Each Holder of an Allowed Other Secured
                      Claim is conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
                      the Bankruptcy Code. Therefore, each Holder of an Allowed Other Secured Claim is not
                      entitled to vote to accept or reject the Plan.

      3.   Class 3—DIP Facility Claims.

              (a)     Classification: Class 3 consists of all DIP Facility Claims.

              (b)     Allowance: The DIP Facility Claims shall be Allowed in the amount of approximately
                      $217,551,093, as of March 31, 2019, plus interests, fees and other expenses and amounts
                      provided for in the DIP Documents, both prior to and incurred after such date, through the
                      Effective Date.

              (c)     Treatment: Each Holder of an Allowed DIP Facility Claim will receive its pro rata share
                      of (i) the Remaining Sale Transaction Proceeds, (ii) the Non-Cash Consideration, and (iii)
                      any other proceeds of the DIP Lenders’ Collateral, such as, inter alia, the proceeds of the
                      Robindale Settlement, proceeds from any Excluded Assets, residual cash remaining from
                      any unused escrowed professional fees, and any return of surety bonds.

              (d)     Voting: Class 3 is Impaired under the Plan. Each Holder of an Allowed DIP Facility Claim
                      is entitled to vote to accept or reject the Plan.

      4.   Class 4—Second Lien Claims.

              (a)     Classification: Class 4 consists of all Second Lien Claims.

              (b)     Treatment: Pursuant to the Investigation Settlement, Holders of Second Lien Claims shall
                      not receive any distributions on account of their Second Lien Claims and such Claims shall
                      be cancelled and discharged as set forth herein.

              (c)     Voting: Class 4 is Impaired under the Plan. Each Holder of an Allowed Second Lien Claim
                      is entitled to vote to accept or reject the Plan.




                                                    24

Case 18-04177-TOM11           Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                            Desc
                               Main Document    Page 74 of 112
      5.   Class 5—General Unsecured Claims.

              (a)     Classification: Class 5 consists of all General Unsecured Claims.

              (b)     Treatment: Each Holder of an Allowed General Unsecured Claim will receive its Pro Rata
                      share of the General Unsecured Claims Amount as provided in Article IV.H.

              (c)     Voting: Class 5 is Impaired. Each Holder of an Allowed General Unsecured Claim is
                      entitled to vote to accept or reject the Plan.

      6.   Class 6—Intercompany Claims.

              (a)     Classification: Class 6 consists of all Intercompany Claims.

              (b)     Treatment: Each Intercompany Claim will be canceled, released, and extinguished as of
                      the Plan Effective Date, and will be of no further force or effect.

              (c)     Voting: Class 6 is Impaired, and not receiving any distribution under the Plan, and the
                      Holders of Allowed Intercompany Claims in Class 6 are deemed to have rejected the Plan
                      pursuant to section 1126(g) of the Bankruptcy Code.

                      Therefore, each Holder of an Allowed Intercompany Claim in Class 6 will not be entitled
                      to vote to accept or reject the Plan.

      7.   Class 7—Intercompany Interests.

              (a)     Classification: Class 7 consists of all Intercompany Interests.

              (b)     Treatment: Intercompany Interests will, at the election of the Debtors, be:

                      (i)      Reinstated; or

                      (ii)     canceled, released, and extinguished as of the Plan Effective Date, and will be of
                               no further force or effect.

              (c)     Voting: Class 7 is either:

                      (i)      Unimpaired, in which case the Holders of Allowed Intercompany Interests in
                               Class 6 are conclusively presumed to have accepted the Plan pursuant to section
                               1126(f) of the Bankruptcy Code; or

                      (ii)     Impaired, and not receiving any distribution under the Plan, in which case the
                               Holders of Allowed Intercompany Interests in Class 7 are deemed to have rejected
                               the Plan pursuant to section 1126(g) of the Bankruptcy Code.

                      Therefore, each Holder of an Allowed Intercompany Interest in Class 7 will not be entitled
                      to vote to accept or reject the Plan.

      8.   Class 8—Section 510(b) Claims.

              (a)     Classification: Class 8 consists of all Section 510(b) Claims.

              (b)     Treatment: Section 510(b) Claims will be canceled, released, and extinguished as of the
                      Plan Effective Date, and will be of no further force or effect, and each Holder of a




                                                    25

Case 18-04177-TOM11          Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                             Desc
                              Main Document    Page 75 of 112
                           Section 510(b) Claim will not receive any distribution on account of such Section 510(b)
                           Claim.

                  (c)      Voting: Class 8 is Impaired and not receiving any distribution under the Plan. Each Holder
                           of a Section 510(b) Claim is deemed to have rejected the Plan pursuant to section 1126(g)
                           of the Bankruptcy Code and is not entitled to vote to accept or reject the Plan.

         9.   Class 9—Interests.

                  (a)      Classification: Class 9 consists of all Interests.

                  (b)      Treatment: Interests will be canceled, released, and extinguished, and will be of no further
                           force or effect. Each Holder of an Interest will not receive any distribution on account of
                           such Interest.

                  (c)      Voting: Class 9 is Impaired and not receiving any distribution under the Plan. Each Holder
                           of an Interest is deemed to have rejected the Plan pursuant to section 1126(g) of the
                           Bankruptcy Code and is not entitled to vote to accept or reject the Plan.

C.       Special Provision Governing Unimpaired Claims.

          Except as otherwise provided in the Plan, nothing under the Plan shall affect, diminish, or impair the rights
of the Debtors with respect to any Unimpaired Claims, including all rights in respect of legal and equitable defenses
to or setoffs or recoupments against any such Unimpaired Claims. The Debtors reserve the right, with the consent of
the Required Lenders, to exercise any and all such rights, or to settle any such claims, with the consent of the Required
Lenders.

D.       Elimination of Vacant Classes.

        Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed Interest or a
Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing shall be
deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining
acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

E.       Voting Classes; Presumed Acceptance by Non-Voting Classes.

         If a Class contains Claims eligible to vote and no Holder of Claims eligible to vote in such Class votes to
accept or reject the Plan, the Plan shall be presumed accepted by the Holders of such Claims in such Class.

F.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code.

          Acceptance of the Plan by Classes 3, 4 or 5 will satisfy section 1129(a)(10) of the Bankruptcy Code.
The Debtors shall seek Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code with respect to
any rejecting Class of Claims or Interests. The Debtors reserve the right to modify the Plan in accordance with Article
XI to the extent, if any, that Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires modification,
including by modifying the treatment applicable to a Class of Claims or Interests to render such Class of Claims or
Interests Unimpaired to the extent permitted by the Bankruptcy Code and the Bankruptcy Rules.

G.       Subordinated Claims.

          The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and the respective
distributions and treatments under the Plan take into account and conform to the relative priority and rights of the
Claims and Interests in each Class in connection with any contractual, legal, and equitable subordination rights relating
thereto, whether arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code,
or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors reserve the right to re-classify any Allowed



                                                           26

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                              Desc
                                    Main Document    Page 76 of 112
Claim (except for any DIP Facility Claims) or Allowed Interest in accordance with any contractual, legal, or equitable
subordination relating thereto.

                                            ARTICLE IV
                               MEANS FOR IMPLEMENTATION OF THE PLAN

A.       General Settlement of Claims.

         As discussed further in the Disclosure Statement and as otherwise provided herein, pursuant to section 1123
of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification, distributions, releases,
and other benefits provided under the Plan, upon the Plan Effective Date, the provisions of the Plan shall constitute a
good-faith compromise and settlement of all Claims, Interests, Causes of Action, and controversies released, settled,
compromised, discharged, or otherwise resolved pursuant to the Plan. The Plan also incorporates and implements the
Investigation Settlement, which comprises a settlement of all Claims and Causes of Action held by the Debtors against
each of the Settling Released Parties. The Plan shall be deemed a motion to approve the good-faith compromise and
settlement of all such Claims, Interests, Causes of Action, and controversies pursuant to Bankruptcy Rule 9019,
including the Investigation Settlement, and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval of such compromise and settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019,
as well as a finding by the Bankruptcy Court that such settlement and compromise, including the Investigation
Settlement, is fair, equitable, reasonable, and in the best interests of the Debtors and their Estates. Distributions made
to Holders of Allowed Claims in any Class are intended to be final.

B.       Sources of Plan Consideration.

         The Sale Transaction Proceeds, the Non-Cash Consideration, the Settlement Proceeds, the Clarke Note, the
Jason McCoy Note, the Clarke/McCoy Notes, the Liquidating Trust Assets, the Estate Retained Professional Fees
Escrow Amount, the Wind-Down Amount, the General Unsecured Claims Amount, the Debtors’ rights under the Sale
Transaction Documentation, payments made directly by the Successful Bidder on account of any Assumed Liabilities
under the Sale Transaction Documentation, payments of Cure Costs made by the Successful Bidder pursuant to
sections 365 or 1123 of the Bankruptcy Code, and/or all Causes of Action not previously settled, released, or
exculpated under the Plan, if any, shall be used to fund the distributions to Holders of Allowed Claims against the
Debtors in accordance with the treatment of such Claims and subject to the terms provided herein. Unless otherwise
agreed in writing by the Debtors and the Successful Bidder, distributions required by this Plan on account of Allowed
Claims that are Assumed Liabilities shall be the sole responsibility of the Successful Bidder to the extent such Claim
is Allowed against the Debtors.

C.       Sale Transaction and Restructuring Transactions.

         1.   Sale Transaction.

         Upon entry of the applicable Sale Order, the Debtors shall be authorized to consummate the applicable Sale
Transaction to the applicable Successful Bidder pursuant to the terms of the applicable Sale Transaction
Documentation, the Plan, and the Confirmation Order.

         2.   Restructuring Transactions.

         Upon the entry of the Confirmation Order, the Debtors, the Plan Administrator, the Liquidating Trustee, and
the Successful Bidder are authorized, without further order of the Bankruptcy Court, to take all actions as may be
necessary or appropriate to effect any transaction described in, approved by, contemplated by, or necessary to
effectuate the Restructuring Transactions and the Sale Transaction under or in connection with the Plan, including:
(1) the execution and delivery of all appropriate agreements or other documents of merger, consolidation, sale,
restructuring, conversion, disposition, transfer, dissolution, or liquidation containing terms that are consistent with the
terms of the Plan, and that satisfy the requirements of applicable law; (2) the execution and delivery of appropriate
instruments of transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt, or obligation
on terms consistent with the terms of the Plan; (3) rejection, assumption, or assumption and assignment, as applicable,



                                                            27

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                 Desc
                                    Main Document    Page 77 of 112
of Executory Contracts and Unexpired Leases; (4) the filing of appropriate certificates or articles of incorporation,
reincorporation, merger, consolidation, conversion, or dissolution pursuant to applicable state law; (5) any transaction
described in the Description of Transaction Steps; and (6) subject to the occurrence of the Plan Effective Date, the
consummation of the transactions contemplated by the Sale Transaction Documentation.

         The Confirmation Order shall and shall be deemed to, pursuant to sections 363 and 1123 of the Bankruptcy
Code, authorize, among other things, all actions as may be necessary or appropriate to effect any transaction described
in, approved by, contemplated by, or necessary to effectuate the Plan, including the Restructuring Transactions.

         3.   Payment of Cure Costs and Other Amounts.

         At the Plan Effective Date, the Successful Bidder shall pay all Cure Costs that are required to be paid (if any)
pursuant to and in accordance with sections 365 or 1123 of the Bankruptcy Code with respect to any Executory
Contracts or Unexpired Leases that are assumed by the Debtors and assigned to the Successful Bidder pursuant to the
Sale Transaction Documentation and this Plan. The Debtors shall not have any obligation to make any payment or
other distribution on account of any Cure Costs.

D.       Vesting of Assets.

          Except as otherwise provided in the Plan, the Sale Transaction Documentation, or any agreement, instrument,
or other document incorporated herein or therein, on the Plan Effective Date: (a) the Acquired Assets shall be
preserved and shall vest in the Successful Bidder, free and clear of all Liens, Claims, charges, and other encumbrances
(other than the Assumed Liabilities); and (b) the Excluded Assets shall vest in the Debtors for the purpose of
liquidating the Estates, free and clear of all Liens, Claims, charges, and other encumbrances. For the avoidance of
doubt, all Transferred Causes of Action shall be transferred to the Successful Bidder on the Plan Effective Date, and
any Causes of Action held by the Debtors on the Plan Effective Date that are not Transferred Causes of Action shall
vest in the Debtors on the Plan Effective Date.

          On and after the Plan Effective Date, except as otherwise provided in the Plan and subject in all respects to
the Sale Transaction Documentation and the Plan, the Debtors may operate their businesses and use, acquire, or
dispose of property and, as applicable, compromise or settle any Claims, Interests, or Causes of Action without
supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy
Rules, but subject, in all respects, to the consent of the Required Lenders. For the avoidance of doubt, following the
Plan Effective Date, the applicable Successful Bidder may operate its businesses and use, acquire, or dispose of
property, including the Acquired Assets, without supervision or approval by the Bankruptcy Court and free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules, but subject in all respects to the applicable Sale Order and
the applicable Sale Transaction Documentation.

E.       The Settlement Proceeds and Clarke Note

         On the Plan Effective Date, the Settling Parties shall make a payment of Cash consideration totaling $15
million. The Settling Parties, other than Bay Point, shall provide a Cash payment of $9 million, and Bay Point shall
provide a Cash payment of $6 million, such payment shall include an advance of the $4 million “holdback” under the
CCL Lease.

         In addition, on the Plan Effective Date, Thomas Clarke shall issue the Clarke Note to the Reorganized Debtors
and Jason McCoy shall issue the Jason McCoy Note to the Reorganized Debtors and such notes shall be contributed
to the Liquidating Trust.

F.       The Second Clarke Note and the McCoy Note

         On the Plan Effective Date, Thomas Clarke, and Kenneth McCoy and Jason McCoy, together, shall each
issue the Second Clarke Note and the McCoy Note, respectively, to the Reorganized Debtors on the terms and
conditions set forth herein and the Plan Supplement and otherwise in form and substance reasonably to the Debtors.
Unless otherwise set forth in the Plan, (i) the payments made pursuant to the Second Clarke Note shall be held in the



                                                           28

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                   Main Document    Page 78 of 112
Liquidating Trust and used to satisfy certain Allowed Priority Claims and (ii) the payments made pursuant to the
McCoy Note shall be held in the Liquidating Trust and used to satisfy certain Allowed Priority Tax Claims.
Notwithstanding anything set forth above, the principal amount of the McCoy Note shall be reduced in an amount
equal to the difference between (i) the Reduction Amount and (ii) $500,000. Any payments made in respect of the
McCoy Note not needed to pay Allowed Priority Tax Claims shall be payable to the Holders of General Unsecured
Claims until such Holders have received an aggregate amount of $500,000. To the extent any proceeds from the
Second Clarke Note remain unused after the full satisfaction of (a) Allowed Priority Tax Claims, and (b) the Bluestone
Obligations, such proceeds shall be payable to the Holders of General Unsecured Claims

G.       The Liquidating Trust

         On the Plan Effective Date, the Liquidating Trust will be formed to implement distributions of the Liquidating
Trust Assets. The Liquidating Trust will have no objective to continue or engage in the conduct of a trade or business,
except to the extent reasonably necessary to, and consistent with, the liquidating purpose of the Liquidating Trust.
Upon the transfer of the Liquidating Trust Assets as more fully set forth in the Liquidating Trust Agreement, the
Debtors will have no reversionary or further interest in or with respect to the Liquidating Trust Assets. For all federal
income tax purposes, the beneficiaries of the Liquidating Trust will be treated as grantors and owners thereof and it is
intended that the Liquidating Trust be classified as a liquidating trust under Section 301.7701-4 of the Treasury
Regulations. Accordingly, for federal income tax purposes, it is intended that the beneficiaries of the Liquidating
Trust, the Taxing Authorities, be treated as if they had received an interest in the Liquidating Trust’s assets and then
contributed such interests to the Liquidating Trust. The Liquidating Trust will, in an expeditious but orderly manner,
make timely distributions to the beneficiaries of the Liquidating Trust pursuant to the Plan and the Confirmation Order,
and not unduly prolong its duration. The Liquidating Trust shall be deemed a successor in interest to the Debtors. For
the avoidance of doubt, the Liquidating Trust shall perform no actions other than receiving and distributing the
Liquidating Trust Assets, and not for any other purpose (including conducting any claims reconciliation), and the
Wind-Down Budget shall only allocate funds reasonably necessary to perform such limited actions. The Liquidating
Trustee shall coordinate with the Plan Administrator to ensure no duplication of efforts.

          The Liquidating Trust shall continue to have all of the rights and powers granted to the Reorganized Debtors
and the Plan Administrator as set forth in this Plan and applicable non-bankruptcy law, and the Liquidating Trustee
shall also have the rights, powers, and obligations set forth in the Liquidating Trust Agreement, including standing to
enforce the terms of the Clarke/McCoy Notes, the Clarke Note, and the Jason McCoy Note.

H.       The General Unsecured Claims Amount

          The General Unsecured Claims Amount shall be used to make distributions on account of Allowed General
Unsecured Claims from the Liquidating Trust on a Pro Rata basis as set forth in Article III.B.5. The General
Unsecured Claims Amount shall be funded by the Liquidating Trust as set forth herein. If all or any portion of a
General Unsecured Claim shall become a Disallowed Claim, then the amount attributable to such Disallowed Claim
shall be distributed to Holders of Allowed General Unsecured Claims in accordance with the Plan.

I.       Wind-Down.

         On and after the Plan Effective Date, in accordance with the Wind-Down Budget, the Debtors, in consultation
with the Required Lenders, shall (1) continue in existence for purposes of (a) winding down the Debtors’ businesses
and affairs as expeditiously as reasonably possible, including taking all necessary steps to close the Sale Transaction
in respect of the Pinnacle Mining Complex and distributing the Sale Transaction Proceeds in respect of such Sale
Transaction to the DIP Lenders pursuant to Article III.B.3 of the Plan, (b) resolving Disputed Claims as provided
hereunder, (c) paying Allowed Claims not assumed by the Successful Bidder as provided hereunder, (d) filing
appropriate tax returns, (e) complying with their continuing obligations under the Sale Transaction Documentation
(including with respect to the transfer of permits to the Successful Bidder as contemplated therein), and
(f) administering the Plan in an efficacious manner; and (2) thereafter liquidate as set forth in the Plan. The Plan
Administrator shall carry out these actions for the Debtors.




                                                           29

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                   Main Document    Page 79 of 112
J.       Wind-Down Amount.

          On the Plan Effective Date, the Debtors shall retain proceeds from the Wind-Down Amount in accordance
with the terms of the Wind-Down Budget. Any remaining amounts in the Wind-Down Amount following all required
distributions therefrom in accordance with the terms of the Wind-Down Budget shall promptly be transferred to the
DIP Lenders in accordance with the terms of the Wind-Down Budget.

K.       Plan Administrator.

          On and after the Plan Effective Date, the Plan Administrator shall act for the Debtors in the same fiduciary
capacity as applicable to a board of managers, directors, and officers, subject to the provisions hereof (and all
certificates of formation, membership agreements, and related documents are deemed amended by the Plan to permit
and authorize the same). On the Plan Effective Date, the authority, power, and incumbency of the persons acting as
managers and officers of the Debtors shall be deemed to have resigned, and a representative of the Plan Administrator
shall be appointed as the sole manager and sole officer of the Debtors, and shall succeed to the powers of the Debtors’
managers, directors, and officers. From and after the Plan Effective Date, the Plan Administrator shall be the sole
representative of, and shall act for, the Debtors as further described in Article VII. The Plan Administrator shall use
commercially reasonable efforts to operate in a manner consistent with the Wind-Down Budget and shall coordinate
with the Liquidating Trustee to ensure no duplication of efforts. The Plan Administrator shall have standing to enforce
the terms of the Clarke/McCoy Notes, the Clarke Note, and the Jason McCoy Note. The Plan Administrator shall
carry out any necessary functions required by the Sale Transaction Documentation.

L.       Cancellation of Notes, Instruments, Certificates, and Other Documents.

          On the Plan Effective Date, except as otherwise specifically provided for in the Plan: (1) the obligations of
any Debtor under any certificate, share, note, bond, indenture, purchase right, or other instrument or document, directly
or indirectly evidencing or creating any indebtedness or obligation of or ownership interest, equity, or portfolio interest
in the Debtors or any warrants, options, or other securities exercisable or exchangeable for, or convertible into, debt,
equity, ownership, or profits interests in the Debtors giving rise to any Claim or Interest shall be cancelled and deemed
surrendered as to the Debtors and shall not have any continuing obligations thereunder; and (2) the obligations of the
Debtors pursuant, relating, or pertaining to any agreements, indentures, certificates of designation, bylaws, or
certificates or articles of incorporation or similar documents governing the shares, certificates, notes, bonds, indenture,
purchase rights, options, warrants, or other instruments or documents evidencing or creating any indebtedness or
obligation of the Debtors shall be fully released, settled, and compromised; provided, however, that notwithstanding
anything to the contrary contained herein, any agreement that governs the rights of the DIP Agent shall continue in
effect to allow the DIP Agent to (A) enforce its rights, Claims and interests (and those of any predecessor or successor
thereto) vis à vis any parties other than the Debtors, (B) receive distributions under the Plan and to distribute them to
Holders of Allowed DIP Facility Claims in accordance with the terms of the DIP Documents, and (C) appear and be
heard in the Chapter 11 Cases or in any proceeding in the Bankruptcy Court, including to enforce any obligation owed
to the DIP Agent, under the Plan; provided further, however, to the extent the DIP Facility and the Allowed DIP
Facility Claims are assumed by the Successful Bidder, nothing herein shall affect the enforceability of the rights,
Claims and interests of the DIP Agent against such Successful Bidder under the agreements relating to the DIP Facility.

          Notwithstanding anything contained herein to the contrary, in lieu of cancellation of the notes and instruments
evidencing the Second Lien Claims, Holders of the Second Lien Claims may (a) direct the Debtors that the Second
Lien Claims be satisfied (as opposed to cancelled and deemed surrendered) in exchange for the releases provided
under the Plan or (b) provide for the assumption of the Second Lien Claims (and related notes and instruments) from
the Debtors to another entity not affiliated with the Debtors; provided, that notwithstanding the satisfaction and/or
assumption of the Second Lien Claims, such Claims shall receive no distribution or recovery from the Debtors or their
Estates. The Settling Parties (other than Bay Point) shall direct the Debtors to provide such treatment of the ERP
Federal Note and the ERP Mineral Note as may be reasonable and appropriate to mitigate tax exposure to such Settling
Parties, including by providing for the assignment, release or transfer of any such notes on terms reasonably acceptable
to such Settling Parties.




                                                            30

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                Desc
                                    Main Document    Page 80 of 112
M.       Corporate Action.

          Upon the Plan Effective Date, by virtue of the solicitation of votes in favor of the Plan and entry of the
Confirmation Order, all actions contemplated by the Plan and the Sale Transaction Documentation (including any
action to be undertaken by the Debtors or the Plan Administrator, as applicable) shall be deemed authorized, approved,
and, to the extent taken prior to the Plan Effective Date, ratified without any requirement for further action by Holders
of Claims or Interests, the Debtors, the Plan Administrator, or any other Entity or Person. All matters provided for in
the Plan involving the corporate structure of the Debtors, the creation of the Successful Bidder (and the corporate
structure and governance structure of the Successful Bidder), the consummation of the Sale Transaction, and any
corporate action required by the Debtors in connection therewith, shall be deemed to have occurred and shall be in
full force and effect, without any requirement of further action by the Debtors or the Debtors’ Estates; provided,
however, that for the avoidance of doubt, the Successful Bidder may be formed by a person or entity other than the
Debtors, as set forth in the Description of Transaction Steps.

          Upon the Plan Effective Date or as soon as reasonably practicable thereafter, after making all distributions
provided for under the Plan, the Debtors shall be deemed to have been dissolved and terminated, except as necessary
to satisfy their obligations under the Sale Transaction Documentation. The directors, managers, and officers of the
Debtors and the Plan Administrator, as applicable, shall be authorized to execute, deliver, File, or record such
contracts, instruments, and other agreements or documents and take such other actions as they may deem necessary
or appropriate to implement the provisions of this Article IVM.

        The authorizations and approvals contemplated by this Article IVM shall be effective notwithstanding any
requirements under applicable nonbankruptcy law.

N.       Dissolution of the Boards of the Debtors.

          As of the Plan Effective Date, the existing boards of directors or managers, as applicable, of the Debtors shall
be dissolved without any further action required on the part of the Debtors or the Debtors’ officers, directors, managers,
shareholders, or members, and any remaining officers, directors, managers, or managing members of any Debtor shall
be dismissed without any further action required on the part of any such Debtor, the equity holders of the Debtors, the
officers, directors, or managers, as applicable, of the Debtors, or the members of any Debtor.

          As of the Plan Effective Date, the Plan Administrator shall act as the sole officer, director, and manager, as
applicable, of the Debtors with respect to their affairs other than matters substantially related to the transactions
described in Article IVC.1-2 of the Plan. Subject in all respects to the terms of this Plan, the Plan Administrator shall
have the power and authority to take any action necessary to wind down and dissolve any of the Debtors, and shall:
(a) file a certificate of dissolution for any of the Debtors, together with all other necessary corporate and company
documents, to effect the dissolution of the Debtors under the applicable laws of the applicable state(s) of formation;
and (b) complete and file all final or otherwise required federal, state, and local tax returns and shall pay taxes required
to be paid for any of the Debtors, and pursuant to section 505(b) of the Bankruptcy Code, request an expedited
determination of any unpaid tax liability of any of the Debtors or their Estates for any tax incurred during the
administration of such Debtor’s Chapter 11 Case, as determined under applicable tax laws.

          The filing by the Plan Administrator of any of the Debtors’ certificate of dissolution shall be authorized and
approved in all respects without further action under applicable law, regulation, order, or rule, including any action
by the stockholders, members, board of directors, or board of managers of any of the Debtors or any of their affiliates.

O.       Release of Liens.

        Except as otherwise expressly provided herein, on the Plan Effective Date, all Liens on any property of any
Debtors shall automatically terminate, all property subject to such Liens shall be automatically released, and all
guarantees of any Debtors shall automatically be discharged and released.




                                                            31

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                 Desc
                                    Main Document    Page 81 of 112
P.       Effectuating Documents; Further Transactions.

          The Debtors and the officers and members thereof are authorized to and may issue, execute, deliver, file, or
record such contracts, securities, instruments, releases, and other agreements or documents and take such actions as
may be necessary or appropriate to effectuate, implement, and further evidence the terms and conditions of the Plan,
without the need for any approvals, authorizations, notice, or consents, except for those expressly required pursuant
to the Plan.

Q.       Exemption from Certain Taxes and Fees.

          To the maximum extent provided by section 1146(a) of the Bankruptcy Code, any post-Confirmation transfer
from any Entity pursuant to, in contemplation of, or in connection with the Plan, the Sale Transaction or the Sale
Transaction Documentation or pursuant to: (1) the issuance, distribution, transfer, or exchange of any debt, equity
security, or other interest in the Debtors; or (2) the making, delivery, or recording of any deed or other instrument of
transfer under, in furtherance of, or in connection with, the Plan, including any deeds, bills of sale, assignments, or
other instruments of transfer executed in connection with any transaction arising out of, contemplated by, or in any
way related to the Plan, shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles or
similar tax, mortgage tax, real estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or
recording fee, or other similar tax or governmental assessment, in each case to the extent permitted by applicable
bankruptcy law, and the appropriate state or local government officials or agents shall forego collection of any such
tax or governmental assessment and accept for filing and recordation any of the foregoing instruments or other
documents without the payment of any such tax or governmental assessment.

R.       Causes of Action.

         As of the Plan Effective Date, except where such Causes of Action have been waived, relinquished,
exculpated, released, compromised, or settled, the Debtors shall assign and transfer to the Successful Bidder all of the
Transferred Causes of Action pursuant to the Sale Transaction Documentation on the Plan Effective Date. The
Transferred Causes of Action shall be set forth and described in the Plan Supplement, the description of which shall
be subject to the consent of the Successful Bidder and the Required Lenders. Any Causes of Action held by the
Debtors on the Plan Effective Date that are not Transferred Causes of Action and have not been waived, relinquished,
exculpated, released, compromised, or settled, shall vest in the Debtors on the Plan Effective Date.

         No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure
Statement to any such Cause of Action against them as any indication that the Successful Bidder or the Debtors will
not pursue any and all available Causes of Actions against them. No preclusion doctrine, including the doctrines of
res judicata, collateral estoppel, issue preclusion, claim preclusion (judicial, equitable, or otherwise), or laches, shall
apply to such Causes of Action upon, after, or as a consequence of the Confirmation or Consummation.

S.       Debtors’ Release of Claims and Causes of Action Subject to the Debtors’ Independent Investigation

          In addition to any other releases granted to the Settling Released Parties under the Plan, any and all Claims
and/or Causes of Action, including any derivative Claims, asserted or which could be asserted on behalf of the Debtors,
whether known or unknown, foreseen or unforeseen, existing or arising, in tort, contract, law, equity, or otherwise,
that the Debtors, their Estates, or their Affiliates would have been legally entitled to assert against any of the Settling
Released Parties, including, without limitation, (a) any and all Claims and/or Causes of Action related to any and all
transfers of funds by and between the Debtors and any Settling Released Party, including Avoidance Actions, (b) all
“D&O claims,” including Claims for breach of fiduciary duty and corporate waste, (c) any and all Claims and/or
Causes of Action related to or arising from allegations of fraud or any actual, willful misconduct and/or gross
negligence, (d) any and all Claims and/or Causes of Action asserted in the proposed complaint attached to the Standing
Motion and (e) all claims asserted against the Settling Released Parties in the Cliffs Litigation that belong to the
Debtors, shall be forever released and extinguished pursuant to the Plan. Entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019 and section 1123(b) of the Bankruptcy
Code of the releases set forth herein, and further, shall constitute the Bankruptcy Court’s finding that the releases
herein are: (1) in exchange for the good and valuable consideration provided by the Settling Released Parties in
connection with the Investigation Settlement; (2) a good faith settlement and compromise of the Claims and/or Causes


                                                            32

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                Desc
                                    Main Document    Page 82 of 112
of Action against the Settling Released Parties; (3) in the best interests of the Debtors and all Holders of Claims and
Interests; (4) fair, equitable and reasonable; (5) given and made after notice and opportunity for hearing; and (6) a bar
to any Entity from asserting any and all Claims and/or Causes of Action released herein against any of the Settling
Released Parties.

         Notwithstanding the foregoing (and for the avoidance of doubt), nothing in the Plan or the Confirmation
Order (including the releases set forth herein and therein) shall release (a) any Claims and/or Causes of Action as
between or among the Settling Parties and/or the Settling Released Parties, (b) any rights of the Settling Parties and/or
Settling Released Parties under the Plan or the Investigation Settlement, unless such rights constitute a release of a
Claim and/or Cause of Action that violates or contradicts the terms and conditions contained, (c) except as expressly
modified by the Investigation Settlement Term Sheet and the Plan, any rights of CCL or Bay Point under the CCL
Lease, including, without limitation, the right to file UCC-1 financing statements on and after the Plan Effective Date,
(d) except as expressly modified by the Investigation Settlement and the Plan, any rights of Bay Point under the Loan
and Security Agreement between CCL, as borrower, and Bay Point, as lender, dated as of May 21, 2018, and any
other Loan Documents (as defined in such Loan and Security Agreement), except to the extent any such rights could
be asserted at any time against the Debtors or the Reorganized Debtors, which rights shall be forever released pursuant
to the Plan, Confirmation Order, and Investigation Settlement, and (e) any rights of third parties that have properly
opted out of the releases in the Plan.

         The Settling Released Parties shall release all Claims asserted or filed against the Debtors in their Chapter 11
Cases, including any asserted Priority or Administrative Claims. The release of the Debtors set forth herein shall not
affect any defenses of the Settling Parties against any person or any applicable insurance policies in favor of the
Settling Released Parties.

T.       Robindale Settlement.

           On the Plan Effective Date, the Agency Agreements shall be deemed to be terminated and of no further force
and effect. Robindale shall pay $7,500,000.00 to the Debtors in Cash in immediately available funds on the later of
(i) the Plan Effective Date and (ii) April 12, 2019, in satisfaction of the amounts due and owing under the Agency
Agreements. Such Cash shall be immediately paid to the DIP Lenders other than Robindale, as such Cash is the DIP
Lenders’ cash collateral. Effective as of the Plan Effective Date, (a) the Debtors and their Estates hereby release and
discharge Robindale and each of Robindale’s current and former equity holders, subsidiaries, officers, directors,
managers, principals, members, employees, agents, advisory board members, financial advisors, partners, attorneys,
accountants, investment bankers, consultants, representatives, and other professionals, each in their capacity as such,
from any and all Claims and Causes of Action, including any derivative claims asserted on behalf of the Debtors, that
the Debtors or their Estates would have been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the holder of any Claim against, or Interest in, a Debtor or other Entity, including, without
limitation, (i) any and all Claims and Causes of Action based on or relating to, or in any manner arising from, in whole
or in part, the Agency Agreements, and (ii) any and all Claims and Causes of Action Filed or asserted, or that could
have been Filed or asserted, in the Chapter 11 Cases; and (b) Robindale hereby releases and discharges the Debtors
and each such Debtor’s current and former equity holders, subsidiaries, officers, directors, managers, principals,
members, employees, agents, advisory board members, financial advisors, partners, attorneys, accountants, investment
bankers, consultants, representatives, and other professionals, each in their capacity as such from any and all Claims
and Causes of Action, including, without limitation, (i) any and all Claims and Causes of Action based on or relating
to, or in any manner arising from, in whole or in part, the Agency Agreements, and (ii) any and all Claims and Causes
of Action Filed or asserted, or that could have been Filed or asserted, in the Chapter 11 Cases. Robindale shall have
title (pending sale to third parties) to, and be entitled to receive and retain all amounts due or coming due from third
parties as a result of the sale of, all coal shipped under the Agency Agreements on or before March 26, 2019, and each
of the Debtors shall take any and all such actions as may be reasonably requested by Robindale to ensure that such
amounts are remitted promptly to Robindale. Except as otherwise set forth in this paragraph, (i) Robindale shall have
no further obligation under the Agency Agreements or otherwise to pay any amounts to the Debtors or their Estates
on account of any coal marketed and sold under the Agency Agreements, and (ii) the Debtors or their Estates shall
have no further obligation to perform under the Agency Agreements or otherwise to pay any amount to Robindale on
account the Agency Agreements. From and after the Confirmation Date, Robindale shall take such actions as may be
reasonably requested by the Successful Bidder of the Oak Grove Mining Complex and Maple Mining Complex, to
assist with the transition of the marketing and sale of coal from Robindale to the Successful Bidder (or its designee).


                                                            33

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                Desc
                                    Main Document    Page 83 of 112
U.       Committee Settlement.

         Pursuant to the Committee Settlement, in addition to proceeds of the Clarke Note, Holders of General
Unsecured Claims shall receive the following: (i) proceeds of the Jason McCoy Note, (ii) the first $500,000 realized
as a result of the reduction in the McCoy Note as set forth in Article IV.F of the Plan; (iii) any proceeds remaining
from the Second Clarke Note after the full satisfaction of (a) Allowed Priority Tax Claims, and (b) the Bluestone
Obligations, as applicable and as set forth in Article IV.F of the Plan; and (iv) 50% of any and all cash proceeds from
the Sale Transaction Proceeds in excess of $200,000,000 actually received by the DIP Lenders from the sale of the
Oak Grove Mining Complex, Maple Eagle Mining Complex, and Pinnacle Mining Complex. The interest rate of the
Clarke/McCoy Notes shall be increased to five percent (5%). The guarantee of Jason McCoy purportedly transferred
to the Committee pursuant to the Committee Stipulation shall be and hereby is released in all respects.

         Any disputes between the DIP Lenders and the Committee regarding the DIP Lenders and Committee
Stipulation shall be fully and conclusively resolved as stated herein and pursuant to the terms of the Plan. For the
avoidance of doubt, cash proceeds from the Sale Transaction Proceeds only relates to cash proceeds from the
Successful Bidder and the Non-Cash Consideration, and does not include any cash proceeds or amounts from the
Robindale settlement, return of surety collateral, or any other disposition or return of the DIP Lenders’ collateral
outside of the sale of the Oak Grove Mining Complex, Maple Eagle Mining Complex, and Pinnacle Mining Complex.


         All non-Insider claims arising under chapter 5 of the Bankruptcy Code not otherwise released pursuant to the
Plan shall be transferred to Murray pursuant to the Sale Transaction Documentation, without any change to the
purchase price of the Maple Eagle and Oak Grove Mining Complexes, and Murray agrees not to pursue any such
actions.

         All proceeds allocated to Holders of General Unsecured Claims shall be placed into the Liquidating Trust,
which shall be funded on the Plan Effective Date with $125,000, to fund any costs and expenses necessary to
administer the Liquidating Trust. The Liquidating Trustee shall be chosen by the Committee and shall have standing
to challenge and settle any Priority Tax Claims as provided in the Plan, and the Liquidating Trustee and the Plan
Administrator shall both have standing to enforce the terms of the Clarke/McCoy Notes. The identity of the Plan
Administrator shall be agreed to by the Debtors and the Required Lenders, in consultation with the Committee.

         The DIP Facility Deficiency Claims shall not receive the 50% recovery on account of the cash proceeds
from the Sale Transaction Proceeds in excess of $200,000,000 actually received by the DIP Lenders from the sale of
the Oak Grove Mining Complex, Maple Eagle Mining Complex, and Pinnacle Mining Complex allocated to Holders
of General Unsecured Claims, but shall participate in any other recovery to Holders of General Unsecured
Claims. The DIP Facility Deficiency Claim shall be $15 million.

        The Committee Professionals (other than Baker Donelson) have agreed to a five percent (5%) reduction of
any and all fees incurred over the cap provided for in in the Final DIP Order.

         On the Plan Effective Date, the Committee will withdraw with prejudice its Standing Motion.

V.       Closing the Chapter 11 Cases.

        Upon the occurrence of the Plan Effective Date, the Plan Administrator shall be permitted to close all of the
Chapter 11 Cases except for the Chapter 11 Case of Mission Coal Company, and all contested matters relating to each
of the Debtors, including objections to Claims, shall be administered and heard in the Chapter 11 Case of Mission
Coal Company.

         When all Disputed Claims have become Allowed or disallowed and all remaining Cash has been distributed
in accordance with the Plan, the Plan Administrator shall seek authority from the Bankruptcy Court to close any
remaining Chapter 11 Cases of the Debtors in accordance with the Bankruptcy Code and the Bankruptcy Rules.




                                                          34

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                              Desc
                                   Main Document    Page 84 of 112
                                     ARTICLE V
                TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.       Assumption and Rejection of Executory Contracts and Unexpired Leases.

          On the Closing Date, the Debtors shall assume or assign to the Successful Bidder, as part of the Sale
Transaction, the Executory Contracts and Unexpired Leases that are required to be assigned to the Successful Bidder
pursuant to the Sale Transaction Documentation. The Debtors shall assume and assign to the purchaser of the Oak
Grove Mining Complex (as a true lease) the CCL Lease with the following modifications: (a) the total amount owing
under the CCL Lease shall be adjusted by $341,823.17 to account for the $4 million purchase price holdback when
the CCL Lease was consummated, (b) no payments shall be due in respect of the CCL Lease until the 15th of the
month following the Plan Effective Date, (c) the term of the CCL Lease shall run for a period of 43 months from the
month following the Plan Effective Date, and (d) the monthly payments in respect of the CCL Lease shall be adjusted
to reflect (i) the advance of the $4 million holdback, (ii) the revised maturity of the CCL Lease, and (iii) a rate of
return of 10% per annum. The monthly payments under the assumed and assigned CCL Lease are set forth on
Exhibit B to the Investigation Settlement Term Sheet. Except as otherwise provided herein, each Executory Contract
and Unexpired Lease not previously rejected, assumed, or assumed and/or assigned, including any employee benefit
plans, severance plans, and other Executory Contracts under which employee obligations arise, shall be deemed
automatically rejected on the Plan Effective Date pursuant to sections 365 and 1123 of the Bankruptcy Code, unless
such Executory Contract or Unexpired Lease: (1) is specifically described in the Plan as to be assumed in connection
with Confirmation of the Plan, or is specifically scheduled to be assumed or assumed and assigned pursuant to the
Plan, the Plan Supplement or the Sale Transaction Documentation; (2) is subject to a pending motion to assume such
Unexpired Lease or Executory Contract as of the Plan Effective Date; (3) is to be assumed by the Debtors or assumed
by the Debtors and assigned to the Successful Bidder or another third party, as applicable, in connection with the Sale
Transaction; (4) is a contract, instrument, release, indenture, or other agreement or document entered into in
connection with the Plan; (5) is a D&O Policy; or (6) is the Sale Transaction Documentation. In the event of a conflict
between the Plan and the Sale Transaction Documentation with respect to assumption or rejection of Executory
Contracts or Unexpired Leases, the Sale transaction Documentation shall apply. Entry of the Sale Order and/or
Confirmation Order by the Bankruptcy Court shall constitute approval of such assumptions, assignments, and
rejections, including the assumption and assignment of the Executory Contracts or Unexpired Leases as provided in
the Sale Transaction Documentation and the Plan Supplement, pursuant to sections 365(a) and 1123 of the Bankruptcy
Code. Unless otherwise indicated, assumptions or rejections of Executory Contracts and Unexpired Leases pursuant
to the Plan are effective as of the Plan Effective Date, and assumptions or rejections pursuant to Sale Transaction
Documentation are effective as to the Closing Date pursuant to the terms thereof.

B.       Claims Based on Rejection of Executory Contracts or Unexpired Leases.

         Unless otherwise provided by an order of the Bankruptcy Court, any Proofs of Claim based on the rejection
of the Debtors’ Executory Contracts or Unexpired Leases pursuant to the Plan or Sale Transaction Documentation,
must be Filed with the Bankruptcy Court and served on the Debtors or, after the Plan Effective Date, the Plan
Administrator as applicable no later than 30 days following the entry of an Order of the Court (including the
Confirmation Order or Sale Order) approving such rejection. In addition, any objection to the rejection of an
Executory Contract or Unexpired Lease must be Filed with the Bankruptcy Court and served on the Debtors no later
than the Plan Objection Deadline set forth in the Disclosure Statement Order.

         Any Holders of Claims arising from the rejection of an Executory Contract or Unexpired Lease for
which Proofs of Claim were not timely Filed shall not (1) be treated as a creditor with respect to such Claim,
(2) be permitted to vote to accept or reject the Plan on account of any Claim arising from such rejection, or
(3) participate in any distribution in the Chapter 11 Cases on account of such Claim. Claims arising from the
rejection of an Executory Contract or Unexpired Lease not Filed with the Bankruptcy Court within such time
will be automatically disallowed, forever barred from assertion, and shall not be enforceable against the
Debtors, the Debtors’ Estates, or the property for any of the foregoing without the need for any objection by
the Debtors or further notice to, or action, order, or approval of the Bankruptcy Court or any other Entity,
and any Claim arising out of the rejection of the Executory Contract or Unexpired Lease shall be deemed fully
compromised, settled, and released, notwithstanding anything in the Schedules or a Proof of Claim to the
contrary. All Allowed Claims arising from the rejection of the Debtors’ prepetition Executory Contracts or


                                                          35

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                             Desc
                                   Main Document    Page 85 of 112
prepetition Unexpired Leases shall be classified as General Unsecured Claims against the appropriate Debtor, except
as otherwise provided by order of the Bankruptcy Court.

C.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

          Any monetary defaults under an Executory Contract or Unexpired Lease to be assumed or assumed and
assigned by the Debtors as set forth in Article V.A, as reflected on the Cure Notice shall be satisfied, pursuant to
section 365(b)(1) of the Bankruptcy Code, by payment of such Cure Costs in Cash on or about the Closing Date,
subject to the limitations described below and set forth in the Sale Transaction Documentation and Article IV.C herein,
or on such other terms as the parties to such Executory Contracts or Unexpired Leases may otherwise agree. In the
event of a dispute regarding (1) the Cure Costs, (2) the ability of the Successful Bidder or any assignee, to provide
“adequate assurance of future performance” (within the meaning of section 365 of the Bankruptcy Code) under the
Executory Contract or Unexpired Lease to be assumed, or (3) any other matter pertaining to assumption, the cure
payments required by section 365(b)(1) of the Bankruptcy Code shall be made following the entry of a Final Order or
orders resolving the dispute and approving the assumption.

          In any case, if the Bankruptcy Court determines that the Allowed Cure Cost with respect to any Executory
Contract or Unexpired Lease is greater than the amount set forth in the applicable Cure Notice, the Debtors or, with
respect to the Assumed Contracts, the Successful Bidder (in accordance with the Sale Transaction Documentation)
will have the right to remove such Executory Contract or Unexpired Lease from the Assumed Contracts and Leases
List, in which case such Executory Contract or Unexpired Lease will be deemed rejected as of the Closing Date or
Plan Effective Date, whichever is earlier.

          Assumption (or assumption and assignment) of any Executory Contract or Unexpired Lease pursuant to the
Plan or otherwise shall result in the full release and satisfaction of any Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control or ownership interest composition or
other bankruptcy-related defaults, arising under any assumed (or assumed and assigned) Executory Contract or
Unexpired Lease at any time before the date that the Debtors assume such Executory Contract or Unexpired Lease.
All liabilities reflected in the Schedules and any Proofs of Claim Filed with respect to an Executory Contract
or Unexpired Lease that has been assumed shall be deemed disallowed and expunged, without further notice
to or action, order, or approval of the Bankruptcy Court.

D.       D&O Policies.

         The D&O Policies shall be assumed by the Debtors on behalf of the applicable Debtor effective as of the
Plan Effective Date, pursuant to sections 365 and 1123 of the Bankruptcy Code, unless such insurance policy
previously was rejected by the Debtors or the Debtors’ Estates pursuant to a Bankruptcy Court order or is the subject
of a motion to reject pending on the Plan Effective Date, and coverage for defense and indemnity under any of the
D&O Policies shall remain available to all individuals within the definition of “Insured” in any of the D&O Policies.

E.       Modifications, Amendments, Supplements, Restatements, or Other Agreements.

          Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed shall
include all modifications, amendments, supplements, restatements, or other agreements that in any manner affect such
Executory Contract or Unexpired Lease, and Executory Contracts and Unexpired Leases related thereto, if any,
including easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected or repudiated or is rejected or repudiated
under the Plan.

         Modifications, amendments, supplements, and restatements to prepetition Executory Contracts and
Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter
the prepetition nature of the Executory Contract or Unexpired Lease, or the validity, priority, or amount of any Claims
that may arise in connection therewith, absent a Final Order of the Bankruptcy Court to the contrary.




                                                           36

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                   Main Document    Page 86 of 112
F.       Reservation of Rights.

         Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Assumed Contracts
and Leases List, nor anything contained in the Plan or Sale Transaction Documentation, shall constitute an admission
by the Debtors or any other Entity, as applicable, that any such contract or lease is in fact an Executory Contract or
Unexpired Lease or that either any Debtor or any other Entity, as applicable, has any liability thereunder. In the event
of a dispute regarding whether a contract or lease is or was executory or unexpired at the time of assumption or
rejection, the Debtors or the Plan Administrator, as applicable, shall have 90 days following entry of a Final Order
resolving such dispute to alter the treatment of such contract or lease as otherwise provided in the Plan.

G.       Nonoccurrence of the Plan Effective Date.

          In the event that the Plan Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with
respect to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to section 365(d)(4)
of the Bankruptcy Code.

                                             ARTICLE VI
                                 PROVISIONS GOVERNING DISTRIBUTIONS

A.       Timing and Calculation of Amounts to Be Distributed.

         Unless otherwise provided in the Plan, on the Plan Effective Date or as soon as reasonably practicable
thereafter (or, if a Claim is not an Allowed Claim on the Plan Effective Date, on the date that such Claim becomes
Allowed or as soon as reasonably practicable thereafter), each Holder of an Allowed Claim against the Debtors shall
receive the full amount of the distributions that the Plan provides for Allowed Claims in the applicable Class from the
Debtors, the Plan Administrator or the Liquidating Trustee, on behalf of the Debtors, as applicable. In the event that
any payment or act under the Plan is required to be made or performed on a date that is not a Business Day, then the
making of such payment or the performance of such act may be completed on the next succeeding Business Day, in
which case such payment shall be deemed to have occurred when due. If and to the extent that there are Disputed
Claims, distributions on account of any such Disputed Claims shall be made pursuant to the provisions set forth in
Article VIII. Notwithstanding anything to the contrary in the Plan, no Holder of an Allowed Claim shall, on account
of such Allowed Claim, receive a distribution in excess of the Allowed amount of such Claim plus any interest
accruing on such Claim that is actually payable in accordance with the Plan.

B.       Rights and Powers of the Plan Administrator.

         1.   Powers of the Debtors and the Plan Administrator.

         Except as otherwise set forth herein, all distributions under the Plan shall be made on the Plan Effective Date
or as soon as reasonably practicable thereafter by the Debtors or the Plan Administrator (or its designee(s)), the timing
of which shall be subject to the reasonable discretion of the Debtors or the Plan Administrator, as applicable.

          On and after the Plan Effective Date, the Plan Administrator and its designees or representatives shall have
the right to object to, Allow, or otherwise resolve any General Unsecured Claim, Priority Claim, Administrative Claim,
or Other Secured Claim, subject to the terms hereof, and in the use case of any claim other than a General Unsecured
Claim, subject to the consent of the Required Lenders. The Reorganized Debtors, the Liquidating Trustee, the Plan
Administrator Jason McCoy and Kenneth McCoy shall each have standing and the right to object to and settle any
Priority Tax Claims, but shall only do so after consulting with each of the other parties identified in this sentence and
approval of the Court.

         The Debtors and the Plan Administrator, as applicable, shall not be required to give any bond or surety or
other security for the performance of their duties unless otherwise ordered by the Bankruptcy Court. However, in the
event that the Plan Administrator is so ordered after the Plan Effective Date, all costs and expenses of procuring any
such bond or surety shall be paid for with Cash by the Debtors.




                                                           37

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                   Main Document    Page 87 of 112
         2.   Fees of Plan Administrator and Expenses Incurred On or After the Plan Effective Date.

         Except as otherwise ordered by the Bankruptcy Court, the fees and expenses incurred by the Plan
Administrator on or after the Plan Effective Date (including taxes) and any reasonable compensation and expense
reimbursement Claims (including attorney fees and expenses) made by the Plan Administrator in connection with such
Plan Administrator’s duties shall be paid without any further notice to or action, order, or approval of the Bankruptcy
Court in Cash by the Debtors if such amounts relate to any actions taken hereunder, but solely from the Wind-Down
Budget and the Wind-Down Amount.

C.       Delivery of Distributions and Undeliverable or Unclaimed Distributions.

         1.   Record Date for Distribution.

         On the Distribution Record Date, the Claims Register shall be closed and the Debtors, the Plan Administrator,
the Liquidating Trustee, or any other party responsible for making distributions shall instead be authorized and entitled
to recognize only those record Holders listed on the Claims Register as of the close of business on the Distribution
Record Date.

         2.   Delivery of Distributions on DIP Facility Claims

          Notwithstanding any provision of the Plan to the contrary, all distributions on account of Allowed DIP
Facility Claims shall be governed by DIP Documents and such distributions shall be deemed complete when made to
the DIP Agent, which shall be deemed the Holder of its respective portion of the Allowed DIP Facility Claims for
purposes of distributions to be made hereunder. The DIP Agent shall hold or direct such distributions for the benefit
of the Holders of Allowed DIP Facility Claims. As soon as practicable following compliance with the requirements
set forth in this Article VI, the DIP Agent shall arrange to deliver or direct the delivery of such distributions to or on
behalf of the Holders of Allowed DIP Facility Claims.

         3.   Delivery of Distributions in General.

                  (a)       Payments and Distributions on Disputed Claims.

         Distributions made after the Plan Effective Date to Holders of Disputed Claims that are not Allowed Claims
as of the Plan Effective Date but which later become Allowed Claims shall, in the reasonable discretion of the Plan
Administrator or the Liquidating Trustee, as applicable, be deemed to have been made by the Plan Administrator or
the Liquidating Trustee, as applicable, on the Plan Effective Date unless the Plan Administrator or the the Liquidating
Trustee, as applicable, and the Holder of such Claim agree otherwise.

                  (b)       Special Rules for Distributions to Holders of Disputed Claims.

        Notwithstanding any provision otherwise in the Plan and except as may be agreed to by, as applicable, the
Debtors, the Plan Administrator, or the Liquidating Trustee, as applicable, on the one hand, and the Holder of a
Disputed Claim, on the other hand, no partial payments and no partial distributions shall be made with respect to any
Disputed Claim, other than with respect to Estate Retained Professional Fee Claims, until all Disputed Claims held by
the Holder of such Disputed Claim have become Allowed Claims or have otherwise been resolved by settlement or
Final Order.

                  (c)       Distributions.

         On and after the Plan Effective Date, the Debtors shall make the distributions required to be made on account
of Allowed Claims under the Plan. Any distribution that is not made on the Initial Distribution Date or on any other
date specified in the Plan because the Claim that would have been entitled to receive that distribution is not an Allowed
Claim on such date, shall be held by the Debtors in reserve in accordance with the Plan, as applicable, and distributed
on the next Subsequent Distribution Date that occurs after such Claim is Allowed. Subject to Article VI.E, no interest
shall accrue or be paid on the unpaid amount of any distribution paid pursuant to the Plan.



                                                           38

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                    Main Document    Page 88 of 112
         4.   Minimum; De Minimis Distributions.

         No Cash payment of less than $100, in the reasonable discretion of the Plan Administrator or the Liquidating
Trustee, as applicable, shall be made to a Holder of an Allowed Claim or Allowed Interest on account of such Allowed
Claim or Allowed Interest. If after administering all Liquidating Trust Assets and collecting all amounts which may
be payable to and for the benefit of Holders of General Unsecured Claims, the amount held by the Liquidating Trust
for the benefit of Holders of General Unsecured Claims is less than $10,000, the Liquidating Trustee, in his sole
discretion, may donate the remaining funds.

         5.   Undeliverable Distributions and Unclaimed Property.

         In the event that any distribution to any Holder is returned as undeliverable, no distribution to such Holder
shall be made unless and until the Plan Administrator or the Liquidating Trustee, as applicable, has determined the
then current address of such Holder, at which time such distribution shall be made to such Holder without interest;
provided that such distributions shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code at
the expiration of six months from the date the distribution is made. After such date, all unclaimed property or interests
in property shall revert (notwithstanding any applicable federal or state escheat, abandoned, or unclaimed property
laws to the contrary) to the Debtors, automatically and without need for a further order by the Bankruptcy Court and
the Claim of any holder to such property or interest in property shall be released, settled, compromised, and forever
barred.

         6.   Manner of Payment Pursuant to the Plan.

         Any payment in Cash to be made pursuant to the Plan shall be made at the election of the Plan Administrator
or the Liquidating Trustee, as applicable, by check or by wire transfer, at the sole and exclusive discretion of the Plan
Administrator or the Liquidating Trustee, as applicable.

D.       Compliance with Tax Requirements/Allocations.

         In connection with the Plan, to the extent applicable, the Plan Administrator or the Liquidating Trustee, as
applicable, shall request distributees to provide appropriate documentation that may be required for an exemption
from withholding or reporting, and shall comply with all tax withholding and reporting requirements imposed on it by
any Governmental Unit, and all distributions pursuant hereto shall be subject to such withholding and reporting
requirements unless an exception applies. Notwithstanding any provision in the Plan to the contrary, the Plan
Administrator or the Liquidating Trustee, as applicable, shall be authorized to take all actions necessary or appropriate
to comply with such withholding and reporting requirements, including liquidating a portion of the distribution to be
made under the Plan to generate sufficient funds to pay applicable withholding taxes, withholding distributions
pending receipt of information necessary to facilitate such distributions, or establishing any other mechanisms it
believes is reasonable and appropriate. The Plan Administrator and the Liquidating Trustee, as applicable, each
reserve the right to allocate all distributions made under the Plan in compliance with all applicable wage garnishments,
alimony, child support, and other spousal awards, liens, and encumbrances. All Persons holding Claims shall be
required to provide any information necessary to effect information reporting and the withholding of such taxes.
Notwithstanding any other provision of the Plan to the contrary, each Holder of an Allowed Claim shall have the sole
and exclusive responsibility for the satisfaction and payment of any tax obligations imposed by any Governmental
Unit, including income, withholding, and other tax obligations, on account of such distribution.

E.       Allocation of Plan Distributions Between Principal and Interest.

         Distributions in respect of Allowed Claims shall be allocated first to the principal amount of such Claims (as
determined for federal income tax purposes) and then, to the extent the consideration exceeds the principal amount of
the Claims, to any portion of such Claims for accrued but unpaid interest as Allowed therein.




                                                           39

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                   Main Document    Page 89 of 112
F.       Setoffs and Recoupment.

          Except as otherwise expressly provided herein, the Debtors may, but shall not be required to, setoff against
or recoup from any Claims of any nature whatsoever that the Debtors may have against the claimant, but neither the
failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or release by the Debtors of any
such Claim it may have against the Holder of such Claim. At any time after the Confirmation Date, without the need
for Bankruptcy Court approval, but with the consent of the Required Lenders, the Debtors may exercise, litigate or
settle any rights of setoff or recoupment that they or any creditor may have.

G.       Claims Paid or Payable by Third Parties.

         1.   Claims Paid by Third Parties.

         The Debtors shall reduce in full a Claim, and such Claim shall be disallowed without a Claims objection
having to be Filed and without any further notice to or action, order, or approval of the Bankruptcy Court, to the extent
that the Holder of such Claim receives payment in full on account of such Claim from a party that is not a Debtor.
Subject to the last sentence of this paragraph, to the extent a Holder of a Claim receives a distribution on account of
such Claim and receives payment from a party that is not a Debtor on account of such Claim, such Holder shall, within
14 days of receipt thereof, repay or return the distribution to the Debtors to the extent the Holder’s total recovery on
account of such Claim from the third party and under the Plan exceeds the amount of such Claim as of the date of any
such distribution under the Plan. The failure of such Holder to timely repay or return such distribution shall result in
the Holder owing the Debtors annualized interest at the Federal Judgment Rate on such amount owed for each
Business Day after the 14-day grace period specified above until the amount is repaid.

         2.   Claims Payable by Insurance, Third Parties.

          No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
one of the Debtors’ insurance policies, surety agreements, other non-Debtor payment agreements, or collateral held
by a third party, until the Holder of such Allowed Claim has exhausted all remedies with respect to such insurance
policy, surety agreement, other non-Debtor payment agreement, or collateral, as applicable. To the extent that one or
more of the Debtors’ insurers, sureties, or non-Debtor payors pays or satisfies in full or in part a Claim (if and to the
extent adjudicated by a court of competent jurisdiction), or such collateral or proceeds from such collateral is used to
satisfy such Claim, then immediately upon such payment, the applicable portion of such Claim shall be expunged
without a Claim objection having to be Filed and without any further notice to or action, order, or approval of the
Bankruptcy Court.

         3.   Applicability of Insurance Policies.

         Notwithstanding anything to the contrary in the Plan or Confirmation Order, Confirmation and
Consummation of the Plan shall not limit or affect the rights of any third-party beneficiary or other covered party of
any of the Debtor’s insurance policies with respect to such policies, including the D&O Policies.

H.       Indefeasible Distributions.

         Any and all distributions made under the Plan shall be indefeasible and not subject to clawback.

                                                ARTICLE VII
                                          THE PLAN ADMINISTRATOR

A.       The Plan Administrator.

         The powers of the Plan Administrator shall include any and all powers and authority to implement the Plan
and to administer and distribute the Wind-Down Amount and the proceeds from the ERP Federal Mining Sale (if any),
and wind down the businesses and affairs of the Debtors, including with the consent of the Required Lenders (where
applicable): (1) liquidating, receiving, holding, and investing, supervising, and protecting the Excluded Assets; (2)



                                                           40

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                   Main Document    Page 90 of 112
taking all steps to execute all instruments and documents necessary to effectuate the distributions to be made under
the Plan from the Wind-Down Amount,and the proceeds from the ERP Federal Mining Sale (if any) and to the extent
applicable; (3) making distributions from the Wind-Down Amount, the General Unsecured Claims Amount (if any),
and the Sale Transaction Proceeds, if any and to the extent applicable, as contemplated under the Plan; (4) establishing
and maintaining bank accounts in the name of the Debtors; (5) subject to the terms set forth herein, employing,
retaining, terminating, or replacing professionals to represent it with respect to its responsibilities or otherwise
effectuating the Plan to the extent necessary; (6) paying reasonable fees, expenses, debts, charges, and liabilities of
the Debtors on and after the Plan Effective Date; (7) administering and paying taxes of the Debtors on and after the
Plan Effective Date, including filing tax returns; (8) representing the interests of the Debtors or the Estates before any
taxing authority in all matters, including any action, suit, proceeding or audit; and (9) exercising such other powers as
may be vested in it pursuant to order of the Bankruptcy Court or pursuant to the Plan, or as it reasonably deems to be
necessary and proper to carry out the provisions of the Plan.

         The Plan Administrator may resign at any time upon 30 days’ written notice delivered to the Bankruptcy
Court; provided that such resignation shall only become effective upon the appointment of a permanent or interim
successor Plan Administrator in accordance with the Plan Administrator Agreement. Upon its appointment, the
successor Plan Administrator, without any further act, shall become fully vested with all of the rights, powers, duties,
and obligations of its predecessor (as set forth in the Plan Administrator Agreement) and all responsibilities of the
predecessor Plan Administrator relating to the Debtors in the Plan Administrator Agreement shall be terminated.

         4.   Plan Administrator Rights and Powers.

         The Plan Administrator shall retain and have all the rights, powers, and duties necessary to carry out his or
her responsibilities under this Plan, and as otherwise provided in the Confirmation Order. The Plan Administrator
shall be the exclusive trustee of the Excluded Assets for the purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. §
6012(b)(3), as well as the representative of the Estates appointed pursuant to Bankruptcy Code § 1123(b)(3)(B).

         5.   Retention of Professionals.

         The Plan Administrator shall have the right to retain the services of attorneys, accountants, and other
professionals that, in the discretion of the Plan Administrator, are necessary to assist the Plan Administrator in the
performance of his or her duties. The reasonable fees and expenses of such professionals shall be paid by the Debtors
upon the monthly submission of statements to the Plan Administrator, but solely out of the Wind-Down Budget and
the Wind-Down Amount. The payment of the reasonable fees and expenses of the Plan Administrator’s retained
professionals shall be made in the ordinary course of business by the Debtors and shall not be subject to the approval
of the Bankruptcy Court, but shall be subject to the Wind-Down Budget and the Wind-Down Amount.

         6.   Compensation and Expenses of the Plan Administrator.

         The Plan Administrator’s post-Plan Effective Date compensation will be set forth in the Plan Supplement
and paid out of the Wind-Down Budget and the Wind-Down Amount. All costs, expenses and obligations incurred
by the Plan Administrator shall be paid from the Wind-Down Amount as they are incurred and without the need for
Bankruptcy Court approval.

         7.   Liquidating Trustee Compensation and Expenses.

         The Liquidating Trustee may retain and pay professionals and all costs, expenses and obligations incurred
by the Liquidating Trustee on behalf of a Liquidating Trust beneficiary shall be paid as they are incurred without the
need for Bankruptcy Court approval, but solely from the funds held in trust for the Liquidating Trust beneficiary for
which such costs, expenses and obligations were incurred.

B.       Wind-Down.

         On and after the Plan Effective Date, the Plan Administrator will be authorized to implement the Plan and
any applicable orders of the Bankruptcy Court, and the Plan Administrator shall have the power and authority to take



                                                           41

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                    Main Document    Page 91 of 112
any action necessary to wind down and dissolve the Debtors’ Estates, and, if necessary, in consultation with the
Required Lenders.

          As soon as practicable after the Plan Effective Date, the Plan Administrator shall: (1) cause the Debtors to
comply with, and abide by, the terms of the Sale Transaction Documentation and any other documents contemplated
thereby; (2) take any actions necessary to wind down the Debtors’ Estates; provided that the Debtors shall not be
dissolved until the satisfaction of the conditions precedent to such dissolution in Article VIIE; (3) take such other
actions as the Plan Administrator may determine to be necessary or desirable to carry out the purposes of the Plan.
From and after the Plan Effective Date, except as set forth herein, the Debtors (x) for all purposes shall be deemed to
have withdrawn their business operations from any state in which the Debtors were previously conducting, or are
registered or licensed to conduct, their business operations, and shall not be required to file any document, pay any
sum, or take any other action in order to effectuate such withdrawal, (y) shall be deemed to have cancelled pursuant
to this Plan all Interests, and (z) shall not be liable in any manner to any taxing authority for franchise, business,
license, or similar taxes accruing on or after the Plan Effective Date.

         The filing of the final monthly operating report (for the month in which the Plan Effective Date occurs) and
all subsequent quarterly operating reports shall be the responsibility of the Plan Administrator.

C.       Exculpation; Indemnification; Insurance; Liability Limitation.

        On and after the Effective Date, the Plan Administrator and all professionals retained by the Plan
Administrator, each in their capacities as such, shall be deemed exculpated and indemnified, except for fraud, willful
misconduct, or gross negligence, in all respects by the Debtors. The Plan Administrator may obtain, at the expense
of the Debtors, but solely from the Wind-Down Amount and pursuant to the Wind-Down Budget, commercially
reasonable liability or other appropriate insurance with respect to the indemnification obligations of the Debtors. The
Plan Administrator may rely upon written information previously generated by the Debtors.

          For the avoidance of doubt, notwithstanding anything to the contrary contained herein, the Plan Administrator
in its capacity as such, shall have no liability whatsoever to any party for the liabilities and/or obligations, however
created, whether direct or indirect, in tort, contract, or otherwise, of the Debtors.

D.       Tax Returns.

          After the Plan Effective Date, the Plan Administrator shall complete and file all final or otherwise required
federal, state, and local tax returns for each of the Debtors, and, pursuant to section 505(b) of the Bankruptcy Code,
may request an expedited determination of any unpaid tax liability of such Debtor or its Estate for any tax incurred
during the administration of such Debtor’s Chapter 11 Case, as determined under applicable tax laws. Within 30 days
following the Plan Effective Date, the Debtors or the Plan Administrator, as the case may be, shall provide all holders
of Interests in any Debtor reasonable access to any and all documents or instruments reasonably necessary to calculate
the taxes, if any, due by the holders of Interests to any Taxing Authorities. The holders of Interests shall reimburse
the Plan Administrator for any reasonable fees and expenses incurred, if any, in providing such information to the
extent such fees and expenses would not have otherwise been incurred in preparing the Debtors’ tax returns. The Plan
Administrator shall cooperate and consult with the holders of Interests with respect to the filing of any tax returns.
For avoidance of doubt, the holders of Interests shall have standing to (a) object to the claims filed by any Taxing
Authorities, and (b) determine any tax liability of any Taxing Authority under section 505 of the Bankruptcy Code.

E.       Dissolution of the Debtors.

         Upon a certification to be Filed with the Bankruptcy Court by the Plan Administrator that all distributions
have been made, completion of all its duties under the Plan, and entry of a final decree closing the last of the Debtors’
Chapter 11 Cases, the Debtors shall be deemed to be dissolved without any further action by the Debtors, the Plan
Administrator, or the Bankruptcy Court, including the filing of any documents with the secretary of state for each state
in which each of the Debtors is formed or any other jurisdiction. The Plan shall constitute a plan of distribution as
contemplated in the Delaware General Corporation Law. The Plan Administrator, however, shall have authority to
take all necessary actions to dissolve the Debtors in and withdraw the Debtors from applicable state(s). Upon
dissolution, all remaining cash shall be distributed to the DIP Lenders.


                                                           42

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                   Main Document    Page 92 of 112
                                           ARTICLE VIII
                               PROCEDURES FOR RESOLVING CONTINGENT,
                                 UNLIQUIDATED, AND DISPUTED CLAIMS

A.       Allowance of Claims and Interests.

         1.   General.

          On and after the Plan Effective Date, the Debtors shall have and shall retain any and all rights and defenses
that the Debtors had with respect to any Claim or Interest immediately before the Plan Effective Date, and, to the
extent that any Claim or Interest constitutes an Acquired Asset, the Successful Bidder shall have and retain any and
all rights and defenses that the applicable Debtor had with respect to any Claim or any Interest immediately before the
Plan Effective Date. The Liquidating Trustee shall have standing to object to all Priority Tax Claims and General
Unsecured Claims. Except as expressly provided in the Plan or in any order entered in the Chapter 11 Cases before
the Plan Effective Date (including the Confirmation Order), no Claim shall become an Allowed Claim unless and until
such Claim is deemed Allowed under the Plan or the Bankruptcy Code or the Bankruptcy Court has entered a Final
Order, including the Confirmation Order (when it becomes a Final Order), in the Chapter 11 Cases allowing such
Claim.

         Any Claim that has been or is hereafter listed in the Schedules as contingent, unliquidated, or disputed, and
for which no Proof of Claim is or has been timely Filed, or that is not or has not been Allowed by a Final Order, is not
considered Allowed and shall be expunged without further action by the Debtors and without further notice to any
party or action, approval, or order of the Bankruptcy Court.

B.       Claims and Interests Administration Responsibilities.

           Except as otherwise specifically provided in the Plan (including any provisions related to Priority Tax
Claims) and notwithstanding any requirements that may be imposed pursuant to Bankruptcy Rule 9019, on and after
the Plan Effective Date, the Plan Administrator, by order of the Bankruptcy Court, shall have the sole authority (but,
as it relates to Priority Claims or Administrative Claims, only with the consent of the Required Lenders): (1) to File,
withdraw, or litigate to judgment objections to Claims; (2) to settle or compromise any Disputed Claim without any
further notice to or action, order, or approval by the Bankruptcy Court; and (3) to administer and adjust the Claims
Register to reflect any such settlements or compromises without any further notice to or action, order, or approval by
the Bankruptcy Court.

C.       Estimation of Claims.

          On and after the Plan Effective Date, the Plan Administrator may (but are not required to), at any time, request
that the Bankruptcy Court estimate any Claim pursuant to applicable law, including pursuant to section 502(c) of the
Bankruptcy Code and/or Bankruptcy Rule 3012, for any reason, regardless of whether any party previously has
objected to such Claim or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court
shall retain jurisdiction to estimate any such Claim, including during the litigation of any objection to any Claim or
during the pendency of any appeal relating to such objection. Notwithstanding any provision otherwise in the Plan, a
Claim that has been expunged from the Claims Register, but that either is subject to appeal or has not been the subject
of a Final Order, shall be deemed to be estimated at zero dollars, unless otherwise ordered by the Bankruptcy Court.
In the event that the Bankruptcy Court estimates any Claim, that estimated amount shall constitute a maximum
limitation on such Claim for all purposes under the Plan (including for purposes of distributions) and may be used as
evidence in any supplemental proceedings, and the Plan Administrator may elect to pursue any supplemental
proceedings to object to any ultimate distribution on such Claim. Notwithstanding section 502(j) of the Bankruptcy
Code, in no event shall any Holder of a Claim that has been estimated pursuant to section 502(c) of the Bankruptcy
Code or otherwise be entitled to seek reconsideration of such estimation unless such Holder has Filed a motion
requesting the right to seek such reconsideration on or before seven (7) days after the date on which such Claim is
estimated. Each of the foregoing Claims and objection, estimation, and resolution procedures are cumulative and not
exclusive of one another. Claims may be estimated and subsequently compromised, settled, withdrawn, or resolved
by any mechanism approved by the Bankruptcy Court.



                                                           43

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                    Main Document    Page 93 of 112
D.       Adjustment to Claims or Interests without Objection.

         Any Claim or Interest that has been paid or satisfied, or any Claim or Interest that has been amended or
superseded, may be adjusted or expunged on the Claims Register by the Plan Administrator without a Claims objection
having to be Filed and without any further notice to or action, order, or approval of the Bankruptcy Court.

E.       Time to File Objections to Claims.

         Any objections to Claims shall be Filed on or before the later of (1) 180 days after the Plan Effective Date
and (2) such other period of limitation as may be specifically fixed by the Debtors or by a Final Order for objecting to
such claims.

F.       Disallowance of Claims.

          Other than with respect to Claims Allowed under the Plan, to the maximum extent provided by section 502(d)
of the Bankruptcy Code, any Claims held by Entities from which property is recoverable under section 542, 543, 550,
or 553 of the Bankruptcy Code or that is a transferee of a transfer avoidable under section 522(f), 522(h), 544, 545,
547, 548, 549, or 724(a) of the Bankruptcy Code, shall automatically be deemed disallowed pursuant to section 502(d)
of the Bankruptcy Code, and Holders of such Claims may not receive any distributions on account of such Claims
until such time as such Causes of Action against that Entity have been settled or a Bankruptcy Court order with respect
thereto has been entered and all sums due, if any, to the Debtors by that Entity have been turned over or paid to the
Debtors or the Plan Administrator. All Proofs of Claim Filed on account of an indemnification obligation to a director,
officer, or employee shall automatically be deemed satisfied and expunged from the Claims Register as of the Plan
Effective Date to the extent such indemnification obligation is assumed (or honored or reaffirmed, as the case may
be) pursuant to the Plan, without any further notice to or action, order, or approval of the Bankruptcy Court.

G.       Amendments to Claims.

         On or after the Plan Effective Date, except as provided in the Plan or the Confirmation Order, a Claim or
Interest may not be Filed or amended without the prior authorization of the Debtors or the Plan Administrator, as
applicable, and any such new or amended Claim or Interest Filed shall automatically be deemed disallowed in full and
expunged without any further action.

H.       No Distributions Pending Allowance.

         If an objection to a Claim or Interest or portion thereof is Filed as set forth in Article VIII of the Plan, or if
such Claim or Interest is scheduled as Disputed, no payment or distribution provided under the Plan shall be made on
account of such Claim or Interest or portion thereof unless and until such Disputed Claim or Disputed Interest becomes
an Allowed Claim or Allowed Interest.

I.       Distributions After Allowance.

          To the extent that a Disputed Claim or Disputed Interest ultimately becomes an Allowed Claim or Allowed
Interest, distributions (if any) shall be made to the Holder of such Allowed Claim or Allowed Interest in accordance
with the provisions of the Plan. As soon as practicable after the date that the order or judgment of the Bankruptcy
Court allowing any Disputed Claim or Disputed Interest becomes a Final Order, the Plan Administrator or the
Liquidating Trustee, as applicable, shall provide to the Holder of such Claim or Interest the distribution (if any) to
which such Holder is entitled under the Plan as of the Plan Effective Date, less any previous distribution (if any) that
was made on account of the undisputed portion of such Claim or Interest, without any interest, dividends, or accruals
to be paid on account of such Claim or Interest unless required under applicable bankruptcy law or as otherwise
provided in Article III.B of the Plan.




                                                            44

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                Desc
                                    Main Document    Page 94 of 112
J.       Undeliverable Distribution Reserve.

         1.   Deposits.

         If a distribution under the Plan to any Holder of an Allowed Claim is returned to the Plan Administrator or
the Liquidating Trustee, as applicable, as undeliverable or is otherwise unclaimed or is an Undeliverable Distribution,
such distribution shall be deposited in a segregated, interest-bearing account, designated as an “Undeliverable
Distribution Reserve,” for the benefit of such Holder until such time as such distribution becomes deliverable, is
claimed or is deemed to have been forfeited in accordance with Article VI.C.7.

         2.   Disclaimer.

          The Plan Administrator or the Liquidating Trustee, as applicable, and his or her respective agents and
attorneys are under no duty to take any action to either (i) attempt to locate any Holder of a Claim, or (ii) obtain an
executed Internal Revenue Service Form W-9 from any Holder of a Claim; provided that in his or her sole discretion,
the Plan Administrator or the Liquidating Trustee, as applicable, may periodically publish notices of unclaimed
distributions.

         3.   Distribution from Reserve.

         Within fifteen (15) Business Days after the Holder of an Allowed Claim satisfies the requirements of this
Plan, such that the distribution(s) attributable to its Claim is no longer an unclaimed or undeliverable distribution
(provided that satisfaction occurs within the time limits set forth in Article VI.C.7), the Plan Administrator or the
Liquidating Trustee, as applicable, shall distribute out of the Undeliverable Distribution Reserve the amount of the
unclaimed or undeliverable distribution attributable to such Claim, including the interest that has accrued on such
unclaimed or undeliverable distribution while in the Undeliverable Distribution Reserve, to such Holder.

K.       Single Satisfaction of Claims.

         Holders of Allowed Claims may assert such Claims against the Debtors obligated with respect to such Claims,
and such Claims shall be entitled to share in the recovery provided for the applicable Class of Claims against the
Debtors based upon the full Allowed amount of such Claims. Notwithstanding the foregoing, in no case shall the
aggregate value of all property received or retained under the Plan on account of any Allowed Claim exceed 100
percent of the underlying Allowed Claim plus applicable interest, if any.

                                         ARTICLE IX
                  SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.       Settlement, Compromise, and Release of Claims and Interests.

          Pursuant to the Confirmation Order, and pursuant to section 1123 of the Bankruptcy Code and Bankruptcy
Rule 9019 and in consideration for the distributions, releases, and other benefits provided pursuant to the Plan, on the
Plan Effective Date, the provisions of the Plan shall constitute a good-faith compromise and settlement of all Claims,
Interests, and controversies relating to the contractual, legal, and subordination rights that a Holder of a Claim or
Interest may have with respect to any Allowed Claim or Interest, or any distribution to be made on account of such
Allowed Claim or Interest. The Plan also incorporates and implements the Investigation Settlement, which comprises
a settlement of all Claims and Causes of Action held by the Debtors against each of the Settling Released Parties. The
entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or settlement of
all such Claims, Interests, and controversies, as well as a finding by the Bankruptcy Court that such compromise or
settlement is in the best interests of the Debtors, their Estates, and Holders of Claims and Interests and is fair, equitable,
and reasonable. In accordance with the provisions of the Plan, pursuant to Bankruptcy Rule 9019 and section 1123
of the Bankruptcy Code, without any further notice to or action, order, or approval of the Bankruptcy Court, after the
Plan Effective Date, the Plan Administrator or the Liquidating Trustee, as applicable, may compromise and settle
Claims against, and Interests in, the Debtors and their Estates and Causes of Action against other Entities.




                                                             45

Case 18-04177-TOM11                 Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                  Desc
                                     Main Document    Page 95 of 112
B.       Discharge of Claims and Termination of Interests.

           Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically provided in the
Plan or in a contract, instrument, or other agreement or document executed pursuant to the Plan, the distributions,
rights, and treatment that are provided in the Plan shall be in complete satisfaction, discharge, and release, effective
as of the Plan Effective Date, of Claims (including any Intercompany Claims resolved or compromised after the Plan
Effective Date by the Plan Administrator), Interests, and Causes of Action of any nature whatsoever, including any
interest accrued on Claims or Interests from and after the Commencement Date, whether known or unknown, against,
liabilities of, Liens on, obligations of, rights against, and Interests in, the Debtors or any of their assets or properties,
regardless of whether any property shall have been distributed or retained pursuant to the Plan on account of such
Claims and Interests, including demands, liabilities, and Causes of Action that arose before the Plan Effective Date,
any contingent or non-contingent liability on account of representations or warranties issued on or before the Plan
Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in
each case whether or not: (1) a Proof of Claim based upon such debt or right is filed or deemed filed pursuant to
section 501 of the Bankruptcy Code; (2) a Claim or Interest based upon such debt, right, or Interest is allowed pursuant
to section 502 of the Bankruptcy Code; or (3) the Holder of such a Claim or Interest has voted to accept the Plan. Any
default or “event of default” by the Debtors or their Affiliates with respect to any Claim or Interest that existed
immediately before or on account of the filing of the Chapter 11 Cases shall be deemed cured (and no longer
continuing) as of the Plan Effective Date with respect to a Claim that is Unimpaired by the Plan. The Confirmation
Order shall be a judicial determination of the discharge of all Claims and Interests subject to the Plan Effective Date
occurring.

C.       Release of Liens.

          Except as otherwise specifically provided in the Plan, the Sale Transaction Documentation or in any
contract, instrument, release, or other agreement or document created pursuant to the Plan, on the Plan
Effective Date and concurrently with the applicable distributions made pursuant to the Plan and the Sale
Transaction Documentation, all mortgages, deeds of trust, Liens, pledges, or other security interests against
any property of the Estates shall be fully released, settled, compromised, and discharged, and all of the right,
title, and interest of any Holder of such mortgages, deeds of trust, Liens, pledges, or other security interests
shall revert either (i) to the Debtors and their successors and assigns or (ii) the Successful Bidder, in each case,
without any further approval or order of the Bankruptcy Court and without any action or Filing being required
to be made by the Debtors. In addition, the DIP Agent shall execute and deliver all documents reasonably
requested by the Debtors or Plan Administrator to evidence the release of such mortgages, deeds of trust, Liens,
pledges, and other security interests and shall authorize the Debtors to file UCC-3 termination statements (to
the extent applicable) with respect thereto.

D.       Releases by the Debtors.

         Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration, on and after
the Plan Effective Date, each Released Party is deemed released and discharged by the Debtors and their
Estates from any and all Causes of Action, including any derivative claims asserted on behalf of the Debtors,
that the Debtors or their Estates would have been legally entitled to assert in their own right (whether
individually or collectively) or on behalf of the holder of any Claim against, or Interest in, a Debtor or other
Entity, based on or relating to, or in any manner arising from, in whole or in part, the Debtors, the Debtors’
capital structure, the assertion or enforcement of rights and remedies against the Debtors, the Debtors’ in- or
out-of-court restructuring efforts, intercompany transactions between or among a Debtor and another Debtor,
the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or filing of the Disclosure
Statement, the Plan, the Sale Transaction, the DIP Facility or any Restructuring Transaction, contract,
instrument, release, or other agreement or document created or entered into in connection with the Disclosure
Statement, or the Plan, the Sale Transaction, the DIP Facility, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation of the Plan, including the
issuance or distribution of securities pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement, or upon any other act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Plan Effective Date, except for any claims related to any act or omission that is
determined in a Final Order to have constituted actual fraud, willful misconduct or gross negligence.


                                                             46

Case 18-04177-TOM11                 Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                 Desc
                                     Main Document    Page 96 of 112
         Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
any post-Plan Effective Date obligations of any party or Entity under the Plan, the Investigation Settlement
and the agreements related thereto, any Restructuring Transaction, the Sale Transaction Documentation and
the related transactions, or any document, instrument, or agreement (including those set forth in the Plan
Supplement) executed to implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases herein, which includes by reference each of the related provisions and
definitions contained herein, and further, shall constitute the Bankruptcy Court’s finding that the releases
herein are: (1) in exchange for the good and valuable consideration provided by the Released Parties; (2) a good
faith settlement and compromise of the claims released by the releases herein; (3) in the best interests of the
Debtors and all Holders of Claims and Interests; (4) fair, equitable and reasonable; (5) given and made after
reasonable investigation by the Debtors and after notice and opportunity for hearing; and (6) a bar to any of
the Debtors asserting any claim released by the releases herein against any of the Released Parties.


E.      Releases by Holders of Claims and Interests.

         As of the Plan Effective Date, each Releasing Party is deemed to have released and discharged, except
as otherwise provided in the Plan, each Debtor and Released Party from any and all Causes of Action, whether
known or unknown, including any derivative claims asserted on behalf of the Debtors, that such Entity would
have been legally entitled to assert (whether individually or collectively), based on or relating to, or in any
manner arising from, in whole or in part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions between or among a Debtor and another Debtor, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, or filing of the Disclosure Statement, the Plan, the Sale
Transaction, the DIP Facility or any Restructuring Transaction, contract, instrument, release, or other
agreement or document created or entered into in connection with the Disclosure Statement, or the Plan, the
Sale Transaction, the DIP Facility, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
of Consummation, the administration and implementation of the Plan, including the issuance or distribution
of securities pursuant to the Plan, or the distribution of property under the Plan or any other related agreement,
or upon any other related act or omission, transaction, agreement, event, or other occurrence taking place on
or before the Plan Effective Date, except for any claims related to any act or omission that is determined in a
Final Order to have constituted actual fraud, willful misconduct or gross negligence.

        Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
any post-Plan Effective Date obligations of any party or Entity under the Plan, the Investigation Settlement
and the agreements related thereto, any Restructuring Transaction, the Sale Transaction Documentation, or
any document, instrument, or agreement (including those set forth in the Plan Supplement) executed to
implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases of Holders of Claims and Interests, which includes by reference each of
the related provisions and definitions contained herein, and further, shall constitute the Bankruptcy Court’s
finding that the release herein is: (1) in exchange for the good and valuable consideration provided by the
Released Parties; (2) a good faith settlement and compromise of the claims released by the Releasing Parties;
(3) in the best interests of the Debtors and all Holders of Claims and Interests; (4) fair, equitable and
reasonable; (5) given and made after notice and opportunity for hearing; and (6) a bar to any of the Releasing
Parties asserting any Claim released by the release herein against any of the Released Parties.


F.      Exculpation.

        Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur, and
each Exculpated Party is released and exculpated from any Cause of Action for any claim related to any act or


                                                       47

Case 18-04177-TOM11             Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                           Desc
                                 Main Document    Page 97 of 112
omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, or filing of the Disclosure Statement, the Plan, the Sale Transaction, the DIP Facility
or any Restructuring Transaction, contract, instrument, release or other agreement or document created or
entered into in connection with the Disclosure Statement or the Plan, the Sale Transaction, the DIP Facility,
the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance of securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, except for claims related to any act or
omission that is determined in a Final Order to have constituted actual fraud or gross negligence, but in all
respects such Entities shall be entitled to reasonably rely upon the advice of counsel with respect to their duties
and responsibilities pursuant to the Plan. The Exculpated Parties have, and upon completion of the Plan shall
be deemed to have, participated in good faith and in compliance with the applicable laws with regard to the
solicitation of votes and distribution of consideration pursuant to the Plan and, therefore, are not, and on
account of such distributions shall not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan or such distributions made
pursuant to the Plan.

        Notwithstanding anything herein to the contrary, nothing in the foregoing “Exculpation” shall
exculpate any Person or Entity from any liability resulting from any act or omission constituting fraud, willful
misconduct, gross negligence, criminal conduct, malpractice, misuse of commercially sensitive confidential
information for competitive purposes that causes damages, or ultra vires acts as determined by a Final Order.


G.       Injunction.

         Except as otherwise expressly provided in the Plan or for distributions required to be paid or delivered
pursuant to the Plan or the Confirmation Order, all Entities that have held, hold, or may hold Claims or
Interests that have been released pursuant to the Plan shall be discharged pursuant to the Plan, or are subject
to Exculpation pursuant to the Plan, are permanently enjoined, from and after the Plan Effective Date, from
taking any of the following actions against, as applicable, the Debtors, the Released Parties, or the Exculpated
Parties (to the extent of the Exculpation provided pursuant to the Plan with respect to the Exculpated Parties):
(i) commencing or continuing in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such Claims or Interests; (ii) enforcing, attaching, collecting, or
recovering by any manner or means any judgment, award, decree, or order against such Entities on account of
or in connection with or with respect to any such Claims or Interests; (iii) creating, perfecting, or enforcing any
Lien or encumbrance of any kind against such Entities or the property or the Estates of such Entities on account
of or in connection with or with respect to any such Claims or Interests; (iv) asserting any right of setoff,
subrogation, or recoupment of any kind against any obligation due from such Entities or against the property
of such Entities on account of or in connection with or with respect to any such Claims or Interests unless such
Entity has timely asserted such setoff right in a document Filed with the Bankruptcy Court explicitly preserving
such setoff, and notwithstanding an indication of a Claim or Interest or otherwise that such Entity asserts, has,
or intends to preserve any right of setoff pursuant to applicable law or otherwise; and (v) commencing or
continuing in any manner any action or other proceeding of any kind on account of or in connection with or
with respect to any such Claims or Interests released or settled pursuant to the Plan.

H.       Recoupment.

          In no event shall any Holder of Claims or Interests be entitled to recoup any Claim against any claim, right,
or Cause of Action of the Debtors, unless such Holder actually has performed such recoupment and provided notice
thereof in writing to the Debtors on or before the Confirmation Date, notwithstanding any indication in any Proof of
Claim or otherwise that such Holder asserts, has, or intends to preserve any right of recoupment. The Debtors reserve
all rights to settle any and all setoff or recoupment claims that may be asserted by any Holder after the Confirmation
Date without the necessity of Bankruptcy Court approval, but solely with the consent of the Required Lenders.




                                                          48

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                              Desc
                                   Main Document    Page 98 of 112
I.       Subordination Rights.

         Any distributions under the Plan to Holders shall be received and retained free from any obligations to hold
or transfer the same to any other Holder and shall not be subject to levy, garnishment, attachment, or other legal
process by any Holder by reason of claimed contractual subordination rights. Any such subordination rights shall be
waived, and the Confirmation Order shall constitute an injunction enjoining any Entity from enforcing or attempting
to enforce any contractual, legal, or equitable subordination rights to property distributed under the Plan, in each case
other than as provided in the Plan.

J.       Reimbursement or Contribution.

          If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity pursuant to
section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as of the time of
allowance or disallowance, such Claim shall be forever disallowed and expunged notwithstanding section 502(j) of
the Bankruptcy Code, unless before the Confirmation Date: (1) such Claim has been adjudicated as non-contingent;
or (2) the relevant Holder of a Claim has Filed a non-contingent Proof of Claim on account of such Claim and a Final
Order has been entered before the Confirmation Date determining such Claim as no longer contingent.

K.       Reservation of the United States.

         As to the United States, nothing in the Plan, the Plan Supplement, or the Confirmation Order shall expand
the scope of discharge, release, or injunction to which the Debtors are entitled under the Bankruptcy Code, if any. The
discharge, release, and injunction provisions contained in the Plan, the Plan Supplement, and the Confirmation Order
are not intended and shall not be construed to bar the United States from, subsequent to the Confirmation Order,
pursuing any actions, including but not limited to any police or regulatory action, against anyone.

           Notwithstanding anything contained in the Plan, the Plan Supplement, or the Confirmation Order to the
contrary, nothing in the Plan, the Plan Supplement, or the Confirmation Order shall discharge, release, impair, or
otherwise preclude: (a) any liability to the United States that is a “claim” within the meaning of section 101(5) of the
Bankruptcy Code, irrespective of whether the claim arose on, after, or before the Confirmation Date; (b) any liability
to the United States that is not a “claim” within the meaning of section 101(5) of the Bankruptcy Code; (c) any valid
right of setoff or recoupment of the United States against any of the Debtors; or (d) any liability of the Debtors under
police or regulatory statutes or regulations to any Governmental Unit as the owner, lessor, lessee, or operator of
property that such entity owns, operates, or leases on, before, and/or after the Confirmation Date. Nor shall anything
in the Confirmation Order, the Plan, or the Plan Supplement: (a) enjoin or otherwise bar the United States and/or any
Governmental Unit from asserting or enforcing, outside the Bankruptcy Court, any liability described in this
paragraph, or (b) divest any court, commission, or tribunal of jurisdiction from resolving any matters relating to the
liabilities and/or claims set forth in this paragraph, or (c) confer in the Bankruptcy Court jurisdiction over any matter
as to which it would not have jurisdiction under the Bankruptcy Code.

         Moreover, nothing in the Confirmation Order, the Plan, or the Plan Supplement shall release or exculpate
any non-Debtor, including any Released Parties and/or Exculpated Parties, from any liability to the United States,
including but not limited to any liabilities arising under the Internal Revenue Code, the environmental laws, or the
criminal laws against the Released Parties and/or Exculpated Parties, nor shall anything in the Confirmation Order,
the Plan, or the Plan Supplement enjoin the United States from bringing any claim, suit, action, or other proceeding
against the Released Parties and/or Exculpated Parties for any liability whatsoever.

          Nothing contained in the Plan, the Plan Supplement, or the Confirmation Order shall be deemed to determine
the tax liability of any person or entity, including but not limited to the Debtors, nor shall the Plan, the Plan
Supplement, or the Confirmation Order be deemed to have determined the federal tax treatment of any item,
distribution, or entity, including the federal tax consequences of the Plan, nor shall anything in the Plan, the Plan
Supplement, or the Confirmation Order be deemed to have conferred jurisdiction upon the Bankruptcy Court to make
determinations as to federal tax liability and federal tax treatment except as provided under 11 U.S.C. § 505.




                                                           49

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                   Main Document    Page 99 of 112
L.       No Successor Liability.

          Except as otherwise expressly provided in the Plan or Sale Transaction Documentation, the Successful
Bidder does not, pursuant to the Plan or otherwise, assume, agree to perform, pay, or indemnify or otherwise have
any responsibilities for any liabilities or obligations of the Debtors or any other party relating to or arising out of
the operations of or assets of the Debtors, whether arising prior to, on, or after the Plan Effective Date. The
Successful Bidder is not, and shall not be, a successor to the Debtors by reason of any theory of law or equity, and
shall not have any successor or transferee liability of any kind or character, except that the Successful Bidder shall
assume the obligations specified in the Sale Transaction Documentation. Notwithstanding the forgoing, the sale of
the Debtors’ assets free and clear of any successorship obligations under any Collective Bargaining Agreement
and/or with respect to any Benefit Plan will occur as a result of the Debtors’ obtaining relief from such obligations
under sections 1113 and 1114 of the Bankruptcy Code [Docket No. 902].

                                           ARTICLE X
                                   CONDITIONS PRECEDENT TO
                            CONFIRMATION AND THE PLAN EFFECTIVE DATE

A.       Conditions Precedent to Confirmation.

         It shall be a condition to Confirmation of the Plan that the following conditions shall have been satisfied or
waived pursuant to the provisions of the Plan: (1) the Bankruptcy Court shall have entered the Confirmation Order,
and (2) the Sale Transaction Documentation shall not have been terminated in accordance with its terms.

B.       Conditions Precedent to the Plan Effective Date.

         It shall be a condition to Consummation that the following conditions shall have been satisfied or waived
pursuant to the provisions of the Plan:

        1.       the Bankruptcy Court shall have entered the Confirmation Order; provided that in accordance with
Bankruptcy Rules 3020(e), 6004(h), and 6006(d) (and notwithstanding any other provision of the Bankruptcy Code
or the Bankruptcy Rules), the Confirmation Order shall not be stayed and shall be effective immediately upon its
entry;

         2.       the occurrence of the Closing Date with respect to the Oak Grove Mining Complex and the Maple
Mining Complex and the finalization of the Operating Agreement (as defined in the Sale Order) which shall occur
on the Plan Effective Date;

         3.       the establishment of the Liquidating Trust and entry into the Liquidating Trust Agreement;

        4.       the Disclosure Statement Order and the Confirmation Order shall have been entered and shall not
have been stayed, modified, or vacated on appeal;

         5.       the Debtors have obtained all authorizations, consents, regulatory approvals, rulings, or documents
that are necessary to implement and effectuate the Plan and each of the other transactions contemplated by the
Restructuring Transactions;

          6.       the establishment of an Estate Retained Professional Fee Escrow Account funded in the amount
equal to the Estate Retained Professional Fee Escrow Amount;

         7.       the Wind-Down Amount shall have been funded;

         8.       the Settlement Proceeds shall have been funded;

         9.       the Clarke Note shall have been issued;

         10.      the Second Clarke Note shall have been issued;


                                                           50

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                   Main Document    Page 100 of 112
         11.      the McCoy Note shall have been issued;

         12.      the Jason McCoy Note shall have been issued;

         13.      the McCoy’s Cash Consideration shall have been funded, or to the extent that Kenneth McCoy and
Jason McCoy are unable to satisfy their obligations pursuant to the McCoy’s Cash Consideration, the Castlelake
Bridge Note shall be have been funded and the Conuma Stock (as defined in the Confirmation Order) shall be placed
in escrow on terms and conditions satisfactory to the McCoy Note Lender;

        14.      ERP Federal Mining Complex, LLC shall have assigned all proceeds from the sale of real property
owned to the Reorganized Debtors;

          15.     all fees and expenses of the DIP Agent, the First Lien Agent, and DIP Lenders payable pursuant to
the Final DIP Order, including all fees and expenses of the legal advisors, financial advisors and other consultants of
the First Lien Agent, the DIP Agent and the DIP Lenders (including without limitation the fees of Akin Gump Strauss
Hauer & Feld LLP, Burr & Forman LLP, Jackson Kelly, PLLC, Houlihan Lokey Capital, Inc., including any
Transaction Fee payable pursuant to that certain Agreement dated as of July 31, 2018 between, among others,
Houlihan Lokey Capital, Inc. and Mission Coal Company, LLC, and Seward & Kissel LLP), including any estimates
of such fees and expenses through and including the Plan Effective Date, shall have been paid in full in Cash;

        16.       any and all requisite governmental, regulatory and third-party approvals and consents shall have
been obtained;

         17.       to extent required by the Successful Bidder, the Debtors shall have (a) reached an agreement with
the applicable authorized representatives of the employees and retirees regarding modifications to the Debtors’
collective bargaining agreements and retiree benefits, respectively, which shall include the removal of the
successorship clause or waiver of the successorship clause with respect to the Sale Transaction in form and substance
acceptable to the Required Lenders or the Successful Bidder (to the extent the Required Lenders are not the Successful
Bidder), or (b) absent such agreement, the Bankruptcy Court shall have entered an order authorizing the rejection of
the Debtors’ collective bargaining agreements under section 1113 of the Bankruptcy Code and the modification of the
Debtors’ retiree benefits under section 1114 of the Bankruptcy Code and such order shall have become a Final Order;

        18.       on the Plan Effective Date, the Plan shall be deemed substantially consummated under sections 1101
and 1127(b) of the Bankruptcy Code.

C.       Waiver of Conditions.

          The conditions to Consummation of the Plan set forth in Article X.B may be waived by the Debtors, with the
consent of the Required Lenders and the Committee (limited only to the provisions that impact Holders of General
Unsecured Claims); provided that the condition set forth in Article X.B.14 may not be waived without the consent of
the parties named therein.

D.       Substantial Consummation.

         “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be deemed to occur on the
Plan Effective Date.

E.       Effect of Non-Occurrence of Conditions to the Plan Effective Date.

          If the Plan Effective Date does not occur, the Plan shall be null and void in all respects and nothing contained
in the Plan or the Disclosure Statement shall: (1) constitute a waiver or release of any Claims by or Claims against or
Interests in the Debtors; (2) prejudice in any manner the rights of the Debtors, the Debtors’ Estates, any Holders, or
any other Entity; or (3) constitute an admission, acknowledgment, offer, or undertaking by the Debtors, the Debtors’
Estates, any Holders, or any other Entity in any respect.



                                                           51

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                   Main Document    Page 101 of 112
                                       ARTICLE XI
                   MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.       Modification and Amendments.

           Subject to the limitations contained in the Plan and the Sale Transaction Documentation, the Debtors, with
the consent of the Required Lenders and the Successful Bidder (but solely to the extent directly related to the applicable
Sale Transaction Documentation or the Sale Transaction), reserve the right to modify the Plan as to material terms
and seek Confirmation consistent with the Bankruptcy Code and, as appropriate, not resolicit votes on such modified
Plan. Subject to certain restrictions and requirements set forth in section 1127 of the Bankruptcy Code and
Bankruptcy Rule 3019 and those restrictions on modifications set forth in the Plan and the Sale Transaction
Documentation, the Debtors, with the consent of the Required Lenders and the Successful Bidder (but solely to the
extent directly related to the Sale Transaction Documentation or the Sale Transaction), expressly reserve their rights
to alter, amend, or modify materially the Plan with respect to the Debtors, one or more times, after Confirmation, and,
to the extent necessary, may initiate proceedings in the Bankruptcy Court to so alter, amend, or modify the Plan, or
remedy any defect or omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or the
Confirmation Order, in such matters as may be necessary to carry out the purposes and intent of the Plan. Any such
modification or supplement shall be considered a modification of the Plan and shall be made in accordance with
Article XII.

B.       Effect of Confirmation on Modifications.

          Entry of the Confirmation Order shall mean that all modifications or amendments to the Plan occurring after
the solicitation thereof and before the Confirmation Date are approved pursuant to section 1127(a) of the Bankruptcy
Code and do not require additional disclosure or resolicitation under Bankruptcy Rule 3019.

C.       Revocation or Withdrawal of the Plan.

         Subject to the terms of the Sale Transaction Documentation, and with the consent of the Required Lenders
and the Successful Bidder (but solely to the extent directly related to the Sale Transaction Documentation or the Sale
Transaction), the Debtors reserve the right to revoke or withdraw the Plan, including the right to revoke or withdraw
the Plan for any Debtor or all Debtors, prior to the Confirmation Date. If the Debtors revoke or withdraw the Plan
with respect to any Debtor, or if Confirmation or Consummation does not occur with respect to any Debtor, then:
(1) the Plan with respect to such Debtor shall be null and void in all respects; (2) any settlement or compromise
embodied in the Plan with respect to such Debtor (including the fixing or limiting to an amount certain of any Claim
or Interest or Class of Claims or Interests), assumption or rejection of Executory Contracts or Unexpired Leases
effected by the Plan with respect to such Debtor, and any document or agreement executed pursuant to the Plan with
respect to such Debtor, shall be deemed null and void; and (3) nothing contained in the Plan with respect to such
Debtor shall: (a) constitute a waiver or release of any Claims or Interests; (b) prejudice in any manner the rights of
the Debtors, the Debtors’ Estates, or any other Entity; or (c) constitute an admission, acknowledgement, offer, or
undertaking of any sort by the Debtors, the Debtors’ Estates, or any other Entity.

                                                ARTICLE XII
                                         RETENTION OF JURISDICTION

          Notwithstanding the entry of the Confirmation Order and the occurrence of the Plan Effective Date, on and
after the Plan Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over the Chapter 11 Cases and
all matters, arising out of, or related to, the Chapter 11 Cases and the Plan, including jurisdiction to:

         1.       Allow, disallow, determine, liquidate, classify, estimate, or establish the priority, Secured or
unsecured status, or amount of any Claim or Interest, including the resolution of any request for payment of any
Administrative Claim and the resolution of any and all objections to the Secured or unsecured status, priority, amount,
or allowance of Claims or Interests;




                                                           52

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                   Main Document    Page 102 of 112
         2.        Decide and resolve all matters related to the granting and denying, in whole or in part, any
applications for allowance of compensation or reimbursement of expenses to Professionals authorized pursuant to the
Bankruptcy Code or the Plan;

          3.       Resolve any matters related to: (a) the assumption, assumption and assignment, or rejection of any
Executory Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor may be liable in
any manner and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom, including Claims related
to the rejection of an Executory Contract or Unexpired Lease, Cure Costs pursuant to section 365 of the Bankruptcy
Code, or any other matter related to such Executory Contract or Unexpired Lease; (b) any potential contractual
obligation under any Executory Contract or Unexpired Lease that is assumed and/or assigned; (c) the Debtors
amending, modifying, or supplementing, after the Plan Effective Date, pursuant to Article V of the Plan, any Executory
Contracts or Unexpired Leases to the Assumed Contracts and Leases List or otherwise; and (d) any dispute regarding
whether a contract or lease is or was executory or expired;

         4.       Ensure that distributions to Holders of Allowed Claims and Allowed Interests are accomplished
pursuant to the provisions of the Plan;

         5.       Adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated matters,
and any other matters, and grant or deny any applications involving a Debtor that may be pending on the Plan Effective
Date;

         6.       Adjudicate, decide, or resolve any and all matters related to Causes of Action;

         7.       Adjudicate, decide, or resolve any and all matters related to section 1141 of the Bankruptcy Code;

       8.       Enter and implement such orders as may be necessary or appropriate to execute, implement, or
consummate the provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or
documents created in connection with the Plan or the Disclosure Statement;

        9.      Enter and enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a) of
the Bankruptcy Code;

         10.   Resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in connection
with the Consummation, interpretation, or enforcement of the Plan or any Entity’s obligations incurred in connection
with the Plan;

        11.        Issue injunctions, enter and implement other orders, or take such other actions as may be necessary
or appropriate to restrain interference by any Entity with Consummation or enforcement of the Plan;

         12.     Resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the settlements,
compromises, releases, injunctions, exculpations, and other provisions contained in Article IX of the Plan and enter
such orders as may be necessary or appropriate to implement or enforce such releases, injunctions, and other
provisions;

          13.       Resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the repayment
or return of distributions and the recovery of additional amounts owed by the Holder of a Claim or Interest for amounts
not timely repaid pursuant to Article VI.G.1 of the Plan;

         14.     Enter and implement such orders as are necessary or appropriate if the Confirmation Order is for
any reason modified, stayed, reversed, revoked, or vacated;

         15.       Determine (including adjudicating any disputes arising from or relating to) any other matters that
may arise in connection with or relate to the Plan, the Sale Transaction Documentation (including, without limitation,
the documents governing the Non-Cash Consideration and the governance structure of the Successful Bidder and its
subsidiaries), the Disclosure Statement, the Confirmation Order, or any contract, instrument, release, indenture, or
other agreement or document created in connection with the Plan or the Disclosure Statement;



                                                          53

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                              Desc
                                  Main Document    Page 103 of 112
         16.      Adjudicate any and all disputes arising from or relating to distributions under the Plan or any
transactions contemplated therein;

         17.      Consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
inconsistency in any Bankruptcy Court order, including the Confirmation Order;

         18.      Determine requests for the payment of Claims and Interests entitled to priority pursuant to
section 507 of the Bankruptcy Code;

        19.      Hear and determine matters concerning state, local, and federal taxes in accordance with sections
346, 505, and 1146 of the Bankruptcy Code;

        20.      Hear and determine disputes arising in connection with the interpretation, implementation, or
enforcement of the Plan, or the Confirmation Order, including disputes arising under agreements, documents, or
instruments executed in connection with the Plan;

         21.      Hear and determine matters concerning state, local, and federal taxes in accordance with
sections 346, 505, and 1146 of the Bankruptcy Code;

         22.      Hear and determine matters concerning section 1145 of the Bankruptcy Code;

         23.      Hear and determine all disputes involving the existence, nature, or scope of the Debtors’ release,
including any dispute relating to any liability arising out of the termination of employment or the termination of any
employee or retiree benefit program, regardless of whether such termination occurred before or after the Plan Effective
Date;

         24.      Enforce all orders previously entered by the Bankruptcy Court;

          25.      To resolve any disputes arising under the Sale Transaction Documentation or other documents
related to the Sale Transaction;

         26.      Hear any other matter not inconsistent with the Bankruptcy Code; and

         27.      Enter an order concluding or closing the Chapter 11 Cases.




                                                          54

Case 18-04177-TOM11               Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                              Desc
                                  Main Document    Page 104 of 112
                                                 ARTICLE XIII
                                          MISCELLANEOUS PROVISIONS

A.       Immediate Binding Effect.

          Subject to Article VIII of the Plan and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or
otherwise, upon the occurrence of the Plan Effective Date, the Plan and the Plan Supplement shall be immediately
effective and enforceable and deemed binding upon the Debtors, any and all Holders of Claims or Interests
(irrespective of whether the Holders of such Claims or Interests accepted or rejected the Plan), all Entities that are
parties to or are subject to the settlements, compromises, releases, and injunction described in the Plan, each Entity
acquiring property under the Plan, and any and all non-Debtor parties to Executory Contracts and Unexpired Leases
with the Debtors. All Claims and debts shall be as fixed, adjusted, or compromised, as applicable, pursuant to the
Plan regardless of whether any Holder of a Claim or debt has voted on the Plan.

B.       Additional Documents.

          On or before the Plan Effective Date, the Debtors, with the consent of the Required Lenders, may File with
the Bankruptcy Court such agreements and other documents as may be necessary or appropriate to effectuate and
further evidence the terms and conditions of the Plan, and such agreements and documents shall be deemed approved
by the Bankruptcy Court pursuant to the Confirmation Order. The Debtors, all Holders of Claims or Interests receiving
distributions pursuant to the Plan, and all other parties in interest shall, from time to time, prepare, execute, and deliver
any agreements or documents and take any other actions as may be necessary or advisable to effectuate the provisions
and intent of the Plan.

C.       Dissolution of Statutory Committees.

         On the Plan Effective Date, any statutory committee appointed in the Chapter 11 Cases shall dissolve and
members thereof shall be released and discharged from all rights and duties from or related to the Chapter 11 Cases
on the Plan Effective Date. After the Confirmation Date, but prior to the Plan Effective Date, the professionals for
the Committee shall not incur any fees or expenses other than in connection with their final fee applications.

D.       Reservation of Rights.

         The Plan shall have no force or effect unless the Bankruptcy Court shall enter the Confirmation Order.
Neither the Plan, any statement or provision contained in the Plan, nor any action taken or not taken by the Debtors
or any Debtor with respect to the Plan, the Disclosure Statement, the Confirmation Order, or the Plan Supplement
shall be or shall be deemed to be an admission or waiver of any rights of the Debtors or any Debtor with respect to
the Holders of Claims or Interests prior to the Plan Effective Date.

E.       Successors and Assigns.

          The rights, benefits, and obligations of any Entity named or referred to in the Plan or the Confirmation Order
shall be binding on, and shall inure to the benefit of any heir, executor, administrator, successor, or assign, Affiliate,
officer, director, manager, trustee, agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.

F.       Service of Documents.

          Any pleading, notice, or other document required by the Plan to be served on or delivered to the Debtors
shall be served on:

         1.   the Debtors:

                   Mission Coal Company, LLC
                   7 Sheridan Square, Suite 300
                   Kingsport, Tennessee 37660



                                                             55

Case 18-04177-TOM11                 Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                                 Desc
                                    Main Document    Page 105 of 112
                  Attention: Gary M. Broadbent

                  with copies to:

                  Christian & Small LLP
                  505 North 20th Street, Suite 1800
                  Birmingham, Alabama 35203
                  Attn: Daniel D. Sparks, and Bill D. Bensinger

                  and

                  Kirkland & Ellis LLP
                  300 North LaSalle Street
                  Chicago, Illinois 60654
                  Attn.: Melissa Koss

                  and

                  Kirkland & Ellis LLP
                  601 Lexington Avenue
                  New York, New York 10022
                  Attn: Stephen E. Hessler, P.C. and Ciara Foster

         After the Plan Effective Date, the Debtors shall have authority to send a notice to Entities that to continue to
receive documents pursuant to Bankruptcy Rule 2002, such Entity must file a renewed request to receive documents
pursuant to Bankruptcy Rule 2002. After the Plan Effective Date, the Debtors are authorized to limit the list of Entities
receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who have Filed such renewed requests.

G.       Enforcement of Confirmation Order.

         On and after the Plan Effective Date, the Debtors, the Plan Administrator, the Liquidating Trustee, the
Successful Bidder, and the DIP Lenders, as applicable, shall be entitled to enforce the terms of the Confirmation Order
and the Plan.

H.       Term of Injunctions or Stays.

         Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and
extant on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order)
shall remain in full force and effect until the Plan Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order (including the injunction set forth in Article IX.G) shall remain in full force and effect in
accordance with their terms.

I.       Entire Agreement.

         Except as otherwise indicated, the Plan, the Confirmation Order, the Sale Transaction Documentation, and
the Plan Supplement supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become merged and integrated into the Plan.

J.       Exhibits.

           All exhibits and documents included in the Plan Supplement are incorporated into and are a part of the Plan
as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits and documents
shall be available upon written request to the Debtors’ counsel at the address above or by downloading such exhibits




                                                           56

Case 18-04177-TOM11                 Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                              Desc
                                    Main Document    Page 106 of 112
and documents from the Debtors’ restructuring website at www.omnimgt.com/missioncoal or the Bankruptcy Court’s
website at http://www.alnb.uscourts.gov.

K.       Nonseverability of Plan Provisions.

         If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be invalid,
void, or unenforceable, the Bankruptcy Court shall not alter or interpret such term or provision to make it valid or
enforceable, provided that at the request of the Debtors, which request shall be made with the consent of the Required
Lenders and the Successful Bidder (but solely to the extent directly related to the applicable Sale Transaction
Documentation or Sale Transaction), such consent not to be unreasonably withheld, the Bankruptcy Court shall have
the power to alter and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void or unenforceable, and
such terms or provision shall then be applicable as altered or interpreted, provided, further, that any such alteration or
interpretation shall be acceptable to the Debtors. The Confirmation Order shall constitute a judicial determination and
shall provide that each term and provision of the Plan, as it may have been altered or interpreted in accordance with
the foregoing, is: (1) valid and enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted or
modified without the consent of the Debtors; and (3) nonseverable and mutually dependent.

L.       Waiver.

         Each Holder of a Claim or an Interest shall be deemed to have waived any right to assert any argument,
including the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority,
Secured or not subordinated by virtue of an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement was not disclosed in the Plan, the Disclosure Statement, or papers Filed with the Bankruptcy Court
before the Confirmation Date.



Respectfully submitted,

 Dated: April 12, 2019                                          MISSION COAL COMPANY, LLC
                                                                on behalf of itself and all other Debtors

                                                                /s/ Kevin Nystrom
                                                                Name: Kevin Nystrom
                                                                Title: Chief Restructuring Officer
                                                                Company: Mission Coal Company, LLC




                                                           57

Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                               Desc
                                   Main Document    Page 107 of 112
                                  Exhibit B

                             Confirmation Notice




Case 18-04177-TOM11   Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00   Desc
                      Main Document    Page 108 of 112
                            UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

                                                                )
    In re:                                                      )        Chapter 11
                                                                )
    MISSION COAL COMPANY, LLC, et al.,1                         )        Case No. 18-04177-TOM11
                                                                )
                                       Debtors.                 )        (Jointly Administered)
                                                                )
                                                                )        Re: Docket No. __

                 NOTICE OF (A) ENTRY OF CONFIRMATION ORDER
           (I) CONFIRMING THE FOURTH AMENDED JOINT CHAPTER 11
             PLAN OF REORGANIZATION OF MISSION COAL COMPANY
          AND CERTAIN OF ITS DEBTOR AFFILIATES AND (II) GRANTING
      RELATED RELIEF AND (B) OCCURRENCE OF THE PLAN EFFECTIVE DATE


TO ALL CREDITORS, INTEREST HOLDERS, AND OTHER PARTIES IN INTEREST:

       PLEASE TAKE NOTICE that on [?], 2019, the United States Bankruptcy Court for the
Northern District of Alabama (the "Bankruptcy Court"), entered an order [Docket No. [?]]
(the "Confirmation Order") confirming the Fourth Amended Joint Chapter 11 Plan of Mission
Coal Company, LLC and Certain of Its Debtor Affiliates [Docket No. [1310] (with all supplements
and exhibits thereto, the "Plan").2

        PLEASE TAKE FURTHER NOTICE that the Plan Effective Date of the Plan and the
Closing Date with respect to the Maple Eagle Mining Complex and the Oak Grove Mining
Complex occurred on [●]. Further notice shall be sent to all creditors, Interest Holders, and other
parties in interest upon the occurrence of the Closing Date with respect to the Pinnacle Mining
Complex.

       PLEASE TAKE FURTHER NOTICE that pursuant to Article V.B of the Plan, any
Proofs of Claim based on the rejection of the Debtors' Executory Contracts or Unexpired Leases
pursuant to the Plan or otherwise, must be Filed with the Bankruptcy Court and served on the

1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
      number, include: Mission Coal Company, LLC (8465); Beard Pinnacle, LLC (0637); Oak Grove Land Company,
      LLC (6068); Oak Grove Resources, LLC (0300); Pinnacle Land Company, LLC (6070); Pinnacle Mining
      Company, LLC (7780); Seminole Alabama Mining Complex, LLC (6631); Seminole Coal Resources, LLC
      (1795); Seminole West Virginia Mining Complex, LLC (7858); Seneca Coal Resources, LLC (1816); and Seneca
      North American Coal, LLC (5102). The location of the Debtors' service address is: 7 Sheridan Square, Suite
      300, Kingsport, Tennessee 37660.

2     Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Plan and the
      Confirmation Order.




Case 18-04177-TOM11                Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                              Desc
                                   Main Document    Page 109 of 112
Debtors or, after the Plan Effective Date, the Plan Administrator, as applicable, no later than 30
days following the entry of an Order of the Bankruptcy Court (including the Confirmation Order)
approving such rejection. In addition, any objection to the rejection of an Executory Contract or
Unexpired Lease must be Filed with the Bankruptcy Court and served on the Debtors no later than
the Plan Objection Deadline set forth in the Disclosure Statement Order. Any Holders of Claims
arising from the rejection of an Executory Contract or Unexpired Lease for which Proofs of
Claim were not timely Filed shall not (1) be treated as a creditor with respect to such Claim,
(2) be permitted to vote to accept or reject the Plan on account of any Claim arising from
such rejection, or (3) participate in any distribution in the Chapter 11 Cases on account of
such Claim. Claims arising from the rejection of an Executory Contract or Unexpired Lease
not Filed with the Bankruptcy Court within such time will be automatically disallowed,
forever barred from assertion, and shall not be enforceable against the Debtors, the Debtors'
Estates, or the property for any of the foregoing without the need for any objection by the
Debtors or further notice to, or action, order, or approval of the Bankruptcy Court or any
other Entity, and any Claim arising out of the rejection of the Executory Contract or
Unexpired Lease shall be deemed fully compromised, settled, and released, notwithstanding
anything in the Schedules or a Proof of Claim to the contrary. In addition, any objection to
the rejection of an Executory Contract or Unexpired Lease must be Filed with the Bankruptcy
Court and served and actually received no later than [?] days after service of the Debtors'
proposed rejection of such Executory Contract or Unexpired Lease by the Bankruptcy Court
and the following parties (the "Notice Parties"): (a) counsel for the Debtors, Kirkland & Ellis LLP,
300 North LaSalle, Chicago, Illinois 60654, Attn.: Melissa Koss and 601 Lexington Avenue, New
York, New York 10022, Attn: Ciara Foster; (b) counsel for the DIP Lenders, Akin Gump Strauss
Hauer & Feld LLP, Attn.: Arik Preis and Jason Rubin; (c) counsel for the Official Committee of
Unsecured Creditors, Lowenstein Sandler LLP, 1251 Avenue of the Americas, New York, New
York 10020, Attn.: Jennifer Kimble and Jeffrey Cohen; and (d) the Bankruptcy Administrator for
the Northern District of Alabama, Robert S. Vance Courthouse, 1800 Fifth Avenue North, Suite
326, Birmingham, Alabama 35203, Attn: Jon Dudeck and Thomas Corbett.

        PLEASE TAKE FURTHER NOTICE that, except as otherwise provided by Article IIA
or by a Final Order entered by the Bankruptcy Court (including the Bar Date Order) on or prior to
the Administrative Claims Bar Date, unless previously Filed, requests for payment of
Administrative Claims, other than requests for payment of Estate Retained Professional Fee
Claims, must be Filed and served on the Debtors no later than the Administrative Claims Bar Date
pursuant to the procedures specified in the motion seeking approval of the Disclosure Statement
[Docket No. 524] and the Disclosure Statement Order [Docket No. 762]. HOLDERS OF
ADMINISTRATIVE CLAIMS THAT ARE REQUIRED TO FILE AND SERVE A
REQUEST FOR PAYMENT OF SUCH ADMINISTRATIVE CLAIMS THAT DO NOT
FILE AND SERVE SUCH A REQUEST BY THE ADMINISTRATIVE CLAIMS BAR
DATE SHALL BE FOREVER BARRED, ESTOPPED, AND ENJOINED FROM
ASSERTING SUCH ADMINISTRATIVE CLAIMS AGAINST THE DEBTORS, THEIR
ESTATES, THE SUCCESSFUL BIDDERS, OR THE PLAN ADMINISTRATOR, AND




                                                 2


Case 18-04177-TOM11         Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                            Main Document    Page 110 of 112
SUCH ADMINISTRATIVE CLAIMS SHALL BE DEEMED COMPROMISED,
SETTLED, AND RELEASED AS OF THE PLAN EFFECTIVE DATE

        PLEASE TAKE FURTHER NOTICE that, unless otherwise ordered by the Bankruptcy
Court, all final requests for payment of Estate Retained Professional Fee Claims must be filed with
the Bankruptcy Court no later than thirty (30) days after the Plan Effective Date.

        PLEASE TAKE FURTHER NOTICE that the terms of the Plan, the Plan Supplement,
and this Confirmation Order are immediately effective and enforceable and deemed binding upon
the Debtors, and any and all Holders of Claims or Interests (regardless of whether such Claims or
Interests are deemed to have accepted or rejected the Plan), all Entities that are parties to or are
subject to the settlements, compromises, releases, and injunctions described in the Plan, each
Entity acquiring property under the Plan, this Confirmation Order and any and all non-Debtor
parties to Executory Contracts and Unexpired Leases with the Debtors.

        PLEASE TAKE FURTHER NOTICE that the Plan, the Plan Supplement, this
Confirmation Order, and copies of all documents filed in these chapter 11 cases are available free
of charge by visiting www.omnimgt.com/missioncoal or by calling the Debtors' restructuring
hotline at 888-585-6494 (U.S.) or 818-906-8300 (International). You may also obtain copies of
any pleadings for a fee by visiting the Bankruptcy Court's website at https://ecf.alnb.uscourts.gov.




                                                 3


Case 18-04177-TOM11         Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00                 Desc
                            Main Document    Page 111 of 112
Birmingham, Alabama        /s/ Daniel D. Sparks
Dated: [●], 2019           Daniel D. Sparks
                           Bill D. Bensinger
                           CHRISTIAN & SMALL LLP
                           505 North 20th Street, Suite 1800
                           Birmingham, Alabama 35203
                           Telephone:     (205) 795-6588
                           Facsimile:     (205) 328-7234
                           Email:         ddsparks@csattorneys.com
                                          bdbensinger@csattorneys.com
                           - and -
                           James H.M. Sprayregen, P.C.
                           Brad Weiland (admitted pro hac vice)
                           Melissa N. Koss (admitted pro hac vice)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           300 North LaSalle
                           Chicago, Illinois 60654
                           Telephone:     (312) 862-2000
                           Facsimile:     (312) 862-2200
                           Email:         james.sprayregen@kirkland.com
                                          brad.weiland@kirkland.com
                                          melissa.koss@kirkland.com
                           - and -
                           Stephen E. Hessler, P.C. (admitted pro hac vice)
                           Ciara Foster (admitted pro hac vice)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           601 Lexington Avenue
                           New York, New York 10022
                           Telephone:     (212) 446-4800
                           Facsimile:     (212) 446-4900
                           Email:         stephen.hessler@kirkland.com
                                          ciara.foster@kirkland.com

                           Co-Counsel to the Debtors

    IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE, PLEASE
        CONTACT OMNI MANAGEMENT GROUP BY CALLING
        888-585-6494 (U.S.) OR 818-906-8300 (INTERNATIONAL).




                                       4


Case 18-04177-TOM11   Doc 1324 Filed 04/15/19 Entered 04/15/19 12:02:00       Desc
                      Main Document    Page 112 of 112
